ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2018-02-02_JUD_01_CO_00_FR.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


   MARITIME DELIMITATION IN THE
CARIBBEAN SEA AND THE PACIFIC OCEAN
         (COSTA RICA v. NICARAGUA)

                     AND


LAND BOUNDARY IN THE NORTHERN PART
         OF ISLA PORTILLOS
         (COSTA RICA v. NICARAGUA)


        JUDGMENT OF 2 FEBRUARY 2018




               2018
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


 DÉLIMITATION MARITIME DANS LA MER
  DES CARAÏBES ET L’OCÉAN PACIFIQUE
         (COSTA RICA c. NICARAGUA)

                     ET


FRONTIÈRE TERRESTRE DANS LA PARTIE
  SEPTENTRIONALE D’ISLA PORTILLOS
         (COSTA RICA c. NICARAGUA)


          ARRÊT DU 2 FÉVRIER 2018

                             Oﬃcial citation :
                Maritime Delimitation in the Caribbean Sea
   and the Pacific Ocean (Costa Rica v. Nicaragua) and Land Boundary
     in the Northern Part of Isla Portillos (Costa Rica v. Nicaragua),
                   Judgment, I.C.J. Reports 2018, p. 139




                         Mode oﬃciel de citation :
              Délimitation maritime dans la mer des Caraïbes
   et l’océan Pacifique (Costa Rica c. Nicaragua) et Frontière terrestre
  dans la partie septentrionale d’Isla Portillos (Costa Rica c. Nicaragua),
                      arrêt, C.I.J. Recueil 2018, p. 139




                                              Sales number
ISSN 0074-4441
ISBN 978-92-1-157332-9
                                              No de vente:   1134

                                  2 FEBRUARY 2018

                                    JUDGMENT




   MARITIME DELIMITATION IN THE
CARIBBEAN SEA AND THE PACIFIC OCEAN
      (COSTA RICA v. NICARAGUA)

                 AND

LAND BOUNDARY IN THE NORTHERN PART
         OF ISLA PORTILLOS
      (COSTA RICA v. NICARAGUA)




 DÉLIMITATION MARITIME DANS LA MER
  DES CARAÏBES ET L’OCÉAN PACIFIQUE
      (COSTA RICA c. NICARAGUA)

                 ET

FRONTIÈRE TERRESTRE DANS LA PARTIE
  SEPTENTRIONALE D’ISLA PORTILLOS
      (COSTA RICA c. NICARAGUA)




                                  2 FÉVRIER 2018

                                     ARRÊT

                                                                              139



                        TABLE DES MATIÈRES

                                                                       Paragraphes

Qualités                                                                     1-44
 I. Compétence de la Cour                                                   45-46
 II. Contexte général                                                       47-58
     A. Géographie                                                          47-50
     B. Contexte historique                                                 51-56
     C. Les délimitations déjà eﬀectuées dans la mer des Caraïbes et
        l’océan Paciﬁque                                                    57-58
III. Frontière terrestre dans la partie septentrionale d’Isla
     Portillos                                                              59-78
     A. Questions relatives à la souveraineté territoriale                  59-73
     B. Violations alléguées de la souveraineté du Costa Rica               74-78
IV. Délimitation maritime dans la mer des Caraïbes                         79-166
    A. Point de départ de la délimitation maritime                          80-89
    B. Délimitation de la mer territoriale                                 90-106
    C. Délimitation de la zone économique exclusive et du plateau
       continental                                                        107-166
       a) Côtes et zone pertinentes                                       108-122
           i) Côtes pertinentes                                           108-114
          ii) Zone pertinente                                             115-122
       b) Pertinence des traités bilatéraux et des décisions concer-
          nant des Etats tiers                                            123-134
       c) Ligne d’équidistance provisoire                                 135-145
       d) Ajustement de la ligne d’équidistance provisoire                146-158
       e) Vériﬁcation de l’absence de disproportion                       159-166
 V. Délimitation maritime dans l’océan Pacifique                          167-204
    A. Point de départ de la délimitation maritime                            169
    B. Délimitation de la mer territoriale                                170-175
    C. Délimitation de la zone économique exclusive et du plateau
       continental                                                        176-204
       a) Côtes et zone pertinentes                                       177-185
           i) Côtes pertinentes                                           177-181
          ii) Zone pertinente                                             182-185
       b) Ligne d’équidistance provisoire                                 186-189
       c) Ajustement de la ligne d’équidistance provisoire                190-201
       d) Vériﬁcation de l’absence de disproportion                       202-204
Dispositif                                                                    205


                                                                                4

                                                                             140




               COUR INTERNATIONALE DE JUSTICE

                                 ANNÉE 2018
                                                                                          2018
                                                                                        2 février
                                 2 février 2018                                      Rôle général
                                                                                     nos 157 et 165

  DÉLIMITATION MARITIME DANS LA MER
   DES CARAÏBES ET L’OCÉAN PACIFIQUE
                     (COSTA RICA c. NICARAGUA)

                                       et

  FRONTIÈRE TERRESTRE DANS LA PARTIE
    SEPTENTRIONALE D’ISLA PORTILLOS
                     (COSTA RICA c. NICARAGUA)




  Compétence de la Cour.

                                       * *
   Contexte général.
   Géographie — Frontière terrestre entre les Parties traversant l’isthme
centraméricain — Isla Portillos, fleuve San Juan et lagune de Harbor Head —
Formations au large de la côte caraïbe — Description de la côte pacifique.
   Contexte historique — Traité de limites de 1858 — Sentence Cleveland — Sen-
tences Alexander — Premier segment de la frontière terrestre dans la première
sentence Alexander — Changements géomorphologiques — Conclusion de la Cour
sur la souveraineté dans l’arrêt de 2015 — Négociations des Parties relatives aux
délimitations maritimes.
   Délimitations maritimes dans la mer des Caraïbes et dans l’océan Pacifique —
Traité de délimitation de 1980 entre le Costa Rica et le Panama — Traité de
délimitation de 1977 entre la Colombie et le Costa Rica, non ratifié par ce der-
nier — Arrêt de la Cour de 2007 relatif à la frontière maritime entre le Nicaragua
et le Honduras — Arrêt de la Cour de 2012 relatif à la frontière maritime entre le
Nicaragua et la Colombie — Traité de délimitation de 1976 entre la Colombie et
le Panama.
                                       * *

                                                                                5

         délimitation maritime et frontière terrestre (arrêt)                   141

   Frontière terrestre dans la partie septentrionale d’Isla Portillos.
   Questions relatives à la souveraineté territoriale.
   Principe de l’autorité de la chose jugée — Paragraphes 69-70 de l’arrêt de la
Cour de 2015 — Question de la souveraineté sur la côte de la partie septentrionale
d’Isla Portillos expressément exclue — Ladite question n’étant donc pas
chose jugée — Recevabilité de la demande du Nicaragua relative à la
souveraineté.
   Arrêt de 2015 établissant que le territoire sous souveraineté costa-ricienne
s’étend jusqu’à la rive droite du fleuve San Juan à son embouchure — Incerti-
tudes quant à la configuration de la côte d’Isla Portillos en 2015 — Evaluation
faite par les experts désignés par la Cour — Absence aujourd’hui d’un quelconque
chenal d’eau entre le fleuve San Juan et la lagune de Harbor Head — Souveraineté
du Costa Rica sur la totalité d’Isla Portillos à l’exception de l’enclave formée
par la lagune de Harbor Head et le cordon littoral séparant celle-ci de la mer,
sur lesquels la souveraineté est nicaraguayenne — Point de départ de la frontière
terrestre actuellement situé à l’extrémité de la flèche littorale à l’embou-
chure du fleuve San Juan — Etendue du cordon littoral telle que mesurée par les
experts — Tracé de la frontière terrestre s’agissant de l’enclave de la lagune de
Harbor Head.

                                         *

   Violations présumées de la souveraineté costa-ricienne — Campement militaire
non situé sur le cordon littoral du Nicaragua — Installation du campement mili-
taire constituant une atteinte à la souveraineté costa-ricienne — Obligation de reti-
rer le campement du territoire costa-ricien — Absence de contravention à l’arrêt
de 2015 — Déclaration d’atteinte à la souveraineté et injonction de retirer le cam-
pement constituant une réparation appropriée.

                                        * *

   Délimitation maritime dans la mer des Caraïbes.
   Point de départ — Vues divergentes des Parties — Instabilité de la côte à proxi-
mité de l’embouchure du fleuve — Impossibilité d’identifier sur la flèche littorale
un point fixe comme point de départ de la délimitation maritime — Recours à un
point fixe en mer — Ligne mobile reliant le point fixe à la côte — Phénomène
prédominant d’érosion côtière — Emplacement adéquat du point fixe à une dis-
tance de 2 milles marins de la côte.

                                         *
   Délimitation de la mer territoriale — Procédure en deux étapes — Première
étape, construction d’une ligne médiane provisoire — Recours à des points de base
situés uniquement sur la côte naturelle et la terre ferme — Deuxième étape, déter-
mination de l’existence éventuelle de circonstances spéciales justifiant un ajuste-
ment de la ligne médiane — Caractère convexe/concave de la côte à proximité du
point de départ ne constituant pas une circonstance spéciale — Instabilité et étroi-
tesse de la flèche littorale à l’embouchure du fleuve constituant une circonstance
spéciale — Opportunité d’une ligne mobile reliant un point fixe en mer au point de
la côte costa-ricienne le plus proche, sur la terre ferme, de l’embouchure du

                                                                                   6

         délimitation maritime et frontière terrestre (arrêt)                   142

fleuve — Emplacement actuel de la ligne mobile — Instabilité du cordon littoral
séparant la lagune de Harbor Head de la mer constituant une circonstance spé-
ciale — Délimitation de la mer territoriale ne tiendra pas compte d’un quelconque
droit qui découlerait de l’enclave de la lagune de Harbor Head — Tracé de la ligne
de délimitation dans la mer territoriale.
                                         *
   Délimitation de la zone économique exclusive et du plateau continental.
   Côtes pertinentes — Côte continentale du Costa Rica pertinente dans sa tota-
lité — Côte continentale du Nicaragua pertinente jusqu’à Punta Gorda (nord) —
Côtes des îles du Maïs non orientées au nord également pertinentes — Côtes des
Cayos de Perlas non pertinentes — Longueurs de côtes mesurées selon leur confi-
guration naturelle.
   Zone pertinente — Limites de la zone pertinente au nord — Prétentions d’Etats
tiers dans la partie méridionale.
   Pertinence des décisions judiciaires et traités bilatéraux intéressant des Etats
tiers — Traité de 1976 entre le Panama et la Colombie sans pertinence pour les
relations entre les Parties — S’agissant du traité de 1977 entre le Costa Rica et la
Colombie, absence d’élément indiquant qu’une possible renonciation du Costa Rica
à ses droits maritimes vaudrait à l’égard d’autres Etats.
   Délimitation de la zone économique exclusive et du plateau continental selon
une méthode en trois étapes — Première étape, construction d’une ligne d’équidis-
tance provisoire — Deuxième étape, détermination de l’existence éventuelle de
circonstances pertinentes justifiant un ajustement de la ligne d’équidistance —
Troisième étape, vérification de l’absence de disproportion marquée.
   Ligne d’équidistance provisoire — Détermination des points de base — Recours
à des points de base sur la côte naturelle et sur la terre ferme — Points de base sur
les îles du Maïs — Points de base sur Paxaro Bovo et les cayes de Palmenta —
Ligne sans préjudice d’éventuelles revendications d’Etats tiers — Tracé de la ligne
d’équidistance provisoire.
   Ajustement de la ligne d’équidistance provisoire — Attribution d’un demi-effet
aux îles du Maïs — Caractère convexe/concave de la côte à proximité de Punta de
Castilla ne constituant pas une circonstance pertinente — Caractère généralement
concave de la côte costa-ricienne ne constituant pas une circonstance pertinente —
Absence d’amputation marquée des projections du Costa Rica lorsqu’un demi-effet
attribué aux îles du Maïs — Tracé de la ligne d’équidistance ajustée — Ligne sans
préjudice d’éventuelles revendications d’Etats tiers — Choix d’une ligne simplifiée
sur la base des principaux points d’inflexion — Tracé de la ligne simplifiée.
   Vérification de l’absence de disproportion — Stricte proportionnalité non néces-
saire — Impossibilité de calculer avec précision l’étendue de la zone pertinente en
raison d’éventuelles prétentions d’Etats tiers — Calcul approximatif suffisant pour
vérifier l’absence de disproportion marquée — Prise en considération de l’exten-
sion théorique de la frontière entre le Panama et le Costa Rica dans le calcul —
Absence de disproportion susceptible de produire un résultat inéquitable.

                                        * *
   Délimitation maritime dans l’océan Pacifique.
   Point de départ — Entente des Parties sur le choix du point milieu de la ligne de
fermeture de la baie de Salinas — Coordonnées exactes dudit point.

                                         *

                                                                                   7

          délimitation maritime et frontière terrestre (arrêt)                 143

   Délimitation de la mer territoriale — Entente des Parties sur les points de base
à retenir pour la construction de la ligne médiane provisoire — Cour optant pour
les points de base retenus par les Parties — Péninsule de Santa Elena ne consti-
tuant pas une circonstance spéciale justifiant un ajustement de la ligne médiane —
Tracé de la ligne de délimitation dans la mer territoriale.
                                         *
   Délimitation de la zone économique exclusive et du plateau continental.
   Côtes pertinentes — Côtes pertinentes des Parties définies l’une et l’autre au
moyen de lignes droites — Côte du Nicaragua pertinente dans sa totalité — Côte du
Costa Rica définie selon les lignes droites reliant Punta Zacate, Punta Santa Elena,
Cabo Velas, Punta Guiones et Cabo Blanco étant pertinente — Côte du Costa Rica
définie selon les lignes droites reliant Punta Herradura, la péninsule d’Osa,
Punta Llorona et Punta Salsipuedes étant également pertinente — Côtes du golfe de
Nicoya non pertinentes — Longueurs de côtes mesurées selon des lignes droites.
   Zone pertinente — Limites de la zone pertinente au nord — Limites de la zone
pertinente à l’ouest et au sud.
   Ligne d’équidistance provisoire — Entente des Parties sur les points de base à
retenir — Cour optant pour les points de base retenus par les Parties — Tracé de
la ligne d’équidistance provisoire.
   Ajustement de la ligne d’équidistance provisoire — Attribution d’un demi-effet à
la péninsule de Santa Elena — Péninsule de Nicoya ne constituant pas une circons-
tance pertinente justifiant un ajustement — Tracé de la ligne d’équidistance ajus-
tée — Choix d’une ligne simplifiée sur la base des principaux points d’inflexion —
Tracé de la ligne simplifiée.
   Vérification de l’absence de disproportion — Absence de disproportion suscep-
tible de produire un résultat inéquitable.


                                     ARRÊT

Présents : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
           Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue,
           Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
           Gevorgian, juges ; MM. Simma, Al-Khasawneh, juges ad hoc ;
           M. Couvreur, greﬃer.


   En l’aﬀaire relative à la délimitation maritime dans la mer des Caraïbes et
l’océan Paciﬁque, et en l’aﬀaire jointe (voir le paragraphe 29 plus loin) relative à
la frontière terrestre dans la partie septentrionale d’Isla Portillos,
  entre
la République du Costa Rica,
représentée par
   S. Exc. M. Manuel A. González Sanz, ministre des aﬀaires étrangères et des
      cultes ;
   S. Exc. M. Edgar Ugalde Alvarez, ambassadeur en mission spéciale,
   comme agent ;

                                                                                  8

         délimitation maritime et frontière terrestre (arrêt)               144

  S. Exc. M. Sergio Ugalde, ambassadeur du Costa Rica auprès du Royaume
     des Pays-Bas, membre de la Cour permanente d’arbitrage,
  comme coagent, conseil et avocat ;
  M. Marcelo Kohen, professeur de droit international à l’Institut de hautes
     études internationales et du développement de Genève, membre et secré-
     taire général de l’Institut de droit international,
  M. Samuel Wordsworth, Q.C., membre des barreaux d’Angleterre et de Paris,
     Essex Court Chambers,
  M. Coalter G. Lathrop, membre du barreau de Caroline du Nord, Sovereign
     Geographic,
  M. Arnoldo Brenes, membre du barreau du Costa Rica, conseiller principal
     auprès du ministère des aﬀaires étrangères et des cultes,
  Mme Kate Parlett, membre du barreau d’Angleterre, 20 Essex Street,
  Mme Katherine Del Mar, membre du barreau d’Angleterre, 4 New Square,
     Lincoln’s Inn,
  comme conseils et avocats ;
  M. Simon Olleson, membre du barreau d’Angleterre, Three Stone,
  comme conseil ;
  M. Ricardo Otarola, conseiller auprès du ministère des aﬀaires étrangères et
     des cultes,
  Mme Ana Patricia Villalobos, chargée d’aﬀaires à l’ambassade du Costa Rica
     au Venezuela,
  Mme Alejandra González, ministre-conseillère et consule générale du
     Costa Rica au Royaume des Pays-Bas,
  M. Christian Kandler, ministre-conseiller à l’ambassade du Costa Rica au
     Royaume des Pays-Bas,
  M. Najib Messihi, doctorant à l’Institut de hautes études internationales et du
     développement de Genève,
  comme conseils adjoints ;
  Mme Ericka Araya, assistante administrative à l’ambassade du Costa Rica au
     Royaume des Pays-Bas,
  comme assistante,
  et
la République du Nicaragua,
représentée par
   S. Exc. M. Carlos José Argüello Gómez, ambassadeur du Nicaragua auprès
      du Royaume des Pays-Bas, membre de la Commission du droit inter-
      national,
   comme agent et conseil ;
   M. Vaughan Lowe, Q.C., membre du barreau d’Angleterre, Essex Court
      Chambers, professeur émérite de droit international à l’Université
      d’Oxford, membre de l’Institut de droit international,
   M. Lawrence H. Martin, avocat au cabinet Foley Hoag LLP, membre des
      barreaux de la Cour suprême des Etats-Unis d’Amérique, du district de
      Columbia et du Commonwealth du Massachusetts,
   M. Alex Oude Elferink, directeur de l’Institut néerlandais du droit de la mer,
      professeur de droit international de la mer à l’Université d’Utrecht,

                                                                               9

         délimitation maritime et frontière terrestre (arrêt)                 145

  M. Paul Reichler, avocat au cabinet Foley Hoag LLP, membre des barreaux
    de la Cour suprême des Etats-Unis d’Amérique et du district de Columbia,
  M. Antonio Remiro Brotóns, professeur de droit international à l’Universi-
    dad Autónoma de Madrid, membre de l’Institut de droit international,
  M. Benjamin Samson, doctorant au Centre de droit international de Nanterre
    (CEDIN), Université Paris Nanterre, professeur invité, faculté de droit de
    l’Université George Washington,
  comme conseils et avocats ;
  M. Alain Pellet, professeur émérite à l’Université Paris Nanterre, ancien
    membre et ancien président de la Commission du droit international,
    membre de l’Institut de droit international,
  M. Walner Molina Pérez, conseiller juridique au ministère des aﬀaires étran-
    gères,
  M. Julio César Saborio, conseiller juridique au ministère des aﬀaires étran-
    gères,
  Mme Tania Elena Pacheco Blandino, conseillère juridique au ministère des
    aﬀaires étrangères,
  M. Edgardo Sobenes Obregon, conseiller à l’ambassade du Nicaragua au
    Royaume des Pays-Bas,
  Mme Claudia Loza Obregon, conseillère juridique au ministère des aﬀaires
    étrangères,
  M. Yuri Parkhomenko, avocat au cabinet Foley Hoag LLP,
  comme conseils ;
  Mme Gimena González, chercheuse en droit international public,
  Mme Ilona Tan, stagiaire en droit au cabinet Foley Hoag LLP,
  comme assistantes juridiques ;
  M. Robin Cleverly, M.A., D.Phil, C.Geol, FGS, consultant en droit de la
    mer, Marbdy Consulting Ltd,
  Mme Victoria Leader, consultante dans les domaines géographique et technique,
  comme conseillers scientiﬁques et techniques ;
  Mme Sherly Noguera de Argüello, consule générale et ministre-conseillère de
    la République du Nicaragua au Royaume des Pays-Bas,
  comme administratrice,


  La Cour,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Par une requête déposée au Greﬀe de la Cour le 25 février 2014, la Répu-
blique du Costa Rica (ci-après, le « Costa Rica ») a introduit une instance contre
la République du Nicaragua (ci-après, le « Nicaragua ») au sujet d’un diﬀérend
relatif « à l’établissement, entre les deux Etats, dans la mer des Caraïbes et
l’océan Paciﬁque, de frontières maritimes uniques délimitant l’ensemble de leurs
espaces maritimes respectifs, sur la base des règles et principes applicables du
droit international » (ci-après, l’« aﬀaire relative à la Délimitation maritime »).


                                                                                10

         délimitation maritime et frontière terrestre (arrêt)               146

   2. Dans sa requête, le Costa Rica entend fonder la compétence de la Cour sur
la déclaration qu’il a faite le 20 février 1973 en vertu du paragraphe 2 de l’ar-
ticle 36 du Statut de la Cour, ainsi que sur la déclaration que le Nicaragua a
faite le 24 septembre 1929 en vertu de l’article 36 du Statut de la Cour perma-
nente de Justice internationale (puis modiﬁée le 23 octobre 2001) et qui, aux
termes du paragraphe 5 de l’article 36 du Statut de la présente Cour, est consi-
dérée, pour la durée lui restant à courir, comme comportant acceptation de la
juridiction obligatoire de ladite Cour. Le Costa Rica invoque également comme
base de compétence de la Cour l’article XXXI du traité américain de règlement
paciﬁque adopté à Bogotá le 30 avril 1948 (ci-après, le « pacte de Bogotá »).
   3. Conformément au paragraphe 2 de l’article 40 du Statut, le greﬃer a
immédiatement communiqué au Gouvernement du Nicaragua une copie signée
de la requête ; en application du paragraphe 3 du même article, tous les Etats
admis à ester devant la Cour ont été informés du dépôt de la requête.
   4. Sur les instructions données par la Cour en vertu de l’article 43 de son
Règlement, le greﬃer a adressé aux Etats parties à la convention des
Nations Unies sur le droit de la mer du 10 décembre 1982 (ci-après, la
« CNUDM ») la notiﬁcation prévue au paragraphe 1 de l’article 63 du Statut. Le
greﬃer a en outre adressé la notiﬁcation prévue au paragraphe 2 de l’article 43
du Règlement à l’Union européenne, qui est aussi partie à ladite convention, en
lui demandant de faire savoir si elle entendait présenter des observations en
vertu de la disposition précitée.
   5. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de désigner un juge ad hoc pour siéger en l’aﬀaire. Le
Costa Rica a désigné M. Bruno Simma et le Nicaragua, M. Awn Shawkat
Al-Khasawneh.
   6. Par ordonnance en date du 1er avril 2014, la Cour a ﬁxé au 3 février 2015
et au 8 décembre 2015, respectivement, les dates d’expiration des délais pour le
dépôt d’un mémoire par le Costa Rica et d’un contre-mémoire par le Nicaragua.
Le mémoire et le contre-mémoire ont été déposés dans les délais ainsi ﬁxés.
   7. Par lettre en date du 3 février 2015, reçue au Greﬀe le 5 février 2015, le
Gouvernement de la République de Colombie, invoquant le paragraphe 1 de
l’article 53 du Règlement, a demandé à recevoir copie des pièces de procédure et
documents annexés produits en l’espèce. Après que les Parties eurent été consul-
tées conformément à cette même disposition, le président de la Cour a décidé de
faire droit à cette demande. Par lettres en date du 30 mars 2015, le greﬃer a dû-
ment communiqué cette décision au Gouvernement de la Colombie et aux Parties.
   Par lettre en date du 5 août 2015, reçue au Greﬀe le 7 août 2015, le Gouverne-
ment de la République du Panama, invoquant le paragraphe 1 de l’article 53 du
Règlement, a à son tour demandé à recevoir copie des pièces de procédure et docu-
ments annexés produits en l’espèce. Après que les Parties eurent été consultées
conformément à cette même disposition, le président de la Cour a décidé de faire
droit à cette demande. Par lettres en date du 26 août 2015, le greﬃer a dûment
communiqué cette décision au Gouvernement du Panama et aux Parties.
   8. Lors d’une réunion que le président a tenue avec leurs représentants le
28 janvier 2016, les Parties se sont accordées pour considérer que le dépôt d’une
réplique et d’une duplique en l’espèce n’était pas nécessaire.
   9. Par lettres en date du 26 février 2016, le greﬃer a informé les Parties
que la Cour, agissant en vertu du paragraphe 1 de l’article 54 de son Règle-
ment, avait ﬁxé au 5 décembre 2016 la date d’ouverture de la procédure orale en
l’aﬀaire.

                                                                              11

         délimitation maritime et frontière terrestre (arrêt)                   147

    10. En application du paragraphe 1 de l’article 67 du Règlement, le greﬃer a,
par des lettres en date du 13 avril 2016, informé les Parties que la Cour envisa-
geait de faire procéder à une expertise dans le cadre de laquelle un ou plusieurs
experts seraient chargés de rassembler, en se rendant sur place, l’ensemble des
éléments factuels devant permettre de déﬁnir le point de départ de la frontière
maritime entre les Parties dans la mer des Caraïbes ; ces éléments concernent en
particulier l’état de la côte entre le point situé sur la rive droite du ﬂeuve
San Juan à son embouchure et le point de la côte le plus proche de Punta de Cas-
tilla, tels que ces deux points pouvaient être identiﬁés au moment de cette visite.
Les Parties ont également été informées que la Cour avait ﬁxé au 3 mai 2016 la
date d’expiration du délai dans lequel elles pourraient exposer leur position
concernant cette éventuelle expertise, notamment leurs vues sur l’objet de
celle-ci, le nombre et le mode de désignation des experts et les formalités à obser-
ver. Elles ont en outre été avisées de ce que toutes observations qu’une Partie
souhaiterait formuler sur la réponse de la Partie adverse devraient être commu-
niquées à la Cour le 13 mai 2016 au plus tard.
    11. Par une lettre en date du 3 mai 2016, le Costa Rica s’est félicité de ce que
la Cour envisage d’exercer son pouvoir de faire procéder à une expertise. Il a
suggéré que la Cour désigne un comité d’experts composé de trois géographes
indépendants et que les Parties aient la possibilité de formuler des observations
sur le choix desdits experts. Le Costa Rica a proposé l’inclusion d’un certain
nombre de questions dans le mandat des experts. Il a en outre émis le souhait
que les Parties aient la possibilité de formuler des observations écrites sur le
rapport des experts avant l’ouverture de la procédure orale et que tout commen-
taire qu’une Partie entendrait formuler sur les observations de l’autre soit com-
muniqué par écrit avant la tenue des audiences. Le Costa Rica a enﬁn formulé
des propositions d’ordre logistique.
    12. Par une lettre de la même date, le Nicaragua a quant à lui indiqué qu’il
n’estimait pas nécessaire de faire procéder à une visite d’experts sur les lieux,
soutenant que, l’emplacement du point de départ de la frontière terrestre sur la
côte caraïbe ayant été ﬁxé par divers instruments, la localisation du point de
départ de la frontière maritime entre les Parties constituait une tâche technique
et juridique qui ne nécessitait pas de visite sur les lieux. Le Nicaragua a toutefois
ajouté que si, ayant examiné sa position, la Cour estimait devoir faire procéder
à une visite d’experts sur place, il serait disposé à formuler en temps voulu ses
vues concernant les modalités de nomination du ou des experts et leur mandat,
et à apporter à ceux-ci toute l’assistance possible.
    13. Par lettres du 13 mai 2016, chacune des Parties a réitéré sa position.
    14. Par ordonnance en date du 31 mai 2016, la Cour a décidé qu’il serait
procédé à une expertise, conformément aux articles 48 et 50 de son Statut, aﬁn
de la renseigner sur l’état de la côte entre les points invoqués respectivement par
le Costa Rica et le Nicaragua, dans leurs écritures, comme étant le point de
départ de la frontière maritime dans la mer des Caraïbes. Il était notamment
précisé, dans ladite ordonnance, que cette expertise serait conﬁée à deux experts
indépendants, désignés par ordonnance du président de la Cour une fois les Par-
ties entendues, et que lesdits experts feraient la déclaration suivante :
        « Je déclare solennellement, en tout honneur et en toute conscience, que
     je m’acquitterai de mes fonctions d’expert en tout honneur et dévouement,
     en pleine et parfaite impartialité et en toute conscience, et que je m’abstien-
     drai de divulguer ou d’utiliser en dehors de la Cour les documents ou ren-
     seignements de caractère conﬁdentiel dont je pourrais prendre connaissance
     dans l’accomplissement de ma mission. »

                                                                                  12

         délimitation maritime et frontière terrestre (arrêt)                    148

   15. Par lettres en date du 2 juin 2016, le greﬃer a informé les Parties de la
décision de la Cour. Il leur a également indiqué que celle-ci avait retenu les noms
de deux experts susceptibles de mener l’expertise ainsi décidée, à savoir
M. Eric Fouache et M. Francisco Gutiérrez, dont le curriculum vitae était joint
auxdites lettres. Les Parties ont été invitées à communiquer à la Cour toutes
observations qu’elles souhaiteraient faire au sujet des deux experts, le 10 juin
2016 au plus tard.
   16. Par lettre en date du 10 juin 2016, le Costa Rica a dit ne pas avoir d’ob-
jections à formuler quant aux experts sélectionnés par la Cour et être prêt à
fournir toute assistance nécessaire à la mission d’expertise ; par lettre du même
jour, le Nicaragua, sans formuler d’observations spéciﬁques sur les deux experts,
a déclaré être à l’entière disposition de la Cour pour l’assister dans l’organisa-
tion de la mission.
   17. Par ordonnance en date du 16 juin 2016, le président de la Cour a désigné
les deux experts suivants : M. Eric Fouache, de nationalité française, professeur
de géographie, vice-chancelier de l’Université de Paris-Sorbonne Abou Dhabi
(Emirats arabes unis), membre senior de l’Institut universitaire de France et
président de l’association internationale des géomorphologues ; et M. Fran-
cisco Gutiérrez, de nationalité espagnole, professeur de géologie et de géo-
morphologie à l’Université de Saragosse (Espagne), ancien membre du comité
exécutif de l’association internationale des géomorphologues. Ces experts ont
ensuite fait la déclaration solennelle prévue dans l’ordonnance du 31 mai 2016
(voir le paragraphe 14 plus haut).
   18. Les experts ont indiqué à la Cour qu’il était à leur sens nécessaire de procé-
der à deux visites sur les lieux, l’une vers début décembre (période pluvieuse et de
débit élevé du ﬂeuve San Juan) et l’autre en mars ou début avril (période moins
pluvieuse et de faible débit du San Juan). En conséquence, la Cour a décidé de
reporter la date d’ouverture des audiences au 12 juin 2017. Les Parties ont été
informées de cette décision par lettres du greﬃer en date du 1er juillet 2016.
   19. De juillet à novembre 2016, divers échanges de correspondances ont eu
lieu entre les experts, le greﬃer et les Parties concernant l’organisation des visites
sur les lieux. En outre, le 1er septembre 2016, le greﬃer a rencontré les représen-
tants des Parties aﬁn de discuter des aspects pratiques de ces visites. Par lettres
en date du 20 octobre 2016, les Parties ont communiqué à la Cour plusieurs
documents demandés par les experts (photographies, images satellite, cartes,
etc.) ; ces documents ont été immédiatement transmis à ceux-ci.
    20. Par lettre en date du 28 novembre 2016, le Costa Rica a demandé le
report de la première visite sur les lieux par les experts, qui avait été ﬁxée à la
période du 4 au 9 décembre 2016, en raison des dommages causés par l’oura-
gan Otto qui avait frappé peu auparavant la région devant être inspectée. Par
lettre en date du 29 novembre 2016, le Nicaragua a indiqué préférer que la mis-
sion se tienne aux dates prévues. Par lettre en date du 30 novembre 2016, le
Costa Rica a réitéré sa demande, tout en précisant les arrangements qui pour-
raient être pris dans l’éventualité où la Cour déciderait de maintenir la visite aux
dates prévues début décembre. Les experts ont été consultés et ils ont fait
connaître leur réticence à reporter la mission, en expliquant notamment que le
fait de se rendre sur les lieux à ce moment leur permettrait de mieux comprendre
l’incidence d’événements hydrologiques de grande ampleur sur la conﬁguration
de la côte et du ﬂeuve San Juan. Après examen de la question par le président
de la Cour, il a été décidé de maintenir la visite sur les lieux aux dates prévues.
    21. La première visite sur les lieux par les experts s’est donc tenue du 4 au
9 décembre 2016. Les experts étaient accompagnés de deux fonctionnaires du

                                                                                   13

         délimitation maritime et frontière terrestre (arrêt)                    149

Greﬀe constituant le secrétariat de la mission, ainsi que d’une délégation de cha-
cune des Parties. Au cours de la visite, les Parties ont fourni aux experts et se sont
échangé des documents, photographies et enregistrements vidéo. Elles ont indiqué
par la suite qu’elles considéraient que pareils nouveaux éléments échangés au cours
des visites devraient faire partie du dossier de l’aﬀaire, sauf indication contraire.
   22. Le 16 janvier 2017, le Costa Rica a introduit une instance contre le Nica-
ragua au sujet d’un diﬀérend concernant « l’emplacement précis de la frontière
terrestre séparant Isla Portillos du cordon littoral de la lagune de Los Portillos/
Harbor Head » ainsi que « l’établissement …, par le Nicaragua, d’un campement
militaire sur la plage d’Isla Portillos » (ci-après, « l’aﬀaire relative à la Partie
septentrionale d’Isla Portillos »).
   Le Costa Rica entend fonder la compétence de la Cour sur les déclarations
d’acceptation susmentionnées (voir le paragraphe 2 plus haut) et sur l’ar-
ticle XXXI du pacte de Bogotá.
   23. Dans sa requête, le Costa Rica priait la Cour de joindre, en application
de l’article 47 de son Règlement, la nouvelle instance à celle relative à la Délimi-
tation maritime.
   24. Conformément au paragraphe 2 de l’article 40 du Statut, le greﬃer a
immédiatement communiqué au Gouvernement du Nicaragua une copie signée
de ladite requête ; en application du paragraphe 3 du même article, tous les Etats
admis à ester devant la Cour ont été informés du dépôt de la requête.
   25. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de désigner un juge ad hoc pour siéger en l’aﬀaire relative à la
Partie septentrionale d’Isla Portillos. Le Costa Rica a désigné M. Bruno Simma
et le Nicaragua, M. Awn Shawkat Al-Khasawneh.
   26. Le 25 janvier 2017, le greﬃer a rencontré les représentants du Costa Rica
et du Nicaragua dans le cadre de l’aﬀaire relative à la Délimitation maritime aﬁn
d’évoquer l’organisation de la seconde visite sur les lieux. Il a, au cours de cette
réunion, été décidé que ladite visite se déroulerait du 12 au 17 mars 2017.
   27. Le 26 janvier 2017, le président a tenu une réunion avec les représentants
du Costa Rica et du Nicaragua, lesquels ont été invités à faire connaître les vues
de leur gouvernement, d’une part, sur la question des délais pour le dépôt des
pièces de procédure en l’aﬀaire relative à la Partie septentrionale d’Isla Portillos
et, d’autre part, sur l’opportunité de joindre les instances dans cette aﬀaire et
dans celle relative à la Délimitation maritime.
   28. Par ordonnance en date du 2 février 2017, la Cour a ﬁxé au 2 mars 2017
et au 18 avril 2017, respectivement, les dates d’expiration des délais pour le
dépôt d’un mémoire par le Costa Rica et d’un contre-mémoire par le Nicaragua
dans l’aﬀaire relative à la Partie septentrionale d’Isla Portillos. Le mémoire et le
contre-mémoire ont été déposés dans les délais ainsi ﬁxés.
   29. Par son ordonnance en date du 2 février 2017, la Cour a également décidé
de joindre les instances dans les aﬀaires relatives à la Délimitation maritime et à
la Partie septentrionale d’Isla Portillos.
   30. Par lettres en date du 3 février 2017, le greﬃer a informé les Parties que
la Cour avait décidé que les audiences dans les aﬀaires jointes s’ouvriraient le
3 juillet 2017.
   31. La seconde visite sur les lieux par les experts s’est tenue du 12 au 17 mars
2017. Les experts étaient à nouveau accompagnés de deux fonctionnaires du
Greﬀe et d’une délégation de chacune des Parties. Au cours de la visite, les Par-
ties ont fourni aux experts et se sont échangé des documents, photographies et
enregistrements vidéo.

                                                                                   14

         délimitation maritime et frontière terrestre (arrêt)                  150

   32. Par une lettre en date du 1er mai 2017, le greﬃer a fait tenir aux Parties
copie du rapport déposé par les experts désignés en l’aﬀaire relative à la Délimi-
tation maritime. Chacune d’elles s’est vu octroyer jusqu’au 1er juin 2017 pour
présenter toutes observations écrites qu’elle souhaiterait faire sur ledit rapport.
   33. Le 16 mai 2017, le président a rencontré les représentants des Parties pour
discuter de l’organisation de la procédure orale dans les aﬀaires jointes ; les Par-
ties se sont alors accordées pour considérer qu’elles n’estimaient pas nécessaire
de poser des questions aux experts à l’audience. Par lettres en date du 29 mai
2017, le greﬃer a informé les Parties du calendrier de la procédure orale adopté
par la Cour.
   34. Sous le couvert d’une lettre en date du 1er juin 2017, le Costa Rica a com-
muniqué à la Cour les observations écrites de son gouvernement sur le rapport
des experts. Par une lettre de la même date, le Nicaragua a indiqué ne pas avoir,
à ce stade, d’observations écrites à formuler. Les observations du Costa Rica
ont été communiquées aux experts, qui y ont répondu par écrit le 8 juin 2017 ;
cette réponse a immédiatement été transmise aux Parties.
   35. Par lettres en date du 12 juin 2017, le greﬃer a communiqué aux experts
le texte d’une question d’un membre de la Cour, et a envoyé ce texte aux Parties.
Les experts ont fourni leur réponse le 15 juin 2017, laquelle a aussi été transmise
aux Parties.
   36. Par lettres en date du 28 juin 2017, le greﬃer a communiqué aux Parties
le texte d’une question que leur adressait la Cour. Les Parties ont été invitées à
présenter leur réponse lors du premier tour de plaidoiries.

                                         *
   37. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour
a décidé, après avoir consulté les Parties, que des exemplaires des pièces de pro-
cédure et des documents annexés, ainsi que le rapport des experts et certains
documents connexes, seraient rendus accessibles au public à l’ouverture de la
procédure orale.
   38. Des audiences publiques ont été tenues du lundi 3 au jeudi 13 juillet 2017
dans les instances jointes. Ont été entendus en leurs plaidoiries et réponses :
  Pour le Costa Rica : S. Exc. M. Edgar Ugalde Álvarez,
                       S. Exc. M. Sergio Ugalde,
                       Mme Kate Parlett,
                       M. Samuel Wordsworth,
                       M. Marcelo Kohen,
                       Mme Katherine Del Mar,
                       M. Arnoldo Brenes,
                       M. Coalter Lathrop.
  Pour le Nicaragua : S. Exc. M. Carlos José Argüello Gómez,
                      M. Alex Oude Elferink,
                      M. Antonio Remiro Brotóns,
                      M. Vaughan Lowe,
                      M. Paul Reichler,
                      M. Benjamin Samson,
                      M. Lawrence H. Martin.

                                       * *

                                                                                 15

         délimitation maritime et frontière terrestre (arrêt)                    151

  39. Dans sa requête en l’aﬀaire relative à la Délimitation maritime, le
Costa Rica a formulé les demandes suivantes :
        « En conséquence, la Cour est priée de déterminer dans son intégralité, sur
     la base du droit international, le tracé de frontières maritimes uniques délimi-
     tant l’ensemble des espaces maritimes relevant respectivement du Costa Rica
     et du Nicaragua dans la mer des Caraïbes et dans l’océan Paciﬁque.
        Le Costa Rica prie en outre la Cour de déterminer les coordonnées géo-
     graphiques exactes des frontières maritimes uniques ainsi tracées dans la
     mer des Caraïbes et dans l’océan Paciﬁque. »
   40. Au cours de la procédure écrite en l’aﬀaire relative à la Délimitation mari-
time, les conclusions ci-après ont été présentées par les Parties :
Au nom du Gouvernement du Costa Rica,
dans le mémoire :
        « Le Costa Rica prie respectueusement la Cour de déterminer dans son
     intégralité, sur la base du droit international, le tracé de chacune des fron-
     tières maritimes uniques délimitant, dans l’océan Paciﬁque et dans la mer
     des Caraïbes, l’ensemble des espaces maritimes relevant du Costa Rica et
     du Nicaragua.
        Le Costa Rica prie en outre la Cour de déterminer les coordonnées géo-
     graphiques exactes des frontières maritimes uniques ainsi tracées dans
     l’océan Paciﬁque et dans la mer des Caraïbes :
     1) en déﬁnissant les espaces maritimes relevant du Costa Rica et du Nica-
         ragua dans l’océan Paciﬁque au moyen d’une frontière reliant, par des
         lignes géodésiques, les points dont les coordonnées sont les suivantes :
            Point no                  Latitude nord           Longitude ouest
                                    (DMS) (WGS 84)           (DMS) (WGS 84)
   SP-P (point de départ —            11° 04ʹ 00.0ʺ            85° 44ʹ 28.0ʺ
       océan Paciﬁque)
              1                         11° 03ʹ 57.6ʺ            85° 45ʹ 30.3ʺ
              2                         11° 03ʹ 57.7ʺ            85° 45ʹ 35.9ʺ
              3                         11° 03ʹ 47.2ʺ            85° 46ʹ 31.7ʺ
              4                         11° 03ʹ 53.8ʺ            85° 47ʹ 13.4ʺ
              5                         11° 03ʹ 24.2ʺ            85° 49ʹ 43.5ʺ
              6                         11° 03ʹ 17.9ʺ            85° 50ʹ 05.1ʺ
              7                         11° 02ʹ 45.0ʺ            85° 51ʹ 25.2ʺ
              8                         11° 03ʹ 11.6ʺ            85° 52ʹ 42.8ʺ
              9                         11° 04ʹ 26.8ʺ            85° 55ʹ 28.3ʺ
              10                        11° 05ʹ 13.7ʺ            85° 57ʹ 21.2ʺ
              11                        11° 05ʹ 51.6ʺ            86° 00ʹ 48.1ʺ
              12                        11° 05ʹ 54.2ʺ            86° 04ʹ 31.5ʺ
              13                        11° 06ʹ 22.0ʺ            86° 07ʹ 00.4ʺ
              14                        11° 05ʹ 45.4ʺ            86° 13ʹ 10.2ʺ
              15                        11° 05ʹ 43.7ʺ            86° 13ʹ 28.7ʺ
              16                        11° 05ʹ 30.9ʺ            86° 15ʹ 09.8ʺ
              17                        11° 04ʹ 22.2ʺ            86° 21ʹ 43.8ʺ
              18                        11° 03ʹ 32.6ʺ            86° 25ʹ 21.2ʺ
              19                        10° 56ʹ 56.3ʺ            86° 44ʹ 27.0ʺ
              20                        10° 54ʹ 22.7ʺ            86° 49ʹ 39.5ʺ

                                                                                  16

        délimitation maritime et frontière terrestre (arrêt)                    152

           Point no                 Latitude nord           Longitude ouest
                                  (DMS) (WGS 84)           (DMS) (WGS 84)
               21                   10° 36ʹ 50.6ʺ            87° 22ʹ 47.6ʺ
               22                   10° 21ʹ 23.2ʺ            87° 47ʹ 15.3ʺ
               23                   09° 43ʹ 05.7ʺ            89° 11ʹ 23.5ʺ
  (intersection avec la limite
    des 200 milles marins)
    2) en déﬁnissant les espaces maritimes relevant du Costa Rica et du Nica-
       ragua dans la mer des Caraïbes au moyen d’une frontière reliant, par des
       lignes géodésiques, les points dont les coordonnées sont les suivantes :
           Point no                 Latitude nord           Longitude ouest
                                  (DMS) (WGS 84)           (DMS) (WGS 84)
   SP-C (point de départ —          10° 56ʹ 26,0ʺ            83° 41ʹ 53,0ʺ
       mer des Caraïbes)
               1                      10° 56ʹ 54,0ʺ            83° 42ʹ 03,7ʺ
               2                      10° 57ʹ 16,6ʺ            83° 41ʹ 58,4ʺ
               3                      11° 02ʹ 12,6ʺ            83° 40ʹ 27,1ʺ
               4                      11° 02ʹ 54,7ʺ            83° 40ʹ 01,0ʺ
               5                      11° 03ʹ 04,8ʺ            83° 39ʹ 54,1ʺ
               6                      11° 03ʹ 46,1ʺ            83° 39ʹ 29,6ʺ
               7                      11° 03ʹ 47,4ʺ            83° 39ʹ 28,7ʺ
               8                      11° 05ʹ 35,2ʺ            83° 38ʹ 14,0ʺ
               9                      11° 07ʹ 47,2ʺ            83° 36ʹ 33,2ʺ
               10                     11° 10ʹ 16,0ʺ            83° 34ʹ 13,2ʺ
               11                     11° 10ʹ 39,2ʺ            83° 33ʹ 47,3ʺ
               12                     11° 13ʹ 42,6ʺ            83° 30ʹ 33,9ʺ
               13                     11° 15ʹ 02,0ʺ            83° 28ʹ 53,6ʺ
               14                     12° 19ʹ 15,9ʺ           80° 33ʹ 59,2ʺ »
  (intersection avec la limite
   des 200 milles marins du
          Costa Rica)

Au nom du Gouvernement du Nicaragua,
dans le contre-mémoire :
       « Pour les raisons exposées dans le présent contre-mémoire, la Répu-
    blique du Nicaragua prie la Cour de dire et juger que :
    1) dans l’océan Paciﬁque, la frontière maritime entre la République du
        Nicaragua et la République du Costa Rica part du point situé par
        11° 03ʹ 56,3ʺ de latitude nord et 85° 44ʹ 28,3ʺ de longitude ouest et suit
        les lignes géodésiques reliant les points dont les coordonnées sont les
        suivantes :
           Point no                  Latitude nord           Longitude ouest
             P-1                     11° 03ʹ 57,6ʺ            85° 45ʹ 27,0ʺ
             P-2                     11° 03ʹ 57,8ʺ            85° 45ʹ 36,8ʺ
             P-3                     11° 03ʹ 47,6ʺ            85° 46ʹ 34,0ʺ
             P-4                     11° 03ʹ 54,0ʺ            85° 47ʹ 13,2ʺ
             P-5                     11° 03ʹ 25,0ʺ            85° 49ʹ 42,4ʺ
             P-6                     11° 03ʹ 17,7ʺ            85° 50ʹ 06,3ʺ

                                                                                 17

         délimitation maritime et frontière terrestre (arrêt)                     153

             Point no                   Latitude nord           Longitude ouest
               P-7                      11° 02ʹ 44,8ʺ            85° 51ʹ 25,2ʺ
               P-8                      10° 54ʹ 51,7ʺ            86° 10ʹ 14,6ʺ
        (12 milles marins)
               P-9                       10° 50ʹ 59,1ʺ            86° 21ʹ 37,6ʺ
              P-10                       10° 41ʹ 24,4ʺ            86° 38ʹ 00,8ʺ
              P-11                       10° 19ʹ 28,3ʺ            87° 11ʹ 00,7ʺ
              P-12                        9° 53ʹ 09,0ʺ            87° 47ʹ 48,8ʺ
              P-13                        9° 16ʹ 27,5ʺ            88° 46ʹ 10,9ʺ
       (200 milles marins)
     2) dans la mer des Caraïbes, la frontière maritime entre la République du
        Nicaragua et la République du Costa Rica part du point situé par
        10° 55ʹ 49,7ʺ de latitude nord et 83° 40ʹ 00,6ʺ de longitude ouest et suit
        les lignes géodésiques reliant les points dont les coordonnées sont les
        suivantes :
            Point no                    Latitude nord           Longitude ouest
              C-1                       10° 59ʹ 21,3ʺ            83° 31ʹ 06,9ʺ
             C-1a                       11° 00ʹ 18,9ʺ            83° 27ʹ 38,0ʺ
       (12 milles marins)
              C-2                        11° 01ʹ 09,9ʺ            83° 24ʹ 26,9ʺ
              C-3                        11° 05ʹ 33,7ʺ            83° 03ʹ 59,2ʺ
              C-4                        11° 11ʹ 08,4ʺ            82° 34ʹ 41,8ʺ
              C-5                        11° 05ʹ 00,7ʺ            82° 18ʹ 52,3ʺ
              C-6                        11° 05ʹ 05,2ʺ            82° 14ʹ 00,0ʺ
              C-7                        10° 49ʹ 00,0ʺ            82° 14ʹ 00,0ʺ
              C-8                        10° 49ʹ 00,0ʺ            81° 26ʹ 08,2ʺ
      (Toutes les coordonnées sont exprimées selon le système de référence
     WGS 84.) »
   41. Lors de la procédure orale dans les instances jointes, les conclusions
ci-après ont été présentées par les Parties s’agissant de l’aﬀaire relative à la Déli-
mitation maritime :
Au nom du Gouvernement du Costa Rica,
à l’audience du 10 juillet 2017 :
       « [L]e Costa Rica prie respectueusement la Cour de rejeter toutes les
     conclusions formulées par le Nicaragua et de :
     1. Déterminer dans son intégralité, sur la base du droit international, le
        tracé de chacune des frontières maritimes uniques délimitant, dans
        l’océan Paciﬁque et dans la mer des Caraïbes, l’ensemble des espaces
        maritimes relevant du Costa Rica et du Nicaragua.
     2. Déterminer les coordonnées géographiques exactes des frontières mari-
        times uniques ainsi tracées dans l’océan Paciﬁque et dans la mer des
        Caraïbes :
          a) en délimitant les espaces maritimes relevant du Costa Rica et du
             Nicaragua dans l’océan Paciﬁque au moyen d’une frontière reliant,
             par des lignes géodésiques, les points dont les coordonnées sont les
             suivantes :



                                                                                   18

      délimitation maritime et frontière terrestre (arrêt)                 154

         Point no                 Latitude nord          Longitude ouest
                                (DMS) (WGS 84)          (DMS) (WGS 84)
 SP-P (point de départ —          11° 04ʹ 00,0ʺ           85° 44ʹ 28,0ʺ
     océan Paciﬁque)
             1                     11° 03ʹ 57,6ʺ           85° 45ʹ 30,3ʺ
             2                     11° 03ʹ 57,7ʺ           85° 45ʹ 35,9ʺ
             3                     11° 03ʹ 47,2ʺ           85° 46ʹ 31,7ʺ
             4                     11° 03ʹ 53,8ʺ           85° 47ʹ 13,4ʺ
             5                     11° 03ʹ 24,2ʺ           85° 49ʹ 43,5ʺ
             6                     11° 03ʹ 17,9ʺ           85° 50ʹ 05,1ʺ
             7                     11° 02ʹ 45,0ʺ           85° 51ʹ 25,2ʺ
             8                     11° 03ʹ 11,6ʺ           85° 52ʹ 42,8ʺ
             9                     11° 04ʹ 26,8ʺ           85° 55ʹ 28,3ʺ
             10                    11° 05ʹ 13,7ʺ           85° 57ʹ 21,2ʺ
             11                    11° 05ʹ 51,6ʺ           86° 00ʹ 48,1ʺ
             12                    11° 05ʹ 54,2ʺ           86° 04ʹ 31,5ʺ
             13                    11° 06ʹ 22,0ʺ           86° 07ʹ 00,4ʺ
             14                    11° 05ʹ 45,4ʺ           86° 13ʹ 10,2ʺ
             15                    11° 05ʹ 43,7ʺ           86° 13ʹ 28,7ʺ
             16                    11° 05ʹ 30,9ʺ           86° 15ʹ 09,8ʺ
             17                    11° 04ʹ 22,2ʺ           86° 21ʹ 43,8ʺ
             18                    11° 03ʹ 32,6ʺ           86° 25ʹ 21,2ʺ
             19                    10° 56ʹ 56,3ʺ           86° 44ʹ 27,0ʺ
             20                    10° 54ʹ 22,7ʺ           86° 49ʹ 39,5ʺ
             21                    10° 36ʹ 50,6ʺ           87° 22ʹ 47,6ʺ
             22                    10° 21ʹ 23,2ʺ           87° 47ʹ 15,3ʺ
             23                    09° 43ʹ 05,7ʺ           89° 11ʹ 23,5ʺ
(intersection avec la limite
  des 200 milles marins)
       b) en délimitant les espaces maritimes relevant du Costa Rica et du
          Nicaragua dans la mer des Caraïbes au moyen d’une frontière
          reliant, par des lignes géodésiques, les points dont les coordonnées
          sont les suivantes :
         Point no                 Latitude nord          Longitude ouest
                                (DMS) (WGS 84)          (DMS) (WGS 84)
SP-C (point de départ —           10° 56ʹ 22,1ʺ           83° 41ʹ 51,4ʺ
   mer des Caraïbes)
           1                       10° 56ʹ 54,0ʺ           83° 42ʹ 03,7ʺ
           2                       10° 57ʹ 16,6ʺ           83° 41ʹ 58,4ʺ
           3                       11° 02ʹ 12,6ʺ           83° 40ʹ 27,1ʺ
           4                       11° 02ʹ 54,7ʺ           83° 40ʹ 01,0ʺ
           5                       11° 03ʹ 04,8ʺ           83° 39ʹ 54,1ʺ
           6                       11° 03ʹ 46,1ʺ           83° 39ʹ 29,6ʺ
           7                       11° 03ʹ 47,4ʺ           83° 39ʹ 28,7ʺ
           8                       11° 05ʹ 35,2ʺ           83° 38ʹ 14,0ʺ
           9                       11° 07ʹ 47,2ʺ           83° 36ʹ 33,2ʺ
          10                       11° 10ʹ 16,0ʺ           83° 34ʹ 13,2ʺ
          11                       11° 10ʹ 39,2ʺ           83° 33ʹ 47,3ʺ
          12                       11° 13ʹ 42,6ʺ           83° 30ʹ 33,9ʺ
          13                       11° 15ʹ 02,0ʺ           83° 28ʹ 53,6ʺ

                                                                            19

         délimitation maritime et frontière terrestre (arrêt)                    155

            Point no                  Latitude nord           Longitude ouest
                                    (DMS) (WGS 84)           (DMS) (WGS 84)
                14                    12° 19ʹ 15,9ʺ            80° 33ʹ 59,2ʺ
 (intersection avec la limite des
200 milles marins du Costa Rica)
          c) subsidiairement à la conclusion énoncée au paragraphe b) ci-dessus,
             en délimitant les espaces maritimes relevant du Costa Rica et du
             Nicaragua dans la mer des Caraïbes au moyen d’une frontière :
                i) reliant, par une ligne géodésique, le point se trouvant à 3 milles
                   marins des côtes respectives des Parties (point FP1, situé par
                   10° 59ʹ 22,7ʺ de latitude nord et par 83° 41ʹ 19,0ʺ de longi-
                   tude ouest) au point 3 indiqué au paragraphe b) ci-dessus ;
               ii) puis, reliant, par des lignes géodésiques, les points 3 à 14 indi-
                   qués dans le paragraphe b) ci-dessus ;
              iii) dans le premier segment, reliant, par une ligne géodésique, le
                   point FP1 et le point correspondant à la laisse de basse mer sur
                   la rive droite du ﬂeuve San Juan à son embouchure, tel qu’il
                   peut exister de temps à autre. »
Au nom du Gouvernement du Nicaragua,
à l’audience du 13 juillet 2017 :
       « [L]e Nicaragua prie respectueusement la Cour :
     1. D’écarter et de rejeter les demandes et conclusions présentées par la
        République du Costa Rica.
     2. De déterminer dans son intégralité, sur la base du droit international, le
        tracé des frontières maritimes délimitant l’ensemble des espaces mari-
        times qui, dans l’océan Paciﬁque et la mer des Caraïbes, relèvent du
        Nicaragua et du Costa Rica :
          a) dans l’océan Paciﬁque, la frontière maritime entre la République du
             Nicaragua et la République du Costa Rica part du point situé par
             11° 03ʹ 56,3ʺ de latitude nord et 85° 44ʹ 28,3ʺ de longitude ouest et
             suit les lignes géodésiques reliant les points dont les coordonnées
             sont les suivantes :
            Point no                   Latitude nord           Longitude ouest
              P-1                      11° 03ʹ 57,6ʺ            85° 45ʹ 27,0ʺ
              P-2                      11° 03ʹ 57,8ʺ            85° 45ʹ 36,8ʺ
              P-3                      11° 03ʹ 47,6ʺ            85° 46ʹ 34,0ʺ
              P-4                      11° 03ʹ 54,0ʺ            85° 47ʹ 13,2ʺ
              P-5                      11° 03ʹ 25,0ʺ            85° 49ʹ 42,4ʺ
              P-6                      11° 03ʹ 17,7ʺ            85° 50ʹ 06,3ʺ
              P-7                      11° 02ʹ 44,8ʺ            85° 51ʹ 25,2ʺ
              P-8                      10° 54ʹ 51,7ʺ            86° 10ʹ 14,6ʺ
       (12 milles marins)
              P-9                       10° 50ʹ 59,1ʺ            86° 21ʹ 37,6ʺ
             P-10                       10° 41ʹ 24,4ʺ             86° 38ʹ 0,8ʺ
             P-11                       10° 19ʹ 28,3ʺ             87° 11ʹ 0,7ʺ
             P-12                         9° 53ʹ 9,0ʺ            87° 47ʹ 48,8ʺ
             P-13                        9° 16ʹ 27,5ʺ            88° 46ʹ 10,9ʺ
      (200 milles marins)

                                                                                  20

         délimitation maritime et frontière terrestre (arrêt)                     156

          b) dans la mer des Caraïbes, la frontière maritime entre la République
             du Nicaragua et la République du Costa Rica part du point CA
             situé par 10° 56ʹ 18,898ʺ de latitude nord et 83° 39ʹ 52,536ʺ de lon-
             gitude ouest et suit les lignes géodésiques reliant les points dont les
             coordonnées sont les suivantes :
            Point no                    Latitude nord           Longitude ouest
              C-1                       10° 59ʹ 21,3ʺ             83° 31ʹ 6,9ʺ
             C-1a                       11° 00ʹ 18,9ʺ            83° 27ʹ 38,00ʺ
       (12 milles marins)
              C-2                       11° 01ʹ 9,9ʺ             83° 24ʹ 26,9ʺ
              C-3                       11° 05ʹ 33,7ʺ            83° 03ʹ 59,2ʺ
              C-4                        11° 11ʹ 8,4ʺ            82° 34ʹ 41,8ʺ
              C-5                        11° 05ʹ 0,7ʺ            82° 18ʹ 52,3ʺ
              C-6                        11° 05ʹ 5,2ʺ             82° 14ʹ 0,0ʺ
              C-7                        10° 49ʹ 0,0ʺ             82° 14ʹ 0,0ʺ
              C-8                        10° 49ʹ 0,0ʺ             81° 26ʹ 8,2ʺ

        La frontière maritime entre le point CA et le territoire terrestre est une
     ligne géodésique reliant le point CA au promontoire est de la lagune de
     Harbor Head (correspondant actuellement au point désigné Ple par les
     experts de la Cour).
        (Toutes les coordonnées sont exprimées selon le système de référence
     WGS 84.) »

                                         *
   42. Dans sa requête en l’aﬀaire relative à la Partie septentrionale d’Isla Portil-
los, le Costa Rica a formulé les demandes suivantes :
        « En conséquence, la Cour est priée :
     a) de déterminer l’emplacement précis de la frontière terrestre séparant
        Isla Portillos des deux extrémités du cordon littoral de la lagune de
        Los Portillos/Harbor Head et, ce faisant, de déclarer que le seul territoire
        nicaraguayen existant à ce jour dans la zone d’Isla Portillos se limite à
        l’enclave comprenant la lagune de Los Portillos/Harbor Head et le cor-
        don littoral qui sépare la lagune de la mer des Caraïbes, pour autant que
        ce cordon littoral soit émergé en permanence et que cette enclave puisse
        de ce fait constituer un territoire appartenant à un Etat, et donc de
        déclarer que la frontière terrestre court à l’heure actuelle de l’extrémité
        nord-est de la lagune à la mer des Caraïbes par la ligne la plus courte,
        et de l’extrémité nord-ouest de la lagune à la mer des Caraïbes par la
        ligne la plus courte ;
     b) de dire et juger que l’établissement et le maintien, par le Nicaragua, d’un
        nouveau campement militaire sur la plage d’Isla Portillos emportent
        violation de la souveraineté et de l’intégrité territoriale du Costa Rica,
        et contreviennent à l’arrêt rendu le 16 décembre 2015 par la Cour en
        l’aﬀaire relative à Certaines activités. En conséquence, le Costa Rica prie
        également la Cour de déclarer que le Nicaragua doit retirer son campe-
        ment militaire situé en territoire costa-ricien et se conformer pleinement
        à l’arrêt de 2015. Le Costa Rica se réserve le droit de demander d’autres

                                                                                   21

         délimitation maritime et frontière terrestre (arrêt)                   157

         réparations pour tout dommage causé ou susceptible d’être causé à son
         territoire par le Nicaragua. »
   43. Au cours de la procédure écrite en l’aﬀaire relative à la Partie
septentrionale d’Isla Portillos, les conclusions ci-après ont été présentées par les
Parties :
Au nom du Gouvernement du Costa Rica,
dans le mémoire :
       « Le Costa Rica prie respectueusement la Cour :
     a) de déterminer l’emplacement précis de la frontière terrestre séparant
        Isla Portillos des deux extrémités du cordon littoral de la lagune de
        Los Portillos/Harbor Head et, ce faisant, de déclarer que le seul territoire
        nicaraguayen existant à ce jour dans la zone d’Isla Portillos se limite à
        l’enclave comprenant la lagune de Los Portillos/Harbor Head et le cor-
        don littoral qui sépare la lagune de la mer des Caraïbes, pour autant que
        ce cordon littoral soit émergé en permanence et que cette enclave puisse
        de ce fait constituer un territoire appartenant à un Etat, et donc de
        déclarer que la frontière terrestre court à l’heure actuelle de l’extrémité
        nord-est de la lagune à la mer des Caraïbes par la ligne la plus courte,
        et de l’extrémité nord-ouest de la lagune à la mer des Caraïbes par la
        ligne la plus courte ;
     b) de dire et juger que l’établissement et le maintien, par le Nicaragua, d’un
        nouveau campement militaire sur la plage d’Isla Portillos emportent
        violation de la souveraineté et de l’intégrité territoriale du Costa Rica,
        et contreviennent à l’arrêt rendu par la Cour le 16 décembre 2015 en
        l’aﬀaire relative à Certaines activités. En conséquence, le Costa Rica prie
        également la Cour de déclarer que le Nicaragua doit retirer son campe-
        ment militaire situé en territoire costa-ricien et se conformer pleinement
        à l’arrêt de 2015. Le Costa Rica se réserve le droit de demander d’autres
        réparations pour tout dommage qui a été ou pourrait être causé à son
        territoire par le Nicaragua. »
Au nom du Gouvernement du Nicaragua,
dans le contre-mémoire :
        « Pour les raisons exposées dans le présent contre-mémoire, la Répu-
     blique du Nicaragua prie la Cour de dire et juger que :
     1) le segment de la côte caraïbe qui s’étend entre la lagune de Harbor
         Head et l’embouchure du ﬂeuve San Juan constitue un territoire nica-
         raguayen ;
     2) le campement militaire établi par le Nicaragua se trouve en territoire
         nicaraguayen ; et qu’en conséquence
     3) les demandes et conclusions de la République du Costa Rica sont reje-
         tées dans leur intégralité. »
   44. Lors de la procédure orale dans les instances jointes, les conclusions
ci-après ont été présentées par les Parties s’agissant de l’aﬀaire relative à la Par-
tie septentrionale d’Isla Portillos :
Au nom du Gouvernement du Costa Rica,
à l’audience du 10 juillet 2017 :


                                                                                  22

        délimitation maritime et frontière terrestre (arrêt)                 158

      « [L]e Costa Rica prie respectueusement la Cour :
    1. a) de dire et juger que la conclusion du Nicaragua selon laquelle le
          segment de la côte caraïbe qui s’étend entre la lagune de Harbor Head
          et l’embouchure du ﬂeuve San Juan est territoire nicaraguayen est
          irrecevable, au motif que la question a été tranchée par la Cour
          dans son arrêt du 16 décembre 2015 en l’aﬀaire relative à Certaines
          activités ;
       b) de rejeter toutes les autres conclusions formulées par le Nicaragua ;
    2. a) de déterminer l’emplacement précis de la frontière terrestre sépa-
          rant Isla Portillos des deux extrémités du cordon littoral de la lagune
          de Los Portillos/Harbor Head et, ce faisant, de déclarer que le seul
          territoire nicaraguayen existant à ce jour dans la zone d’Isla Portillos
          se limite à l’enclave comprenant la lagune de Los Portillos/
          Harbor Head et le cordon littoral qui sépare la lagune de la mer
          des Caraïbes, pour autant que ce cordon littoral soit émergé en
          permanence et que cette enclave puisse de ce fait constituer un ter-
          ritoire appartenant à un Etat, et donc de déclarer que la frontière
          terrestre court à l’heure actuelle de l’extrémité nord-est de la lagune
          à la mer des Caraïbes par la ligne la plus courte, et de l’extrémité
          nord-ouest de la lagune à la mer des Caraïbes par la ligne la plus
          courte ;
       b) de dire et juger que l’établissement et le maintien, par le Nicaragua,
          d’un nouveau campement militaire sur la plage d’Isla Portillos
          emportent violation de la souveraineté et de l’intégrité territoriale
          du Costa Rica, et contreviennent à l’arrêt rendu par la Cour
          le 16 décembre 2015 en l’aﬀaire relative à Certaines activités. En
          conséquence, le Costa Rica prie également la Cour de déclarer que
          le Nicaragua doit retirer son campement militaire situé en territoire
          costa-ricien et se conformer pleinement à l’arrêt de 2015. »
Au nom du Gouvernement du Nicaragua,
à l’audience du 13 juillet 2017 :
      « [L]e Nicaragua prie respectueusement la Cour :
    De dire et juger que :
    a) le segment de la côte caraïbe qui s’étend entre la lagune de Harbor
       Head et l’embouchure du ﬂeuve San Juan constitue un territoire nica-
       raguayen ;
    b) le campement militaire établi par le Nicaragua se trouve en territoire
       nicaraguayen ; et qu’en conséquence
    c) les demandes et conclusions de la République du Costa Rica sont reje-
       tées dans leur intégralité. »

                                         *
                                     *       *

                        I. Compétence de la Cour

  45. Pour chacune des deux aﬀaires à l’examen, le Costa Rica invoque,
comme bases de compétence, les déclarations par lesquelles lui-même et le

                                                                               23

        délimitation maritime et frontière terrestre (arrêt)             159

Nicaragua ont reconnu la compétence obligatoire de la Cour conformé-
ment aux paragraphes 2 et 5, respectivement, de l’article 36 du Statut,
ainsi que l’article XXXI du pacte de Bogotá (voir les paragraphes 2 et 22
plus haut). Le Nicaragua ne conteste pas la compétence de la Cour pour
connaître des demandes du Costa Rica.
  46. La Cour considère qu’elle a compétence pour connaître des diﬀé-
rends dans les instances jointes.


                          II. Contexte général

                              A. Géographie
   47. Le Costa Rica et le Nicaragua sont situés en Amérique centrale ; ils
partagent une frontière terrestre qui traverse tout l’isthme centraméricain,
de la mer des Caraïbes à l’océan Paciﬁque. Le Nicaragua se trouve au
nord de cette frontière et le Costa Rica, au sud. Le Nicaragua a une fron-
tière avec le Honduras au nord, tandis que le Costa Rica en partage une
avec le Panama au sud.
   48. Isla Portillos, dont la partie septentrionale fait l’objet du diﬀérend
frontalier terrestre, est une zone (d’environ 17 kilomètres carrés) circons-
crite par le ﬂeuve San Juan à l’ouest et par la mer des Caraïbes au nord.
A l’extrémité nord-ouest d’Isla Portillos, une ﬂèche littorale (langue de
sable) de longueur variable dévie le cours ﬁnal du San Juan et en déplace
l’embouchure vers l’ouest. Sur la côte d’Isla Portillos, à environ 3,6 kilo-
mètres à l’est de l’embouchure du San Juan, se trouve une lagune que le
Costa Rica appelle Laguna Los Portillos et le Nicaragua, lagune de Har-
bor Head. Cette lagune est actuellement séparée de la mer des Caraïbes
par un cordon littoral (banc de sable).
   49. La mer des Caraïbes est située dans la partie occidentale de l’océan
Atlantique. Elle est partiellement entourée, au nord et à l’est, par les îles
des Antilles et limitée, au sud et à l’ouest, par l’Amérique du Sud et
l’Amérique centrale, respectivement. Dans la mer des Caraïbes, au large
de la côte nicaraguayenne, il existe plusieurs îles et cayes, dont les plus
notables sont les îles du Maïs (ou Corn Islands), situées à quelque
26 milles marins de cette côte et ayant respectivement une superﬁcie de
9,6 kilomètres carrés (grande île du Maïs, ou Great Corn Island) et de
3 kilomètres carrés (petite île du Maïs, ou Little Corn Island) ; leur popu-
lation est d’environ 7400 habitants. Parmi les autres petites formations
qui se trouvent au large de la côte nicaraguayenne, on compte notamment
Paxaro Bovo, les cayes de Palmenta, Cayos de Perlas, Tyra Rock, les
cayes de Man of War, la caye de Ned Thomas, les cayes des Miskitos, la
caye de Muerto et le récif d’Edimbourg. Le Costa Rica possède deux
petites îles, Isla Pájaros et Isla Uvita, situées à moins d’un demi-mille
marin de sa côte, près de la ville de Limón.
   50. Du côté du Paciﬁque, la côte nicaraguayenne est relativement rec-
tiligne et suit une direction générale allant du nord-ouest au sud-est. La

                                                                          24

         délimitation maritime et frontière terrestre (arrêt)               160

côte costa-ricienne est plus sinueuse et comprend les péninsules de
Santa Elena (à proximité du point terminal de la frontière terrestre), de
Nicoya et d’Osa.

                           B. Contexte historique
   51. Comme la Cour l’a noté dans son arrêt du 16 décembre 2015 en
l’aﬀaire relative à Certaines activités menées par le Nicaragua dans la
région frontalière (Costa Rica c. Nicaragua) (C.I.J. Recueil 2015 (II),
p. 665, ci-après, l’« arrêt de 2015 » en « l’aﬀaire relative à Certaines activi-
tés »), les diﬀérends actuels entre les Parties s’inscrivent dans un contexte
historique qui remonte aux années 1850. A la suite des hostilités qui les
opposèrent en 1857, les Gouvernements costa-ricien et nicaraguayen
signèrent, le 15 avril 1858, un traité de limites qui fut ratiﬁé par le
Costa Rica le 16 avril 1858 et par le Nicaragua le 26 avril 1858 (Consoli-
dated Treaty Series, vol. 118, p. 439, ci-après, le « traité de 1858 »). Ce
traité ﬁxait le tracé de la frontière terrestre entre le Costa Rica et le Nica-
ragua de l’océan Paciﬁque jusqu’à la mer des Caraïbes. Selon son
article II, une partie de la frontière entre les deux Etats longe la rive droite
(costa-ricienne) du ﬂeuve San Juan, à partir d’un point situé à 3 milles
anglais en aval de Castillo Viejo, petite localité nicaraguayenne, jusqu’à
« l’extrémité de Punta de Castilla, à l’embouchure du ﬂeuve San Juan »
sur la côte caraïbe.
   52. Après que le Nicaragua eut, en diverses occasions, contesté la vali-
dité du traité de 1858, les deux Etats signèrent le 24 décembre 1886 un
autre instrument par lequel ils convinrent de soumettre la question de
cette validité à l’arbitrage du président des Etats-Unis d’Amérique, Gro-
ver Cleveland. Ils convinrent en outre que, s’il venait à conclure à la vali-
dité du traité de 1858, le président Cleveland devrait également trancher
« tous les autres points d’interprétation douteuse que l’une ou l’autre des
parties [pourraient] relever dans le traité ». Le 22 juin 1887, le Nicaragua
communiqua au Costa Rica 11 points d’interprétation douteuse, lesquels
furent soumis à la décision du président Cleveland. En 1888, la sentence
Cleveland conﬁrma, en son premier paragraphe, la validité du traité de
1858 et précisa, au point 1 de son troisième paragraphe, que, sur la façade
atlantique, la ligne frontière entre les deux pays « commen[çait] à l’extré-
mité de Punta de Castilla à l’embouchure du ﬂeuve San Juan de Nicara-
gua, en leur état respectif au 15 avril 1858 ».
   53. Comme suite à la sentence Cleveland, les Parties convinrent, par la
« convention sur la démarcation frontalière conclue entre la République
du Costa Rica et la République du Nicaragua », signée à San Salvador le
27 mars 1896 (Nations Unies, Recueil des sentences arbitrales (RSA),
vol. XXVIII, p. 211), d’établir deux commissions de démarcation natio-
nales, composées l’une et l’autre de deux membres (art. I). Cette conven-
tion prévoyait par ailleurs que les commissions compteraient un ingénieur,
désigné par le président des Etats-Unis d’Amérique, qui « disposera[it] de
vastes pouvoirs pour trancher tout diﬀérend susceptible de se faire jour

                                                                             25

         délimitation maritime et frontière terrestre (arrêt)               161

dans le cadre de[s] … opérations, et [dont l]a décision sera[it] déﬁnitive »
(art. II). C’est ainsi que fut nommé le général américain Edward Porter
Alexander. Pendant le processus de démarcation, qui commença en 1897
et s’acheva en 1900, le général Alexander rendit cinq sentences (RSA,
vol. XXVIII, p. 215 et suiv. pour les quatre premières).
   54. Dans la première sentence, en date du 30 septembre 1897, le général
Alexander détermina le segment de départ de la frontière terrestre situé à
proximité de la mer des Caraïbes à la lumière des changements géomor-
phologiques qui s’étaient produits depuis 1858. Selon la description qu’il
en donna, ce segment commençait à « l’extrémité nord-ouest de ce qui
para[issait] être la terre ferme, sur la rive est de la lagune de Harbor Head »
et se poursuivait « à travers le banc de sable, de la mer des Caraïbes aux
eaux de la lagune de Harbor Head ». A partir de là, la frontière suivait « le
rivage autour du port jusqu’à atteindre le ﬂeuve proprement dit par le
premier chenal rencontré. Remontant ce chenal et le ﬂeuve proprement
dit, la ligne se poursu[ivait] comme prescrit dans le traité. » (Ibid., p. 220.)
Ainsi que l’a relevé la Cour dans son arrêt de 2015, « ce que l’arbitre consi-
dérait comme le « premier chenal » était le bras du San Juan inférieur qui
se jetait alors dans la lagune de Harbor Head » (C.I.J. Recueil 2015 (II),
p. 699, par. 73). A la suite de la première sentence Alexander, les commis-
sions de démarcation indiquèrent dans leurs minutes les coordonnées
du point de départ de la frontière terrestre tel que ﬁxé par le général
Alexander par rapport au centre de Plaza Victoria dans la ville
anciennement dénommée San Juan de Nicaragua (Greytown) et à d’autres
points au sol.
   55. Depuis l’époque des sentences Alexander et des travaux des com-
missions de démarcation, la partie septentrionale d’Isla Portillos a conti-
nué de subir d’importants changements géomorphologiques. En 2010, un
diﬀérend s’est fait jour entre le Costa Rica et le Nicaragua s’agissant de
certaines activités menées par ce dernier dans cette zone. Dans son arrêt
de 2015, la Cour a examiné l’incidence de certains de ces changements sur
la question de la souveraineté territoriale. Elle a précisé « que le territoire
relevant de la souveraineté du Costa Rica s’étend[ait] à la rive droite du
cours inférieur du San Juan jusqu’à l’embouchure de celui-ci dans la mer
des Caraïbes » (C.I.J. Recueil 2015 (II), p. 703, par. 92). La Cour est ainsi
parvenue à la conclusion que le Costa Rica avait souveraineté sur une
zone de 3 kilomètres carrés située dans la partie septentrionale d’Isla Por-
tillos, relevant toutefois que sa description de la zone en question « ne
trait[ait] pas spéciﬁquement du segment de la côte caraïbe qui s’étend[ait]
entre la lagune de Harbor Head, dont les deux Parties admett[aient]
qu’elle [était] nicaraguayenne, et l’embouchure du San Juan » (ibid.,
p. 696-697, par. 69-70, p. 740, par. 229 1)). Le tracé de la frontière ter-
restre sur ce segment de côte constitue l’un des points de désaccord entre
les Parties dans les présentes instances jointes.
   56. Pour ce qui est des zones maritimes, une sous-commission bilaté-
rale des limites et de la cartographie a été créée par les deux Parties en
mai 1997 pour réaliser des études techniques préliminaires en vue d’éven-

                                                                             26

         délimitation maritime et frontière terrestre (arrêt)              162

tuelles délimitations maritimes dans l’océan Paciﬁque et dans la mer des
Caraïbes. En 2002, les vice-ministres des aﬀaires étrangères des deux Etats
ont chargé la sous-commission bilatérale d’entamer des négociations.
Celle-ci s’est réunie à cinq reprises entre 2002 et 2005. Plusieurs réunions
techniques se sont également tenues au cours de la même période entre
l’Institut géographique national du Costa Rica et l’Institut d’études terri-
toriales du Nicaragua. Après ces réunions initiales, les négociations sur
les délimitations maritimes entre les deux Etats se sont enlisées.

       C. Les délimitations déjà effectuées dans la mer des Caraïbes
                            et l’océan Pacifique
   57. Dans la mer des Caraïbes, le Costa Rica a conclu, le 2 février 1980,
un traité délimitant une frontière maritime avec le Panama ; cet instru-
ment est entré en vigueur le 11 février 1982. Le Costa Rica a négocié et
signé un traité de délimitation maritime avec la Colombie en 1977, mais
n’a jamais ratiﬁé cet instrument. Les frontières maritimes du Nicaragua
avec le Honduras (au nord) et avec la Colombie (à l’est) ont été établies
par des arrêts de la Cour en 2007 et en 2012, respectivement (Différend
territorial et maritime entre le Nicaragua et le Honduras dans la mer des
Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 659 ;
Différend territorial et maritime (Nicaragua c. Colombie), arrêt,
C.I.J. Recueil 2012 (II), p. 624). La Colombie et le Panama ont eux aussi
conclu, le 20 novembre 1976, un traité de délimitation maritime établis-
sant leur frontière dans la mer des Caraïbes ; cet instrument est entré en
vigueur le 30 novembre 1977 (Recueil des traités des Nations Unies
(RTNU), vol. 1074, p. 221).
   58. Le traité susmentionné conclu par le Costa Rica et le Panama en
1980 a également délimité la frontière maritime entre ces deux Etats dans
l’océan Paciﬁque. Pour sa part, le Nicaragua n’a conclu aucun traité éta-
blissant une frontière maritime dans l’océan Paciﬁque.


       III. Frontière terrestre dans la partie septentrionale
                          d’Isla Portillos

            A. Questions relatives à la souveraineté territoriale
   59. L’aﬀaire relative à la Frontière terrestre dans la partie septentrionale
d’Isla Portillos soulève des questions de souveraineté territoriale qu’il
convient d’examiner en premier lieu car elles peuvent avoir une incidence
sur la délimitation maritime dans la mer des Caraïbes. Les Parties
exposent des vues divergentes s’agissant de l’interprétation de l’arrêt de
2015 et avancent des prétentions opposées sur certaines questions concer-
nant la souveraineté sur la côte de la partie septentrionale d’Isla Portillos.
   60. Dans le dispositif de l’arrêt de 2015, la Cour a précisé que « le
Costa Rica a[vait] souveraineté sur le « territoire litigieux », tel que déﬁni

                                                                            27

délimitation maritime et frontière terrestre (arrêt)   163




                                                        28

         délimitation maritime et frontière terrestre (arrêt)               164

par [elle] aux paragraphes 69-70 d[udit] arrêt ». Ces paragraphes sont
ainsi libellés :
        « 69. Puisqu’il n’est pas contesté que le Nicaragua a mené cer-
     taines activités dans le territoire litigieux, il y a lieu, pour rechercher
     si la souveraineté territoriale du Costa Rica a été violée, de détermi-
     ner lequel des deux Etats a souveraineté sur ce territoire. Dans son
     ordonnance du 8 mars 2011 portant indication de mesures conserva-
     toires, la Cour a déﬁni le « territoire litigieux » comme « la partie sep-
     tentrionale [d’]Isla Portillos, soit la zone humide d’environ 3 kilo-
     mètres carrés comprise entre la rive droite du caño litigieux, la rive
     droite du ﬂeuve San Juan lui-même jusqu’à son embouchure dans
     la mer des Caraïbes et la lagune de Harbor Head » (C.I.J.
     Recueil 2011 (I), p. 19, par. 55). Le caño dont il est ici question est
     celui que le Nicaragua a dragué en 2010. Ce dernier n’a pas contesté
     cette déﬁnition du « territoire litigieux » et le Costa Rica l’a expressé-
     ment adoptée dans ses conclusions ﬁnales (point 2 a)). La Cour s’en
     tiendra à la déﬁnition du « territoire litigieux » qu’elle a énoncée dans
     son ordonnance de 2011. Elle rappelle que, dans son ordonnance en
     indication de mesures conservatoires du 22 novembre 2013, elle a
     précisé qu’un campement militaire nicaraguayen « se trouv[ant] sur la
     plage elle-même à la lisière de la végétation », à proximité d’un des
     caños dragués en 2013, était « situé sur le territoire litigieux tel que
     déﬁni par elle dans son ordonnance du 8 mars 2011 »
     (C.I.J. Recueil 2013, p. 365, par. 46).
        70. La déﬁnition précitée du « territoire litigieux » ne traite pas
     spéciﬁquement du segment de la côte caraïbe qui s’étend entre la
     lagune de Harbor Head, dont les deux Parties admettent qu’elle est
     nicaraguayenne, et l’embouchure du San Juan. Les Parties ont bien,
     dans leurs plaidoiries, exprimé des vues divergentes sur ce point,
     mais elles n’ont pas abordé la question de l’emplacement précis de
     l’embouchure du ﬂeuve, et n’ont pas davantage présenté d’informa-
     tion détaillée concernant la côte. Elles n’ont ni l’une ni l’autre
     demandé à la Cour de préciser le tracé de la frontière par rapport à
     cette côte. La Cour s’abstiendra donc de le faire. » (Arrêt,
     C.I.J. Recueil 2015 (II), p. 696-697.)
   61. Selon l’interprétation que donne le Costa Rica de cet arrêt, « la plage
d’Isla Portillos [lui] appartient… Cette décision est revêtue de l’autorité de
la chose jugée, conformément aux articles 59 et 60 du Statut de la Cour. »
Par conséquent, « [s]eul l’emplacement précis de la frontière à chaque extré-
mité du cordon littoral de la lagune de Harbor Head reste à déterminer ».
Le Costa Rica aﬃrme que l’intention sous-jacente à la première phrase du
paragraphe 70 de l’arrêt de 2015 était de laisser ouverte la question de
savoir s’il existe une formation maritime au-delà de la plage d’Isla Portillos,
et non d’exclure cette plage du territoire litigieux. De son point de vue, la
plage d’Isla Portillos « a été expressément intégrée » dans la déﬁnition du
« territoire litigieux » et a donc été déclarée territoire costa-ricien.

                                                                             29

         délimitation maritime et frontière terrestre (arrêt)               165

   62. Le Costa Rica considère que la frontière continentale suit, confor-
mément à l’article II du traité de 1858, la rive droite du cours inférieur du
ﬂeuve San Juan jusqu’à son embouchure dans la mer des Caraïbes et que
le point terminal de cette frontière terrestre est situé sur la rive droite du
ﬂeuve, à son embouchure. Selon lui, le seul territoire nicaraguayen dans
la zone d’Isla Portillos est constitué par l’enclave comprenant la lagune de
Los Portillos/Harbor Head et par le cordon littoral qui sépare la lagune
de la mer des Caraïbes, « pour autant qu’il s’agisse d’un territoire pouvant
appartenir à un Etat ».
   63. Le Nicaragua avance que, dans son arrêt de 2015, « la Cour n’[a
déterminé] l’emplacement précis de la frontière à aucun point situé entre
l’extrémité nord-ouest de la lagune de Harbor Head et l’embouchure du
ﬂeuve San Juan » (les italiques sont dans l’original). Il soutient que, dans
cet arrêt, la Cour s’est abstenue de déﬁnir la frontière par rapport au seg-
ment de côte compris entre l’embouchure du San Juan et la lagune de
Harbor Head, et qu’elle « n’a pas ﬁxé les limites du « territoire litigieux » ».
Le Nicaragua aﬃrme que l’aﬀaire relative à Certaines activités portait sur
la responsabilité de l’Etat pour faits illicites et non sur la délimitation.
Selon lui, cette aﬀaire n’exigeait pas de la Cour qu’elle prenne position
sur la souveraineté à l’égard du segment de côte en question ni sur ses
limites précises. Il considère donc que la souveraineté sur la plage d’Isla
Portillos reste à déterminer.
   64. A cet égard, le Nicaragua fait valoir qu’il est indiqué dans le traité
de 1858 et les sentences Cleveland et Alexander rendues par la suite que le
point de départ de la frontière est un point ﬁxe situé à Punta de Castilla et
non à l’embouchure du ﬂeuve San Juan. Il souligne que le président Cleve-
land a établi le point de départ de la frontière terrestre « à l’extrémité de
Punta de Castilla à l’embouchure du ﬂeuve San Juan de Nicaragua, en leur
état respectif au 15 avril 1858 » (les italiques sont du Nicaragua). Selon lui,
la sentence Cleveland, qui s’impose toujours aux Parties, dit clairement
que le point de départ était un « point fixé et inaltérable » dont l’emplace-
ment n’évoluerait pas au gré des changements du cours du ﬂeuve (les ita-
liques sont du Nicaragua). Le Nicaragua aﬃrme que la première sentence
du général Alexander « consacr[e] de longs passages … à l’emplacement de
Punta de Castilla, car tel était le point de départ ﬁxé pour la frontière ».
   65. Dans son contre-mémoire, le Nicaragua a soutenu que le chenal
du ﬂeuve San Juan qui rejoignait la lagune de Harbor Head à l’époque de
la première sentence du général Alexander et qui était déﬁni dans cette sen-
tence comme marquant la frontière terrestre se jetait toujours dans la
lagune. Selon lui, la plage d’Isla Portillos et le cordon littoral entre la
lagune de Harbor Head et la mer des Caraïbes sont les vestiges de ce qui
séparait la lagune de la mer, de sorte qu’ils devraient être considérés
comme une formation distincte, séparée du continent. Du point de vue du
Nicaragua, le tracé de la frontière terrestre entre les Parties est le suivant :
     « la frontière terrestre part de l’extrémité nord-est du cordon littoral
     séparant la lagune de Harbor Head de la mer des Caraïbes, traverse

                                                                             30

         délimitation maritime et frontière terrestre (arrêt)               166

     ce cordon littoral et suit le rivage de la lagune jusqu’à atteindre le
     chenal reliant celle-ci au cours inférieur du San Juan. Elle suit ensuite
     le contour d’Isla Portillos jusqu’au San Juan inférieur ».

En conséquence, le Nicaragua soutient que le segment de côte entre la
lagune de Harbor Head et l’embouchure du ﬂeuve San Juan relève de sa
souveraineté. Il a avancé dans ses exposés oraux que, si la Cour devait
admettre la position du Costa Rica et décider que la côte n’est pas nica-
raguayenne, « toute la structure soigneusement mise en place par le traité
de 1858 et les sentences serait démantelée, et la frontière entre le Nicara-
gua et le Costa Rica devrait être souvent réexaminée ».
   66. Le Nicaragua a reconnu à l’audience que le chenal reliant la lagune
de Harbor Head au ﬂeuve San Juan avait « partiellement disparu » ces
dernières années. Il a toutefois soutenu que les « principes [qui sont] appli-
cables lorsque se produisent des phénomènes d’accrétion et d’érosion » ne
le sont pas dans la présente situation et que, partant, « la frontière [doit]
continu[er] de suivre l’emplacement approximatif de l’ancien chenal, de
sorte que la frontière séparant actuellement la plage de la zone humide
qui se trouve derrière celle-ci corresponde à la lisière de la végétation ».
   67. Dans ses conclusions ﬁnales, le Costa Rica prie expressément la
Cour
     « de dire et juger que la conclusion du Nicaragua selon laquelle le
     segment de la côte caraïbe qui s’étend entre la lagune de Harbor Head
     et l’embouchure du ﬂeuve San Juan est territoire nicaraguayen est
     irrecevable, au motif que la question a été tranchée par la Cour dans
     son arrêt du 16 décembre 2015 en l’aﬀaire relative à Certaines
     activités ».

                                       *
   68. La Cour a déjà souligné que « le principe de l’autorité de la chose
jugée, tel que réﬂété aux articles 59 et 60 de son Statut, est un principe géné-
ral de droit qui protège en même temps la fonction judiciaire d’une cour ou
d’un tribunal et les parties à une aﬀaire qui a donné lieu à un jugement
déﬁnitif et sans recours » (Question de la délimitation du plateau continental
entre le Nicaragua et la Colombie au-delà de 200 milles marins de la côte
nicaraguayenne (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016, p. 125, par. 58 et sources qui y sont citées). Cependant,
pour que l’autorité de la chose jugée trouve à s’appliquer dans une aﬀaire
donnée, la Cour « doit rechercher si et dans quelle mesure la première
demande a déjà été tranchée déﬁnitivement » (ibid., p. 126, par. 59), car « [s]i
un point n’a en fait pas été tranché, ni expressément ni par implication
logique, l’arrêt n’a pas force de chose jugée sur celui-ci » (ibid., par. 60,
citant l’aﬀaire relative à l’Application de la convention pour la prévention et
la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-
Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 95, par. 126).

                                                                             31

        délimitation maritime et frontière terrestre (arrêt)               167

   69. La Cour rappelle avoir dit, dans le dispositif de son arrêt de 2015,
que « le Costa Rica a[vait] souveraineté sur le « territoire litigieux », tel
que déﬁni … aux paragraphes 69-70 » de cet arrêt (C.I.J. Recueil 2015 (II),
p. 740, par. 229). Il est indiqué auxdits paragraphes que l’expression « ter-
ritoire litigieux » fait référence à
    « la partie septentrionale [d’]Isla Portillos, soit la zone humide d’en-
    viron 3 kilomètres carrés comprise entre la rive droite du caño liti-
    gieux, la rive droite du ﬂeuve San Juan lui-même jusqu’à son
    embouchure dans la mer des Caraïbes et la lagune de Harbor Head »
    (ibid., p. 697, par. 69).
La Cour a cependant précisé que
    « [l]a déﬁnition précitée du « territoire litigieux » ne trait[ait] pas spé-
    ciﬁquement du segment de la côte caraïbe qui s’étend entre la lagune
    de Harbor Head, dont les deux Parties admettent qu’elle est nicara-
    guayenne, et l’embouchure du San Juan » (ibid., par. 70).
Elle a relevé en outre que les Parties
    « n’[avaient] pas abordé la question de l’emplacement précis de l’em-
    bouchure du ﬂeuve, et n’[avaient] pas davantage présenté d’informa-
    tion détaillée concernant la côte. Elles n’[avaient] ni l’une ni l’autre
    demandé à la Cour de préciser le tracé de la frontière par rapport à
    cette côte. La Cour s’abstiendra[it] donc de le faire. » (Ibid.)
Ces extraits indiquent que la Cour ne s’est pas prononcée, dans son arrêt
de 2015, sur la souveraineté à l’égard de la côte de la partie septentrionale
d’Isla Portillos. Ce point a en eﬀet été expressément exclu, ce qui signiﬁe
que la question de la souveraineté sur cette partie du littoral ne peut être
chose jugée. Ainsi, la Cour ne saurait déclarer irrecevable la demande du
Nicaragua concernant la souveraineté sur ce segment de la côte d’Isla
Portillos.
   70. Selon l’interprétation du traité de 1858 donnée par la Cour dans
son arrêt de 2015, « le territoire relevant de la souveraineté du Costa Rica
s’étend à la rive droite du cours inférieur du San Juan jusqu’à l’embou-
chure de celui-ci dans la mer des Caraïbes » (ibid., p. 703, par. 92). Toute-
fois, en raison de l’absence d’« information détaillée » relevée dans l’arrêt
de 2015, la géographie de la zone en question demeurait quelque peu
incertaine pour ce qui est de la conﬁguration de la côte d’Isla Portillos, et
en particulier de la présence de formations maritimes au large et d’un
chenal entre le littoral et la zone humide.
   71. L’évaluation faite par les experts désignés par la Cour, non contes-
tée par les Parties, dissipe toute incertitude quant à la conﬁguration
actuelle de la côte et quant à l’existence d’un chenal reliant le ﬂeuve
San Juan à la lagune de Harbor Head. Les experts ont établi que, « [a]u
large du littoral, il n’existe aucune formation émergée, pas même à marée
basse », et qu’à l’ouest de la lagune de Harbor Head « le littoral est consti-
tué d’une large plage de sable dont la partie haute comporte des lagunes

                                                                             32

        délimitation maritime et frontière terrestre (arrêt)               168

fermées, discontinues et parallèles à la côte », alors que, « dans la portion
la plus occidentale, située à proximité de l’embouchure du ﬂeuve San Juan,
l’arrière-plage ne comporte pas de lagunes constituées d’eau stagnante ».
Qui plus est, les experts ont constaté qu’il n’existait plus de chenal reliant
le ﬂeuve San Juan à la lagune de Harbor Head. Puisqu’il n’y a plus de
chenal, il ne saurait y avoir de frontière qui le suit. En aﬃrmant que « le
tracé de la frontière [devrait] continue[r] de suivre l’emplacement approxi-
matif de l’ancien chenal » reliant le ﬂeuve à la lagune de Harbor Head, le
Nicaragua ne tient pas compte du fait que le chenal en question, tel qu’il
existait à l’époque des sentences Alexander, passait très au nord de la
plage actuelle et a été submergé par la mer, comme l’ont relevé les experts
désignés par la Cour, expliquant que « ce chenal continu avait disparu du
fait du recul de la côte ». A la lumière de ces observations, la Cour consi-
dère que le Costa Rica a souveraineté sur l’ensemble d’Isla Portillos
jusqu’au point où le ﬂeuve se jette dans la mer des Caraïbes. Il découle de
l’arrêt de 2015 et de ce qui précède que le point de départ de la frontière
terrestre est le point où la rive droite du ﬂeuve San Juan rejoint la laisse
de basse mer de la côte de la mer des Caraïbes. Ce point se situe actuelle-
ment à l’extrémité de la ﬂèche littorale formant la rive droite du San Juan
à son embouchure.
   72. Néanmoins, comme il a été indiqué dans l’arrêt de 2015, les Parties
conviennent que la lagune de Harbor Head relève de la souveraineté du
Nicaragua (C.I.J. Recueil 2015 (II), p. 697, par. 70). Le Costa Rica prie
la Cour de
    « déterminer l’emplacement précis de la frontière terrestre séparant
    Isla Portillos des deux extrémités du cordon littoral de la lagune de
    Los Portillos/Harbor Head et, ce faisant, de déclarer que le seul terri-
    toire nicaraguayen existant à ce jour dans la zone d’Isla Portillos se
    limite à l’enclave comprenant la lagune de Los Portillos/Harbor Head
    et le cordon littoral qui sépare la lagune de la mer des Caraïbes, pour
    autant que ce cordon littoral soit émergé en permanence et que cette
    enclave puisse de ce fait constituer un territoire appartenant à un Etat ».
   73. Selon les experts désignés par la Cour, « la lagune de Los Portillos/
Harbor Head est normalement séparée de la mer par un cordon littoral »,
même s’il peut y avoir « des chenaux temporaires dans ce cordon ». Les
Parties n’ont pas contesté cette appréciation, qui suppose que le cordon
soit émergé même à marée haute. La Cour considère donc qu’elles
conviennent que la lagune de Harbor Head et le cordon littoral la sépa-
rant de la mer des Caraïbes relèvent de la souveraineté du Nicaragua. Les
experts ont constaté que le cordon littoral s’étendait entre deux points
situés au bord de la lagune à ses extrémités nord-est et nord-ouest. Dans
leur rapport, ils ont indiqué l’emplacement actuel de ces points, appelés
Ple2 et Plw2, dont les coordonnées sont, respectivement, 10° 55ʹ 47,23522ʺ
de latitude nord et 83° 40ʹ 03,02241ʺ de longitude ouest, et 10° 56ʹ 01,38471ʺ
de latitude nord et 83° 40ʹ 24,12588ʺ de longitude ouest, selon le système
WGS 84. La Cour constate que le cordon littoral s’étend entre les points

                                                                            33

délimitation maritime et frontière terrestre (arrêt)   169




                                                        34

         délimitation maritime et frontière terrestre (arrêt)               170

situés aux extrémités nord-est et nord-ouest de la lagune, soit actuelle-
ment entre les points Ple2 et Plw2, respectivement ; à partir de chacun de
ces deux points, la frontière terrestre doit suivre la ligne la plus courte à
travers le cordon jusqu’à la laisse de basse mer de la côte de la mer des
Caraïbes (voir plus haut, p. 169, le croquis no 2).

         B. Violations alléguées de la souveraineté du Costa Rica
   74. Dans sa requête, le Costa Rica aﬃrme aussi que « l’établissement et le
maintien, par le Nicaragua, d’un nouveau campement militaire sur la plage
d’Isla Portillos emportent violation de [sa] souveraineté et de [son] intégrité
territoriale …, et contreviennent à l’arrêt rendu le 16 décembre 2015 par la
Cour en l’aﬀaire relative à Certaines activités ». Il fait référence à un campe-
ment militaire installé en août 2016 « au nord-ouest du cordon littoral de
la lagune, sur la plage située dans la partie septentrionale d’Isla Portillos ».
Le Costa Rica prie la Cour de déclarer que « le Nicaragua doit retirer
son campement militaire ». Il se réserve le droit de demander d’autres
réparations.
   75. Le Nicaragua a tout d’abord aﬃrmé que le campement était situé
sur « le cordon littoral qui sépare la lagune de Harbor Head de la mer des
Caraïbes ». Par la suite, dans ses écritures, il n’a pas contesté que le cam-
pement se trouvait sur la plage au-delà des limites du cordon littoral sépa-
rant la lagune de la mer des Caraïbes, mais a soutenu que « l’intégralité de
la côte [lui] appart[enait] ». En tout état de cause, il aﬃrme que la Cour
n’a pas encore rendu de décision ayant autorité de chose jugée au sujet de
la plage sur laquelle le campement était situé.
   76. A titre subsidiaire, le Nicaragua fait valoir que, même si la Cour
devait juger que l’intégralité de la côte relève de la souveraineté costa-
ricienne, le campement se trouverait toujours sur une portion de la plage
lui appartenant, du fait de la présence d’un chenal qui court derrière le
campement et rejoint la lagune de Harbor Head.

                                       *
   77. La Cour relève que, selon les experts, le bord de la lagune à son
extrémité nord-ouest est situé à l’est de l’endroit où se trouvait le campe-
ment militaire. Elle observe que les Parties conviennent à présent que le
Nicaragua avait installé le campement militaire sur la plage située à proxi-
mité du cordon littoral, et non sur celui-ci. Cette installation emportait
donc violation de la souveraineté territoriale du Costa Rica telle que déﬁ-
nie plus haut. Il s’ensuit que le campement doit être retiré du territoire
costa-ricien. Toutefois, le Nicaragua n’a pas enfreint l’arrêt de 2015
puisque, comme cela a été souligné plus haut (voir le paragraphe 69), la
frontière par rapport à la côte n’y avait pas été déﬁnie.
   78. La Cour considère que la constatation d’une violation de la souve-
raineté du Costa Rica et l’injonction faite au Nicaragua de retirer son cam-
pement du territoire costa-ricien constituent une réparation appropriée.

                                                                             35

        délimitation maritime et frontière terrestre (arrêt)              171

         IV. Délimitation maritime dans la mer des Caraïbes

   79. Il est demandé à la Cour de délimiter les frontières maritimes entre
les Parties dans la mer des Caraïbes et dans l’océan Paciﬁque. Les préten-
tions respectives des Parties dans la mer des Caraïbes sont représentées
sur le croquis no 3 ci-dessous (p. 172).

              A. Point de départ de la délimitation maritime
   80. Les divergences de vues entre les Parties concernant le point de
départ de la frontière terrestre se traduisent par leur choix de méthodes
diﬀérentes pour déﬁnir le point de départ de la délimitation maritime
dans la mer des Caraïbes. Le Costa Rica considère que celle-ci « doit par-
tir de l’embouchure du ﬂeuve San Juan ». Selon lui, toutefois, compte
tenu de l’instabilité de la côte et en particulier des formations situées à
proximité du point où le ﬂeuve se jette dans la mer des Caraïbes, c’est non
pas à l’extrémité occidentale de la ﬂèche littorale située à l’embouchure du
ﬂeuve que doit être placé le point de départ de la frontière maritime, mais
sur « la terre ferme, à la base de la ﬂèche littorale d’Isla Portillos ». Il
aﬃrme que ce point correspond à celui que les experts désignés par la
Cour ont appelé le point Pv (voir le paragraphe 104 plus loin).
   81. Le Nicaragua aﬃrme pour sa part que, selon le traité de 1858 et la
sentence Cleveland, la frontière terrestre « commence à l’extrémité de
Punta de Castilla à l’embouchure du ﬂeuve San Juan de Nicaragua, en
leur état respectif au 15 avril 1858 » et que c’est ce même point qui doit
être utilisé aux ﬁns de la délimitation maritime. Rappelant que le géné-
ral Alexander avait indiqué, dans sa première sentence, qu’il était devenu
« impossible de … situer exactement » le point en question et que
    « la meilleure façon de satisfaire aux exigences du traité et de la sen-
    tence arbitrale du président Cleveland [était] d’adopter ce qui consti-
    tu[ait] en pratique le promontoire [à l’époque], à savoir l’extrémité
    nord-ouest de ce qui para[issait] être la terre ferme, sur la rive est de
    la lagune de Harbor Head » (RSA, vol. XXVIII, p. 220),
le Nicaragua soutient que le point déﬁni par le général Alexander doit
être retenu comme point de départ aux ﬁns de la délimitation maritime,
même s’il a été recouvert par la mer.
   82. Dans une communication qu’elle leur a adressée, la Cour a invité
les Parties à préciser, dans leurs plaidoiries, leur position respective quant
à « la possibilité de faire partir la frontière maritime d’un point ﬁxe situé
dans la mer des Caraïbes, à une certaine distance de la côte ».
   83. S’il plaide, à titre principal, en faveur d’un point de départ situé
sur la terre ferme, le Costa Rica propose, à titre subsidiaire, que la
Cour « reli[e] tout point ﬁxe en mer [qui serait retenu sur la ligne d’équi-
distance] à l’embouchure du ﬂeuve San Juan au moyen d’un segment
de ligne mobile ». Ce point ferait oﬃce de « pivot » et devrait selon lui,
s’il était retenu par la Cour, être placé à 3 milles marins de la côte, soit

                                                                           36

délimitation maritime et frontière terrestre (arrêt)   172




                                                        37

         délimitation maritime et frontière terrestre (arrêt)               173

une distance suﬃsante pour anticiper d’éventuelles modiﬁcations phy-
siques.
   84. Le Nicaragua, quant à lui, préconise un autre point de départ, mais
convient que « la solution du « pivot » est réalisable » et que « [l]a ligne
reliant le point ﬁxe en mer au territoire terrestre proprement dit pourrait
être mobile, évoluant avec les changements naturels qui se produisent sur
la côte ». Il est d’avis que le point ﬁxe devrait être placé au point de départ
de la frontière terrestre tel que déﬁni par le général Alexander, et relié à
l’extrémité nord-est de la lagune de Harbor Head par une ligne mobile.
   85. Les positions respectives des Parties concernant le point de départ de
la frontière maritime sont représentées sur le croquis no 4 ci-dessous (p. 174).

                                       *
   86. La Cour fait observer que, le point de départ de la frontière ter-
restre étant actuellement placé à l’extrémité de la ﬂèche littorale qui borde
le ﬂeuve San Juan à l’endroit où celui-ci se jette dans la mer des Caraïbes
(voir le paragraphe 71 plus haut), la délimitation maritime partirait nor-
malement de ce même point. Cependant, la grande instabilité de la côte
dans la zone de l’embouchure du San Juan, telle que relevée par les
experts désignés par la Cour, ne permet pas d’identiﬁer, sur la ﬂèche litto-
rale, un point ﬁxe susceptible de servir de point de départ à la délimita-
tion maritime. Il est préférable de retenir un point ﬁxe en mer et de le
relier au point de départ sur la côte par une ligne mobile. Compte tenu du
fait que, dans la zone de l’embouchure du ﬂeuve San Juan, la côte subit
un phénomène prédominant de recul causé par l’érosion marine, la Cour
juge approprié de placer un point ﬁxe en mer à 2 milles marins de la côte
sur la ligne médiane.

                                      * *
   87. En ce qui concerne l’enclave sous souveraineté nicaraguayenne, le
Costa Rica fait valoir que la délimitation maritime ne saurait partir du
cordon littoral séparant la lagune de Harbor Head de la mer des Caraïbes
en raison des caractéristiques générales de ce cordon, en particulier son
instabilité.
   88. Le Nicaragua, pour sa part, n’envisage la question d’une délimita-
tion maritime partant de l’enclave qu’à titre subsidiaire, dans l’éventualité
où la Cour n’admettrait pas sa thèse principale, à savoir que le point de
départ de cette délimitation est le même que celui que le général Alexan-
der a déﬁni comme étant le point de départ de la frontière terrestre. Il
relève que, si la Cour devait ne pas retenir sa thèse, « la frontière terrestre
aurait sur la côte caraïbe trois points terminaux qui déﬁniraient diﬀérents
segments de côte comme appartenant à l’une ou à l’autre des Parties, et
généreraient en mer des projections se chevauchant ».

                                       *
                                                                             38

délimitation maritime et frontière terrestre (arrêt)   174




                                                        39

        délimitation maritime et frontière terrestre (arrêt)              175

   89. La Cour note que le cordon littoral séparant la lagune de Harbor
Head de la mer des Caraïbes est une petite formation dépourvue de végéta-
tion et de caractère instable. En ce qui concerne ce cordon littoral, la ques-
tion de savoir où se trouveraient les points de départ de la délimitation
maritime est liée à celle des eﬀets éventuels de cette formation sur la déter-
mination de la frontière maritime. Cette dernière question sera examinée
plus loin, en tenant compte des caractéristiques de la formation en cause.

                   B. Délimitation de la mer territoriale
  90. S’agissant de la délimitation de la mer territoriale, l’article 15 de la
CNUDM, qui est applicable entre le Costa Rica et le Nicaragua, tous
deux parties à la convention, dispose ce qui suit :
       « Lorsque les côtes de deux Etats sont adjacentes ou se font face,
    ni l’un ni l’autre de ces Etats n’est en droit, sauf accord contraire
    entre eux, d’étendre sa mer territoriale au-delà de la ligne médiane
    dont tous les points sont équidistants des points les plus proches des
    lignes de base à partir desquelles est mesurée la largeur de la mer
    territoriale de chacun des deux Etats. Cette disposition ne s’applique
    cependant pas dans le cas où, en raison de l’existence de titres histo-
    riques ou d’autres circonstances spéciales, il est nécessaire de délimi-
    ter autrement la mer territoriale des deux Etats. »
La Cour emploiera les termes « ligne médiane » conformément à la dispo-
sition précitée, mais se référera à la « ligne d’équidistance » lorsqu’elle
résumera les exposés des Parties dans lesquels cette dernière expression
est utilisée.

                                      *
   91. Le Costa Rica soutient que la Cour devrait d’abord délimiter la
frontière entre les Parties dans la mer territoriale, et ensuite la zone éco-
nomique exclusive et le plateau continental, en employant deux méthodes
diﬀérentes. Selon lui, la Cour a invariablement établi une distinction entre
la délimitation de la mer territoriale en application de l’article 15 de la
CNUDM et la délimitation de la zone économique exclusive et du pla-
teau continental en application des articles 74 et 83, lesquels disposent
que celle-ci « est eﬀectuée par voie d’accord conformément au droit inter-
national tel qu’il est visé à l’article 38 du Statut de la Cour internationale
de Justice, aﬁn d’aboutir à une solution équitable ».
   92. Le Nicaragua aﬃrme que l’article 15 de la CNUDM ne dit pas
comment il y a lieu d’eﬀectuer la délimitation, mais seulement ce que les
Etats doivent faire à défaut d’accord entre eux à cet égard. Selon lui, il est
nécessaire d’appliquer avec souplesse la règle équidistance/circonstances
spéciales pour « prendre en considération les caractéristiques locales de la
conﬁguration côtière ». Le Nicaragua aﬃrme également qu’il n’existe
aucune diﬀérence, dans la pratique, entre le régime de délimitation de la

                                                                           40

         délimitation maritime et frontière terrestre (arrêt)                  176

mer territoriale prévu à l’article 15 de la CNUDM et celui applicable à la
zone économique exclusive et au plateau continental, prévu aux articles 74
et 83, respectivement. Il invoque une « convergence des approches rela-
tives à la délimitation des diﬀérentes zones maritimes » et estime que
toutes les dispositions pertinentes de la CNUDM doivent être lues
conjointement et dans leur contexte.
   93. Le Costa Rica soutient que, s’agissant de la délimitation de la mer
territoriale, le Nicaragua a tenu compte de notions juridiques et de forma-
tions géographiques ne pouvant revêtir de pertinence qu’aux ﬁns de la déli-
mitation de sa zone économique exclusive et de son plateau continental. Il
indique que, même si les dispositions de la CNUDM ne sauraient être consi-
dérées isolément, l’article 15 « ne mentionne ni n’englobe nullement les
articles 74 et 83, et inversement » : il est rédigé en des termes diﬀérents, n’a pas
le même objet et constitue une disposition autonome. Le Costa Rica rappelle
que, dans de précédentes aﬀaires portant sur la délimitation de la mer terri-
toriale, la Cour a reconnu la primauté de la méthode de l’équidistance et
décidé qu’elle ne s’en écarterait que si l’existence de circonstances spéciales le
justiﬁait. S’il admet qu’il est possible de faire preuve d’une certaine souplesse
lorsque l’on ajuste la ligne en fonction de l’existence de circonstances spé-
ciales, le Costa Rica aﬃrme cependant que cette souplesse ne saurait préva-
loir sur le sens clair du texte de la CNUDM, qui établit une distinction entre
les méthodes de délimitation correspondant à diﬀérentes zones maritimes.
   94. Les Parties conviennent toutefois que, pour procéder à la délimita-
tion de la mer territoriale, il est nécessaire, tout d’abord, d’établir une
ligne d’équidistance. Elles ont envisagé la délimitation de la mer territo-
riale au moyen de la même méthode, en commençant par tracer une ligne
d’équidistance provisoire, avant d’examiner l’existence de circonstances
spéciales justiﬁant d’ajuster cette ligne.
   95. Le Costa Rica rappelle que les points de base doivent être choisis
sur des formations côtières qui représentent la « réalité physique au
moment [de la] délimitation » (citant l’arrêt en l’aﬀaire relative à la Déli-
mitation maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J.
Recueil 2009, p. 106, par. 131). Il faut donc se garder d’en placer sur des
« formations éphémères, sablonneuses et instables », catégorie dont
relèvent, selon le Costa Rica, Barra Morris Creek, banc de sable situé sur
la rive gauche du ﬂeuve San Juan à son embouchure, et la ﬂèche littorale
qui se trouve au nord-ouest d’Isla Portillos.
   96. Le Nicaragua choisit des points de base situés sur la terre ferme « et
non [d]es points constitutifs des lignes de base droites qui ne sont pas
terrestres ». Il reproche au Costa Rica de n’avoir pas, lorsqu’il a construit
sa ligne d’équidistance dans la mer territoriale, retenu de points de base
sur Paxaro Bovo ni sur les cayes de Palmenta. Selon le Nicaragua, ces
formations ouvrent droit à une mer territoriale et il ne saurait en être fait
abstraction pour tracer la ligne d’équidistance dans la mer territoriale.
   97. Le Costa Rica, contestant la thèse du Nicaragua selon laquelle il y
aurait lieu de placer des points de base sur Paxaro Bovo et les cayes de
Palmenta aux ﬁns de la construction de la ligne d’équidistance dans la

                                                                                 41

         délimitation maritime et frontière terrestre (arrêt)               177

mer territoriale, aﬃrme que, compte tenu de leur emplacement, ces for-
mations ne peuvent avoir d’incidence sur le tracé de la ligne délimitant cet
espace maritime.

                                       *
   98. Conformément à sa jurisprudence établie, la Cour procédera en
deux étapes : premièrement, elle tracera une ligne médiane provisoire et,
deuxièmement, elle examinera s’il existe quelque circonstance spéciale jus-
tiﬁant d’ajuster cette ligne (Délimitation maritime et questions territoriales
entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001,
p. 94, par. 176 ; Différend territorial et maritime entre le Nicaragua et le
Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
C.I.J. Recueil 2007 (II), p. 740, par. 268).
   99. La Cour relève que le Nicaragua a adopté un système de lignes de
base droites dans la mer des Caraïbes par son décret no 33-2013 du
19 août 2013, système que le Costa Rica a contesté. Cependant, le Nica-
ragua ne se fonde pas sur ces lignes de base pour déterminer les lignes
d’équidistance relatives à la mer territoriale, à la zone économique exclu-
sive et au plateau continental.
   100. La Cour construira la ligne médiane provisoire dans la mer territo-
riale sur la seule base de points situés sur la côte naturelle, y compris des
points placés sur des îles ou rochers. Les points de base retenus se trouvent
sur des points saillants situés sur la terre ferme, qui sont donc
relativement plus stables que des points placés sur des formations sablon-
neuses. Ces points de base sont représentés sur le croquis no 5 plus loin
(p. 180). La Cour note que Paxaro Bovo et les cayes de Palmenta n’ont pas
d’incidence sur la construction de la ligne médiane dans la mer territoriale.

                                      * *
   101. Le Nicaragua soutient que la ligne d’équidistance dans la mer terri-
toriale devrait être ajustée à la lumière de la « circonstance spéciale » que
constitue « l’eﬀet d’amputation exagéré qui résulte du passage d’une côte
convexe à une côte concave dans les environs immédiats du point de départ
de Punta de Castilla ». Il aﬃrme que cette portion de la côte ne reﬂète pas la
direction générale du littoral et relève que la déviation qui en résulte « se
poursuit sur une partie substantielle de la ligne » d’équidistance. La combi-
naison de ces côtes convexe et concave doit, d’après lui, être considérée
comme une circonstance spéciale exigeant l’ajustement de la ligne d’équidis-
tance stricte dans la mer territoriale. Selon le Nicaragua, en eﬀet, « [n]ul ne
conteste que l’eﬀet d’amputation résultant d’une certaine conﬁguration
côtière » peut nécessiter des ajustements de la ligne d’équidistance provisoire.
   102. Le Costa Rica aﬃrme qu’il n’existe pas de « circonstances spé-
ciales imposant de procéder à la délimitation de la mer territoriale sur un
fondement autre que l’équidistance ». En réponse à l’argument du Nicara-
gua, il soutient que le recours à une telle ligne ne créerait aucune amputa-

                                                                             42

         délimitation maritime et frontière terrestre (arrêt)               178

tion inéquitable dans cet espace maritime. Il fait valoir que l’argument du
Nicaragua repose sur « l’extension artiﬁcielle de la zone géographique
considérée aux ﬁns de la délimitation de la mer territoriale » et sur une
description inexacte des projections côtières qui seraient selon lui ampu-
tées. Le Costa Rica estime que la frontière divisant la mer territoriale
devrait de ce fait suivre une ligne d’équidistance non ajustée.

                                       *
   103. La Cour considère que, aux ﬁns de la délimitation de la mer terri-
toriale, l’eﬀet conjugué de la concavité de la côte nicaraguayenne à l’ouest
de l’embouchure du ﬂeuve San Juan et de la convexité de la côte costa-
ricienne à l’est de la lagune de Harbor Head ne porte guère à conséquence
et ne constitue pas une circonstance spéciale pouvant justiﬁer un ajuste-
ment de la ligne médiane en application de l’article 15 de la CNUDM.
   104. La Cour estime toutefois que constitue une circonstance spéciale
ayant une incidence sur la délimitation maritime dans la mer territoriale la
grande instabilité, et l’étroitesse, de la ﬂèche littorale qui se trouve à proxi-
mité de l’embouchure du ﬂeuve San Juan et fait oﬃce de barrière entre la
mer des Caraïbes et un territoire relativement étendu appartenant au Nica-
ragua (voir le paragraphe 86 plus haut). L’instabilité de cette formation ne
permet pas de choisir un point de base sur cette partie du territoire du
Costa Rica, comme le reconnaît celui-ci, ni de relier un point qui s’y trou-
verait au point ﬁxe choisi en mer pour former le premier segment de la
ligne de délimitation. La Cour juge plus approprié de relier par une ligne
mobile le point ﬁxe en mer situé sur la ligne médiane, mentionné au para-
graphe 86 plus haut, au point de la côte costa-ricienne le plus proche, sur
la terre ferme, de l’embouchure du ﬂeuve. Dans les circonstances actuelles,
ce point correspond à celui que les experts désignés par la Cour ont appelé
Pv, situé par 10° 56ʹ 22,56ʺ de latitude nord et 83° 41ʹ 51,81ʺ de longitude
ouest (selon le système WGS 84), mais des changements géomorpholo-
giques sont susceptibles de se produire à l’avenir. A ce jour, la frontière
dans la mer territoriale s’étend donc, vers la terre, du point ﬁxe en mer
jusqu’au point, sur la laisse de basse mer de la côte de la mer des Caraïbes,
le plus proche du point Pv. Du point ﬁxe vers le large, la mer territoriale
est délimitée par la ligne médiane construite à l’aide des points de base
choisis en fonction de la conﬁguration actuelle de la côte.
   105. La Cour considère qu’une autre circonstance spéciale est perti-
nente aux ﬁns de la délimitation de la mer territoriale. L’instabilité du
cordon littoral qui sépare la lagune de Harbor Head de la mer des
Caraïbes et sa situation en tant qu’enclave de petite taille en territoire
costa-ricien appellent en eﬀet une solution particulière. Si l’enclave devait
se voir attribuer des eaux territoriales, celles-ci seraient peu utiles au
Nicaragua, tout en brisant la continuité de la mer territoriale du
Costa Rica. Dans ces conditions, il ne sera pas tenu compte, aux ﬁns de
la délimitation de la mer territoriale entre les Parties, d’un quelconque
droit qui découlerait de l’enclave.

                                                                              43

        délimitation maritime et frontière terrestre (arrêt)              179

   106. L’on obtient la ligne de délimitation dans la mer territoriale en
reliant, vers la terre, le point ﬁxe en mer déﬁni ci-dessous (« FP ») au point
de la côte costa-ricienne le plus proche, sur la terre ferme, de l’embou-
chure du ﬂeuve (voir le paragraphe 104 plus haut) et, vers le large, en
reliant par des lignes géodésiques les points dont les coordonnées, selon le
système WGS 84, sont les suivantes :
        Point d’inflexion              Latitude nord       Longitude ouest
Point ﬁxe à 2 milles marins (FP)       10° 58ʹ 22,9ʺ        83° 41ʹ 39,8ʺ
               A                       11° 01ʹ 38,6ʺ        83° 40ʹ 50,4ʺ
               B                       11° 02ʹ 32,0ʺ        83° 40ʹ 12,9ʺ
               C                       11° 02ʹ 42,7ʺ        83° 40ʹ 05,6ʺ
               D                       11° 02ʹ 45,7ʺ        83° 40ʹ 03,7ʺ
               E                       11° 03ʹ 14,3ʺ        83° 39ʹ 45,6ʺ
               F                       11° 04ʹ 10,9ʺ        83° 39ʹ 07,7ʺ
               G                       11° 04ʹ 54,2ʺ        83° 38ʹ 35,3ʺ
               H                       11° 05ʹ 02,7ʺ        83° 38ʹ 28,7ʺ
                I                      11° 06ʹ 04,1ʺ        83° 37ʹ 42,6ʺ
                J                      11° 06ʹ 24,8ʺ        83° 37ʹ 26,3ʺ
               K                       11° 06ʹ 46,7ʺ        83° 37ʹ 08,0ʺ
               L                       11° 07ʹ 24,0ʺ        83° 36ʹ 34,7ʺ

La frontière dans la mer territoriale prend ﬁn au point Lx (actuellement
situé par 11° 07ʹ 28,8ʺ de latitude nord et 83° 36ʹ 30,4ʺ de longitude ouest),
à l’intersection de la ligne des 12 milles marins et de la ligne géodésique
reliant le point L au premier point d’inﬂexion sur la ligne d’équidistance
provisoire dans la zone économique exclusive, appelé point 1, dont les
coordonnées sont indiquées plus loin au paragraphe 145. La ligne de déli-
mitation est ﬁgurée sur le croquis no 5 ci-dessous (p. 180).

             C. Délimitation de la zone économique exclusive
                        et du plateau continental
   107. La Cour en vient à présent à la délimitation des zones écono-
miques exclusives et portions de plateau continental relevant respective-
ment du Costa Rica et du Nicaragua, qui lui ont tous deux demandé de
tracer à cette ﬁn une ligne de délimitation unique. Les dispositions perti-
nentes de la CNUDM se lisent comme suit :
    Article 74
       « 1. La délimitation de la zone économique exclusive entre Etats
    dont les côtes sont adjacentes ou se font face est eﬀectuée par voie
    d’accord conformément au droit international tel qu’il est visé à l’ar-
    ticle 38 du Statut de la Cour internationale de Justice, aﬁn d’aboutir
    à une solution équitable. »



                                                                           44

délimitation maritime et frontière terrestre (arrêt)   180




                                                        45

          délimitation maritime et frontière terrestre (arrêt)             181

     Article 83
        « 1. La délimitation du plateau continental entre Etats dont les
     côtes sont adjacentes ou se font face est eﬀectuée par voie d’accord
     conformément au droit international tel qu’il est visé à l’article 38 du
     Statut de la Cour internationale de Justice, aﬁn d’aboutir à une solu-
     tion équitable. »
a) Côtes et zone pertinentes
     i)   Côtes pertinentes
   108. Une étape essentielle de la délimitation maritime consiste à déﬁnir
les côtes pertinentes, soit les côtes « géné[rant] des projections qui che-
vauchent celles de la côte de la partie adverse » (Délimitation maritime en
mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 97,
par. 99). Aux ﬁns de ﬁxer les critères applicables pour établir la présence
de telles projections concurrentes, les deux Parties se réfèrent à la juris-
prudence de la Cour, ainsi qu’à la sentence rendue dans l’Arbitrage
concernant la délimitation de la frontière maritime du golfe du Bengale
(Bangladesh c. Inde), dans laquelle le tribunal arbitral a souligné qu’« il
exist[ait] une certaine marge d’appréciation pour déterminer les projec-
tions générées par un segment du littoral et un point à partir duquel une
ligne faisant un angle aigu avec la direction générale de la côte ne p[ouvait]
plus être objectivement considérée comme reﬂétant la projection de cette
côte vers le large » (tribunal constitué en application de l’annexe VII de la
CNUDM, sentence du 7 juillet 2014, International Law Reports, vol. 167,
p. 86, par. 302).
   109. Les Parties adoptent toutefois des approches diﬀérentes pour
déterminer les côtes pertinentes en la présente instance. Le Nicaragua
avance qu’un segment de côte ne peut être considéré comme pertinent que
si sa projection frontale chevauche « les projections des côtes vers le
large » de la Partie adverse, « [l]’expression « vers le large » [voulant] dire
« en direction de la mer » ». Le Costa Rica aﬃrme pour sa part que, à
quelques exceptions près dans des situations particulières — notamment
celle où une côte « fait complètement face à une zone opposée à celle où
pourraient se chevaucher les droits des parties » —, les côtes pertinentes
sont celles qui, par leurs projections radiales calculées à l’aide de la
méthode de l’enveloppe d’arcs, génèrent des droits se chevauchant.
   110. Nonobstant cette diﬀérence de méthode, les Parties parviennent à
des solutions quasiment identiques pour ce qui est des côtes pertinentes
dans la mer des Caraïbes. Le Nicaragua aﬃrme que « sa côte continentale
pertinente s’étend … jusqu’à Coconut Point », et considère que l’intégra-
lité de la côte costa-ricienne est pertinente (voir ci-dessous, p. 183, le cro-
quis no 7). Le Costa Rica adopte la même position à l’égard de sa propre
côte, mais estime que « seule la côte du Nicaragua qui se termine à Punta
de Perlas ou dans ses environs … est [pertinente] » (voir ci-dessous, p. 182,
le croquis no 6).

                                                                            46

délimitation maritime et frontière terrestre (arrêt)   182




                                                        47

délimitation maritime et frontière terrestre (arrêt)   183




                         *
                                                        48

         délimitation maritime et frontière terrestre (arrêt)              184

   111. La Cour est d’avis que l’intégralité de la côte continentale costa-
ricienne est pertinente. Quant à la côte continentale nicaraguayenne, elle
la considère comme pertinente jusqu’à Punta Gorda (nord), où sa direc-
tion change sensiblement. Toutes ces côtes génèrent des projections qui
chevauchent celles de l’autre Partie.
   112. Les Parties sont en désaccord sur un point au sujet des côtes per-
tinentes : le Nicaragua aﬃrme qu’il convient d’étendre de quelques kilo-
mètres la longueur totale de sa côte pertinente car certaines parties du
littoral des îles du Maïs et des Cayos de Perlas doivent également être
prises en considération. La Cour fait observer que, dans l’arrêt qu’elle a
rendu en l’aﬀaire opposant le Nicaragua à la Colombie, elle avait déjà
considéré que les îles du Maïs — mais pas les Cayos de Perlas — faisaient
partie de la côte pertinente et étaient appelées à fournir des « points de
base aux ﬁns de construire la ligne médiane provisoire » divisant le pla-
teau continental et la zone économique exclusive (Différend territorial et
maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II),
p. 698-699, par. 201). Si, dans cet arrêt, elle a dit que les côtes des îles du
Maïs « n’augmen[taient] pas la longueur de la côte pertinente », c’était
pour une raison qui ne s’applique pas à la présente espèce, à savoir que,
par rapport aux îles de la Colombie, les îles du Maïs étaient « parallèles à
la masse continentale » (ibid., p. 678, par. 145).
   113. Les côtes des îles du Maïs qui ne sont pas orientées vers le nord
doivent également être retenues aux ﬁns de déterminer la longueur des
côtes pertinentes. S’agissant des Cayos de Perlas, en revanche, le Nicara-
gua n’a produit aucun élément attestant qu’elles se prêtent « à l’habitation
humaine ou à une vie économique propre », comme l’exige l’article 121 de
la CNUDM, à l’appui de son aﬃrmation selon laquelle ces formations
« génèrent des projections maritimes ». Leurs côtes ne sauraient donc être
prises en considération en tant que côtes pertinentes.
   114. Les côtes pertinentes du Nicaragua et du Costa Rica ne présen-
tant pas de sinuosité marquée, il est préférable d’en mesurer la longueur
en suivant leur conﬁguration naturelle. La longueur totale ainsi obtenue
est de 228,8 kilomètres pour le Costa Rica et de 465,8 pour le Nicaragua,
soit un rapport de 1 pour 2,04 en faveur du Nicaragua (voir ci-dessous,
p. 185, le croquis no 8).
     ii) Zone pertinente
  115. Ainsi qu’elle l’a dit en l’aﬀaire du Différend territorial et maritime
(Nicaragua c. Colombie), la Cour considère que « [l]a zone pertinente cor-
respond à la partie de l’espace maritime dans laquelle les droits potentiels
des parties se chevauchent » (arrêt, C.I.J. Recueil 2012 (II), p. 683,
par. 159).
  116. La Cour rappelle également qu’elle a fait observer que « le concept
juridique de « zone pertinente » doit être pris en considération dans la
méthodologie de la délimitation maritime » (Délimitation maritime en mer
Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 99, par. 110).

                                                                            49

délimitation maritime et frontière terrestre (arrêt)   185




                                                        50

        délimitation maritime et frontière terrestre (arrêt)             186

De plus, « [e]n fonction de la conﬁguration des côtes devant être retenues
dans le contexte géographique général, la zone pertinente peut comprendre
certains espaces maritimes et en exclure d’autres qui ne présentent pas d’in-
térêt pour le cas d’espèce » (Différend territorial et maritime (Nicaragua
c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 682, par. 157).

                                      *
   117. Les Parties conviennent que la zone pertinente ne saurait com-
prendre les espaces attribués à la Colombie par l’eﬀet de l’arrêt de 2012 ni
ceux attribués au Panama par l’eﬀet de son traité bilatéral de 1980 avec le
Costa Rica. Ce point de vue est conforme à ce que la Cour a déclaré dans
l’aﬀaire du Différend territorial et maritime (Nicaragua c. Colombie) (arrêt,
C.I.J. Recueil 2012 (II), p. 685, par. 163) :
       « La Cour rappelle que la zone pertinente ne peut s’étendre au-delà
    de celle dans laquelle les droits des Parties se chevauchent. Il s’ensuit
    que les espaces sur lesquels l’une d’elles n’a aucun droit, soit parce
    qu’elle a conclu un accord avec un Etat tiers, soit parce que l’espace en
    question est situé au-delà d’une frontière ﬁxée par voie judiciaire entre
    elle et un Etat tiers, sont exclus de la zone pertinente pour les besoins
    du présent examen. »
   118. Au nord, pour déterminer la zone pertinente, le Nicaragua propose
de tracer une ligne perpendiculaire à la direction générale de la côte qui
partirait de Coconut Point et se poursuivrait jusqu’à la frontière avec la
Colombie (voir plus haut, p. 183, le croquis no 7). Le Costa Rica soutient
que la zone pertinente devrait également comprendre les eaux incluses
« dans la projection radiale d’autres portions pertinentes de la côte ». Cela
aurait pour eﬀet d’augmenter la part de zone pertinente attribuée au Nica-
ragua (voir plus haut, p. 182, le croquis no 6).
   119. Pour déﬁnir la zone pertinente au sud, le Costa Rica retient une
ligne théorique qui prolonge sa frontière maritime avec le Panama telle que
déﬁnie dans le traité bilatéral conclu en 1980 par ces deux Etats. Au sujet de
la zone pertinente, le Nicaragua estime qu’elle devrait être délimitée au sud
par les lignes établies dans le traité de 1980 entre le Costa Rica et le Panama
et dans le traité de 1977 entre le Costa Rica et la Colombie (zone orangée
sur le croquis no 7 ﬁgurant plus haut). Il ajoute cependant que, si la Cour
devait faire sienne la position du Costa Rica concernant le traité de 1977 et
étendre la zone pertinente au-delà des limites y établies, ladite zone devrait
être délimitée par la ligne déﬁnie dans le traité de 1976 entre le Panama et
la Colombie (voir la zone marron clair sur le croquis no 7). Le Nicaragua
rejette l’argument du Costa Rica consistant à déﬁnir la zone pertinente en
utilisant l’extension théorique de la frontière ﬁxée dans le traité de 1980 au
motif que cela aurait pour eﬀet d’exclure une zone située au sud d’une telle
ligne et à laquelle seuls le Costa Rica ou lui-même pourraient prétendre.

                                      *
                                                                          51

        délimitation maritime et frontière terrestre (arrêt)              187

   120. La Cour considère que, à l’exception de l’espace maritime attribué
à la Colombie dans l’arrêt de 2012, la zone de chevauchement des projec-
tions comprend, au nord, l’intégralité des eaux situées en deçà de
200 milles marins de la côte du Costa Rica.
   121. Au sud, la situation est plus compliquée en raison de l’entrée en jeu
de revendications d’Etats tiers, sur lesquelles la Cour ne peut se prononcer
(voir le point b) ci-après). Si elle ne peut déterminer l’incidence des droits
d’Etats tiers dans les zones qui pourraient être attribuées à l’une ou l’autre
des Parties, la Cour peut cependant prendre en considération les espaces
susceptibles d’être revendiqués par ces autres Etats. En l’aﬀaire relative à
la Délimitation maritime en mer Noire (Roumanie c. Ukraine) (arrêt,
C.I.J. Recueil 2009, p. 100, par. 114), elle a ainsi relevé que
    « le fait d’inclure certains espaces — qui peuvent être considérés
    comme constituant la zone pertinente (et dont il conviendra, lors de
    la dernière étape du processus de délimitation, de tenir compte pour
    vériﬁer qu’il n’y a pas de disproportion) — à seule ﬁn de déterminer
    approximativement l’étendue des droits concurrents des Parties est
    sans incidence sur les droits d’Etats tiers ».
  122. La Cour analysera plus en détail la question de la zone pertinente
au point e) ci-après.
b) Pertinence des traités bilatéraux et des décisions concernant des Etats
   tiers
   123. Une question se pose du fait que la partie de la mer des Caraïbes
dans laquelle la Cour est priée de délimiter la frontière maritime entre les
Parties peut comprendre des espaces à l’égard desquels des Etats tiers
nourrissent également des prétentions. Ainsi qu’elle l’a dit en l’aﬀaire du
Différend territorial et maritime (Nicaragua c. Colombie), elle ne peut
déterminer dans son arrêt que le tracé de la frontière maritime entre les
Parties, « sans préjudice de toute revendication d’un Etat tiers ou de toute
revendication d’une des Parties à l’égard d’un Etat tiers » (arrêt,
C.I.J. Recueil 2012 (II), p. 707, par. 228). Elle peut se référer à ces reven-
dications, mais non se prononcer sur leur bien-fondé. Inversement, les
décisions rendues par la Cour entre l’une des Parties et un Etat tiers ou
entre deux Etats tiers n’ont en elles-mêmes pas d’incidence sur la frontière
maritime entre les Parties, pas davantage que les traités conclus entre
l’une des Parties et un Etat tiers ou entre deux Etats tiers.

                                      *
  124. S’il reconnaît que des Etats qui ne sont pas parties à un traité ne
sauraient faire fond sur celui-ci, le Nicaragua tire néanmoins argument,
aux ﬁns de la délimitation maritime, de trois traités auxquels il n’est pas
partie, dont l’un a été conclu entre le Costa Rica et la Colombie, un autre,
entre le Costa Rica et le Panama, et le dernier, entre la Colombie et le

                                                                           52

         délimitation maritime et frontière terrestre (arrêt)              188

Panama. En ce qui concerne le traité de 1977 sur la délimitation des aires
marines et sous-marines et la coopération maritime entre le Costa Rica et
la Colombie, le Nicaragua soutient qu’il a « ﬁxé et limité les intérêts du
Costa Rica s’agissant des espaces maritimes dans la mer des Caraïbes » et
consolidé les prétentions éventuelles de celui-ci à l’égard de cette zone.
   125. Le Nicaragua aﬃrme en outre que, bien que le traité conclu entre
le Costa Rica et la Colombie n’ait pas été ratiﬁé, « il a en réalité été mis en
œuvre conformément à ses dispositions ». Selon lui, le fait que le
Costa Rica s’y soit conformé pendant une quarantaine d’années créerait
des obligations contraignantes pour cet Etat, dont les déclarations
« constitueraient un engagement irrévocable de ratiﬁer ce traité une fois
que toutes les exigences parlementaires auraient été remplies ».
   126. Le Nicaragua soutient que la frontière établie par le traité de 1977
entre le Costa Rica et la Colombie doit être prise en considération pour
eﬀectuer en l’espèce la délimitation entre les Parties dans la zone écono-
mique exclusive et sur le plateau continental. Cette frontière, de son point
de vue, « déﬁnit — et délimite — l’étendue des espaces maritimes costa-
riciens dans la mer des Caraïbes », de sorte que le Costa Rica ne peut
revendiquer aucune zone située au nord ou à l’est de cette ligne.
   127. De l’avis du Nicaragua,
     « il ne peut y avoir de vide dans les zones attribuées à la Colombie
     dans la partie sud-ouest de la mer des Caraïbes par le traité qu[e le
     Costa Rica] a signé avec ce pays en 1977. Toutes les zones non reven-
     diquées par le Costa Rica en 1977 appartenaient à la Colombie et, à
     la suite de l’arrêt rendu par la Cour en 2012, certaines d’entre elles
     appartiennent désormais au Nicaragua. »
   128. Quant au traité de 1980 entre le Costa Rica et le Panama, le
Nicaragua reconnaît qu’il est également res inter alios acta à son endroit,
mais soutient qu’il n’en crée pas moins « un régime et un scénario
juridiques que la Cour ne saurait … ignorer ». Selon lui, l’article premier
de cet instrument établit un tripoint à l’intersection des frontières entre
le Costa Rica, la Colombie et le Panama. Cette disposition, ajoute-t-il,
donne également eﬀet au traité de 1977 entre le Costa Rica et la
Colombie.
   129. S’agissant du traité de 1976 entre la Colombie et le Panama, le Nica-
ragua aﬃrme que ce dernier ne peut plus prétendre à une quelconque partie
de la zone située au nord de la ligne frontière, car cela serait incompatible
avec cet instrument. Selon lui, la Colombie ne peut davantage revendiquer
une quelconque partie de la zone en question, car cela serait incompatible
avec la frontière que la Cour a tracée en l’aﬀaire du Différend territorial et
maritime (Nicaragua c. Colombie). En conséquence, seuls le Nicaragua ou le
Costa Rica pourraient, d’après lui, avoir des prétentions dans cette zone.
   130. Dans son contre-mémoire, le Nicaragua reconnaît que l’arrêt
rendu en 2012 ne lie pas le Costa Rica, mais estime que la Cour « ne peut
toutefois s’en écarter que si des éléments nouveaux et probants le
justiﬁent ».

                                                                            53

         délimitation maritime et frontière terrestre (arrêt)              189

   131. Au sujet de son traité de 1977 avec la Colombie, le Costa Rica fait
valoir que cet instrument n’a pas été ratiﬁé et n’est donc, en application
de ses dispositions, jamais entré en vigueur, de sorte qu’il ne saurait avoir
les mêmes eﬀets que s’il avait été ratiﬁé. Bien qu’il ait respecté la frontière
y établie, le Costa Rica relève que le traité en question est res inter alios
acta à l’égard du Nicaragua et ne devrait pas être pris en considération
dans la présente aﬀaire. Il aﬃrme qu’il ne pourrait en outre produire
aucun eﬀet erga omnes. Il ajoute que, à la suite de l’arrêt rendu en 2012
par la Cour en l’aﬀaire du Différend territorial et maritime (Nicaragua
c. Colombie), il a indiqué dans une note à la Colombie que le traité était
selon lui « inapplicable » et « sans eﬀet ». Il allègue qu’il n’existe plus de
zone de chevauchement de leurs droits maritimes respectifs. S’agissant de
son traité de 1980 avec le Panama, le Costa Rica soutient que le fait qu’il
soit incontestablement en vigueur et que la frontière y établie puisse ren-
contrer en un tripoint celle ﬁxée par le traité de 1977 ne signiﬁe pas que ce
dernier soit en vigueur.

   132. En réponse à l’argument du Nicaragua concernant sa pratique à
l’égard du traité de 1977, le Costa Rica plaide que son comportement
n’emporte nullement renonciation aux droits qui sont les siens dans les
espaces maritimes aujourd’hui en cause. Il soutient que « [l]’application
provisoire d’un traité qui n’est pas entré en vigueur relève simplement du
respect des dispositions du droit des traités » et rappelle l’obligation,
énoncée à l’article 18 de la convention de Vienne sur le droit des traités,
incombant à tout Etat signataire d’un traité de s’abstenir « d’actes qui
priveraient [celui-ci] de son objet et de son but » avant sa ratiﬁcation. Le
Costa Rica souligne qu’il n’a renoncé à aucun moment à son droit de
revendiquer des espaces maritimes dans la région vis-à-vis du Nicaragua.
   133. A propos du traité de 1976 entre la Colombie et le Panama, le
Costa Rica soutient qu’il ne peut avoir d’incidence sur les droits des Par-
ties à la présente aﬀaire. Il fait valoir que la Cour et d’autres juridictions
internationales ont invariablement refusé de tenir compte de traités
conclus avec ou entre des Etats tiers lors de l’établissement de frontières
maritimes. Selon lui, si de tels traités peuvent être utilisés pour circons-
crire la zone pertinente et peuvent inﬂuer sur l’emplacement du point ter-
minal de la frontière maritime, leur caractère bilatéral n’en doit pas moins
être préservé et la Cour ne doit pas les prendre en considération lors du
tracé de la frontière maritime entre les Parties.

                                      *
  134. La Cour fait observer que le traité de 1976 entre le Panama et la
Colombie concerne des Etats tiers et ne saurait être considéré comme perti-
nent aux ﬁns de la délimitation entre les Parties. S’agissant du traité de 1977
entre le Costa Rica et la Colombie, rien n’indique qu’une renonciation du
Costa Rica à ses droits maritimes, à supposer qu’elle ait jamais eu lieu,
aurait également été censée valoir à l’égard d’un autre Etat que la Colombie.

                                                                            54

         délimitation maritime et frontière terrestre (arrêt)              190

c) Ligne d’équidistance provisoire
   135. Pour établir la frontière maritime unique divisant la zone écono-
mique exclusive puis le plateau continental, la Cour doit chercher à
« aboutir à une solution équitable », selon les termes des articles 74 et 83
de la CNUDM. La Cour délimitera la zone économique exclusive et le
plateau continental selon la méthode en trois étapes qu’elle a établie. Pre-
mièrement, elle déﬁnira une ligne d’équidistance provisoire en se servant
des points de base les plus appropriés sur les côtes pertinentes des Parties.
Deuxièmement, elle examinera s’il existe des circonstances pertinentes
susceptibles de justiﬁer un ajustement de la ligne d’équidistance provi-
soire. Troisièmement, elle appréciera le caractère globalement équitable
de la frontière obtenue à l’issue des deux premières étapes en vériﬁant s’il
n’y a pas de disproportion marquée entre la longueur des côtes perti-
nentes des Parties et les espaces maritimes qui leur seraient attribués
(Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt,
C.I.J. Recueil 2009, p. 101-103, par. 115-122 ; Différend territorial et mari-
time (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 695-696,
par. 190-193 ; Différend maritime (Pérou c. Chili), arrêt, C.I.J. Recueil 2014,
p. 65, par. 180). La Cour relève que la méthode en trois étapes qu’elle a
exposée dans son arrêt en l’aﬀaire relative à la Délimitation maritime en
mer Noire (Roumanie c. Ukraine) a également été suivie par d’autres juri-
dictions internationales appelées à délimiter des frontières maritimes (voir
par exemple Délimitation de la frontière maritime dans le golfe du Bengale
(Bangladesh/Myanmar), arrêt, TIDM Recueil 2012, p. 64-68, par. 225-
240 ; Arbitrage concernant la délimitation de la frontière maritime du golfe
du Bengale (Bangladesh c. Inde), sentence du 7 juillet 2014, International
Law Reports, vol. 167, p. 111-114, par. 336-346).
   136. S’agissant de la première étape de la délimitation, la Cour, dans
l’aﬀaire relative à la Délimitation maritime en mer Noire (Roumanie
c. Ukraine), a déclaré ce qui suit :
        « La Cour commence par établir une ligne de délimitation provi-
     soire en utilisant des méthodes objectives d’un point de vue géomé-
     trique et adaptées à la géographie de la zone dans laquelle la
     délimitation doit être eﬀectuée. Lorsqu’il s’agit de procéder à une
     délimitation entre côtes adjacentes, une ligne d’équidistance est tra-
     cée, à moins que des raisons impérieuses propres au cas d’espèce ne
     le permettent pas » (arrêt, C.I.J. Recueil 2009, p. 101, par. 116).
Ainsi que la Cour l’a fait observer dans cet arrêt, « [l]e tracé ainsi adopté
est largement fonction de la géographie physique et des points où les deux
côtes s’avancent le plus vers le large » (ibid., par. 117). Cependant, la Cour
a également dit que, « lorsque des points de base situés sur de très petites
formations pourraient avoir un eﬀet de distorsion eu égard au contexte
géographique, il convient de ne pas en tenir compte pour l’établissement
de la ligne médiane provisoire » (Différend territorial et maritime (Nicara-
gua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 699, par. 202).

                                                                            55

         délimitation maritime et frontière terrestre (arrêt)              191

   137. Le point terminal, situé au large, de la délimitation dans la mer
territoriale telle qu’établie plus haut (voir le paragraphe 106) constitue le
point de départ de la ligne d’équidistance provisoire.
   138. La Cour a déjà relevé, à propos de la ligne médiane dans la mer
territoriale, que les Parties ont construit leurs lignes d’équidistance res-
pectives en utilisant des points de base situés sur le contour naturel de
leurs côtes. Elles ont procédé de la même manière pour construire leurs
lignes d’équidistance dans la zone économique exclusive et sur le plateau
continental.

                                      *
   139. Les Parties s’accordent, de manière générale, sur les points de
base à retenir, mais ont des positions divergentes sur deux questions. La
première est celle de savoir si des points de base doivent être établis sur les
îles du Maïs. Le Costa Rica y est opposé. S’il reconnaît que, dans l’aﬀaire
du Différend territorial et maritime (Nicaragua c. Colombie), « [i]l a été
donné plein eﬀet à ces formations nicaraguayennes dans le cadre de la
délimitation avec la Colombie », le Costa Rica soutient toutefois qu’il
s’agissait alors d’une délimitation diﬀérente, puisqu’il était question de
« côtes opposées d’îles se faisant face » et non de côtes adjacentes. Le
Nicaragua plaide que, les îles du Maïs étant voisines du continent, « [n]e
pas [les] retenir … comme points de base reviendrait …, dans la pratique,
à supprimer de la carte un élément faisant partie intégrante de la côte
nicaraguayenne ». Il relève que les îles du Maïs sont susceptibles d’ouvrir
droit à une zone économique exclusive et à un plateau continental.

                                      *
   140. La Cour conclut qu’il y a lieu, aux ﬁns de la construction de la
ligne d’équidistance provisoire, de placer des points de base sur les îles du
Maïs. Ces îles ayant une population importante et se prêtant à une vie
économique, elles satisfont largement aux critères énoncés à l’article 121
de la CNUDM pour qu’une île puisse générer une zone économique
exclusive et un plateau continental. L’eﬀet devant être attribué à ces
îles au moment d’ajuster la ligne de délimitation est une question dis-
tincte, qui ne saurait inﬂuer sur la construction de la ligne d’équidistance
provisoire.

                                     * *
  141. La seconde question relative aux points de base concerne certaines
formations maritimes de moindre importance, à savoir Paxaro Bovo et les
cayes de Palmenta, qui sont situées à proximité de la côte continentale du
Nicaragua, près de Punta del Mono. Le Costa Rica aﬃrme que des points
de base ne devraient pas être établis sur de petites formations insulaires
bordant la côte et souligne que les îlots, cayes et rochers n’ouvrent pas

                                                                            56

         délimitation maritime et frontière terrestre (arrêt)              192

droit à une zone économique exclusive ou à un plateau continental. Selon
lui, établir des points de base sur ces formations entraînerait une « dévia-
tion exagérée et disproportionnée » de la ligne d’équidistance provisoire.
Le Nicaragua ne prétend pas que ces petites formations puissent générer
des droits à une zone économique exclusive ou à un plateau continental,
mais estime que des points de base peuvent y être établis pour construire
la ligne d’équidistance provisoire, puisqu’il s’agit d’« îles frangeantes » qui
« font partie intégrante de la côte nicaraguayenne ». Le Costa Rica conteste
l’assimilation de ces îles à la côte.

                                      *
   142. La Cour note que les cayes de Palmenta sont des îlots situés à
environ un mille marin de la côte. Lorsqu’elle a été appelée à déterminer
les points de base aux ﬁns de construire une ligne d’équidistance, la Cour
s’est référée à « une série d’îles frangeantes » dans l’aﬀaire relative à la
Délimitation maritime en mer Noire (Roumanie c. Ukraine) (arrêt,
C.I.J. Recueil 2009, p. 109, par. 149) et à « des îles côtières nicara-
guayennes » dans l’aﬀaire du Différend territorial et maritime (Nicaragua
c. Colombie) (arrêt, C.I.J. Recueil 2012 (II), p. 678, par. 145 ; voir égale-
ment ibid., p. 699, par. 201). De telles formations peuvent être assimilées
à la côte. Les cayes de Palmenta répondent à cette description. Tel pour-
rait également être le cas de Paxaro Bovo, rocher situé à 3 milles marins
de la côte, au sud de Punta del Mono. La Cour estime qu’il convient de
retenir des points de base sur ces deux formations pour construire la ligne
d’équidistance provisoire.
   143. Pour construire la ligne d’équidistance provisoire relative à la
zone économique exclusive et au plateau continental, la Cour retiendra,
comme précédemment, des points de base situés sur la côte naturelle et
sur la terre ferme (voir le paragraphe 100 plus haut).
   144. Ainsi qu’il a été dit précédemment, la construction de cette ligne
est sans préjudice des revendications éventuelles d’Etats tiers à l’égard
d’une quelconque partie des espaces ainsi délimités.
   145. La ligne d’équidistance provisoire suit une série de lignes géo-
désiques reliant les points dont les coordonnées, selon le système WGS
84, sont les suivantes :
        Point d’inflexion              Latitude nord       Longitude ouest
  Lx (point terminal de la ligne       11° 07ʹ 28,8ʺ        83° 36ʹ 30,4ʺ
  délimitant la mer territoriale)
                1                         11° 08ʹ 08,3ʺ      83° 35ʹ 54,5ʺ
                2                         11° 09ʹ 01,3ʺ      83° 35ʹ 05,3ʺ
                3                         11° 09ʹ 11,5ʺ      83° 34ʹ 55,5ʺ
                4                         11° 10ʹ 20,9ʺ      83° 33ʹ 47,9ʺ
                5                         11° 10ʹ 49,9ʺ      83° 33ʹ 17,2ʺ
                6                         11° 11ʹ 08,1ʺ      83° 32ʹ 57,1ʺ
                7                         11° 11ʹ 13,8ʺ      83° 32ʹ 50,5ʺ

                                                                             57

         délimitation maritime et frontière terrestre (arrêt)              193

         Point d’inflexion             Latitude nord       Longitude ouest
                 8                     11° 12ʹ 39,0ʺ        83° 31ʹ 22,7ʺ
                 9                     11° 12ʹ 56,2ʺ        83° 31ʹ 04,2ʺ
                10                     11° 13ʹ 06,0ʺ        83° 30ʹ 53,5ʺ
                11                     11° 13ʹ 07,3ʺ        83° 30ʹ 52,0ʺ
                12                     11° 14ʹ 03,7ʺ        83° 29ʹ 46,5ʺ
                13                     11° 14ʹ 56,5ʺ        83° 20ʹ 54,2ʺ
                14                     11° 14ʹ 56,4ʺ        83° 17ʹ 24,1ʺ
                15                     11° 15ʹ 02,4ʺ        83° 07ʹ 50,0ʺ
                16                     11° 15ʹ 06,1ʺ        83° 03ʹ 44,9ʺ
                17                     11° 15ʹ 39,2ʺ        82° 47ʹ 03,3ʺ
                18                     11° 15ʹ 42,5ʺ        82° 45ʹ 38,1ʺ
                19                     11° 13ʹ 29,7ʺ        82° 40ʹ 33,2ʺ
                20                     11° 12ʹ 03,5ʺ        82° 37ʹ 09,5ʺ
                21                     11° 11ʹ 52,0ʺ        82° 36ʹ 41,4ʺ
                22                     11° 07ʹ 19,5ʺ        82° 25ʹ 08,1ʺ
                23                     11° 05ʹ 11,7ʺ        82° 19ʹ 33,4ʺ
                24                     11° 05ʹ 01,1ʺ        82° 18ʹ 16,5ʺ
                25                     11° 04ʹ 55,4ʺ        82° 17ʹ 28,1ʺ
                26                     11° 05ʹ 06,1ʺ        81° 58ʹ 08,3ʺ
                27                     11° 05ʹ 03,4ʺ        81° 38ʹ 38,8ʺ
                28                     11° 09ʹ 58,0ʺ        81° 06ʹ 27,0ʺ
                29                     11° 12ʹ 24,8ʺ        80° 46ʹ 04,4ʺ
A partir du point 29, la ligne d’équidistance provisoire suit la ligne géo-
désique ayant pour azimut initial 82° 08ʹ 29ʺ. Elle est ﬁgurée sur le croquis
no 9 ci-dessous (p. 194).
d) Ajustement de la ligne d’équidistance provisoire
   146. Une fois la ligne d’équidistance provisoire construite, « [l]a Cour
examinera …, lors de la deuxième phase, s’il existe des facteurs appelant
un ajustement ou un déplacement de la[dite] ligne … aﬁn de parvenir à un
résultat équitable » (Délimitation maritime en mer Noire (Roumanie
c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 101, par. 120).

                                      *
   147. Les Parties estiment l’une et l’autre qu’il est nécessaire d’ajuster la
ligne d’équidistance provisoire divisant la zone économique exclusive et le
plateau continental, mais invoquent des circonstances diﬀérentes pour
justiﬁer l’ajustement qu’elles réclament.
   148. Le Nicaragua aﬃrme qu’il subirait un eﬀet d’amputation si la
ligne d’équidistance provisoire était retenue pour constituer la frontière
maritime, du fait que, « à Punta (de) Castilla, le segment convexe et
orienté plein nord de la côte costa-ricienne est directement adjacent au
segment concave de la côte nicaraguayenne ». Il invoque également cet

                                                                            58

délimitation maritime et frontière terrestre (arrêt)   194




                                                        59

        délimitation maritime et frontière terrestre (arrêt)              195

eﬀet d’amputation comme une circonstance spéciale imposant d’ajuster le
tracé de la ligne d’équidistance dans la mer territoriale. Il ajoute que cet
eﬀet se poursuit au-delà de la mer territoriale, sur une distance d’au moins
65 milles marins. Selon lui, la combinaison de sa côte concave et de la
côte costa-ricienne convexe entraîne, en sa défaveur, une inﬂexion mar-
quée de la ligne d’équidistance face à sa côte, qui impose d’ajuster la ligne
aﬁn d’aboutir à un résultat équitable.
   149. Le Costa Rica conteste l’argument du Nicaragua. De son point de
vue, la convexité et la concavité invoquées par le Nicaragua relèvent de la
« microgéographi[e] » et ne peuvent être qualiﬁées de « marquées ». Il sou-
tient que « l’amputation subie par le Nicaragua est inévitable mais pas
inéquitable ». Il aﬃrme également qu’une telle conﬁguration ne peut être
prise en considération que lorsque le territoire d’un Etat est enserré entre
celui de deux autres Etats sur une côte convexe ou concave : le Nicaragua
ne se trouvant pas dans une situation de concavité intéressant trois Etats,
il ne peut se prétendre lésé par un tel eﬀet d’amputation.
   150. A l’appui d’un ajustement de la ligne d’équidistance provisoire en
sa faveur, le Costa Rica se réfère à ce qu’il appelle une délimitation hypo-
thétique, consistant en un prolongement de la ligne d’équidistance déﬁnie
dans le traité bilatéral qu’il a conclu avec le Panama. Il invoque sa situa-
tion, caractérisée par « la présence d’une côte concave et de trois Etats »,
dans laquelle « [l]a concavité des côtes, ainsi que l’eﬀet d’amputation qui
va de pair lorsqu’elle est associée à une hypothétique délimitation avec un
Etat tiers », rend la délimitation inéquitable. Il fait valoir que sa côte est
« exclusivement concave » et que la ligne d’équidistance a pour eﬀet d’am-
puter ses projections maritimes, amputation qui constitue selon lui une
circonstance pertinente imposant d’ajuster la ligne d’équidistance provi-
soire aﬁn d’aboutir à une solution équitable pour les deux Parties. Le
Costa Rica rappelle que la notion d’amputation a été énoncée pour la
première fois par la Cour dans les aﬀaires du Plateau continental de la mer
du Nord (République fédérale d’Allemagne/Danemark ; République fédérale
d’Allemagne/Pays-Bas) et que d’autres juridictions internationales ont
également conﬁrmé la nécessité d’ajuster la ligne d’équidistance provi-
soire lorsque la concavité de la côte produisait une amputation. Il indique
que l’ajustement qu’il réclame lui permettrait de jouir de l’intégralité de
l’espace maritime de 200 milles marins auquel il a droit.
   151. Le Costa Rica plaide en outre que si, contrairement à lui, la Cour
estimait opportun d’établir des points de base sur les îles du Maïs pour
tracer la ligne d’équidistance provisoire, la situation géographique de ces
formations et, en particulier, la distance qui les sépare de la côte continen-
tale devraient être considérées comme une circonstance pertinente appe-
lant un ajustement de la ligne. Selon lui, aucun eﬀet ne devrait être
accordé à ces îles.
   152. Le Nicaragua rejette l’argument du Costa Rica selon lequel « l’in-
teraction entre la délimitation avec le Nicaragua, d’une part, et celle
— théorique — avec le Panama, de l’autre » lui porte préjudice. Il fait
valoir que la relation entre le Costa Rica et le Panama ne le concerne

                                                                           60

        délimitation maritime et frontière terrestre (arrêt)             196

nullement, de sorte qu’elle ne saurait entrer en ligne de compte dans la
présente instance. Le Nicaragua soutient également que la jurisprudence
ne reconnaît pas aux Etats le droit d’étendre leur zone économique exclu-
sive jusqu’à la limite de 200 milles marins indépendamment de la situa-
tion géographique et des droits potentiels d’Etats tiers. Il rejette aussi
l’argument du Costa Rica selon lequel les îles du Maïs constituent une
circonstance pertinente appelant un ajustement de la ligne d’équidistance,
estimant que leur inﬂuence sur le tracé de la ligne d’équidistance est la
même que celle des points de base situés sur la côte costa-ricienne : « ces
inﬂuences sont réciproques et équilibrées ». Le Nicaragua fait valoir qu’il
convient d’accorder plein eﬀet aux îles du Maïs.

                                     *
   153. S’agissant de l’eﬀet à donner aux îles du Maïs lors de l’établisse-
ment de la frontière maritime, la Cour fait observer que ces îles, si elles
ouvrent droit à une zone économique exclusive et à un plateau continen-
tal, se trouvent à quelque 26 milles marins de la côte continentale et ont
sur la ligne d’équidistance provisoire une incidence disproportionnée eu
égard à leur taille modeste. Pour reprendre les termes employés par le
Tribunal international du droit de la mer dans son arrêt en l’aﬀaire de la
Délimitation de la frontière maritime dans le golfe du Bengale (Bangladesh/
Myanmar) (arrêt, TIDM Recueil 2012, p. 86, par. 317) :
    « l’eﬀet à attribuer à une île dans la délimitation d’une frontière mari-
    time dans la zone économique exclusive et sur le plateau continental
    dépend des réalités géographiques et des circonstances de l’espèce. Il
    n’existe pas de règle générale sur ce point. Chaque cas est unique et
    appelle un traitement spéciﬁque, l’objectif ﬁnal étant d’aboutir à une
    solution équitable. »
   154. Dans le cas des îles du Maïs, la Cour considère que, eu égard à
leur taille modeste et à la distance importante qui les sépare de la côte
continentale, il convient de ne leur accorder qu’un demi-eﬀet. La ligne
d’équidistance se trouve ainsi ajustée en faveur du Costa Rica.
   155. Les autres arguments avancés par les Parties en faveur d’un ajus-
tement de la ligne d’équidistance provisoire ne peuvent être accueillis. La
combinaison, invoquée par le Nicaragua, de la concavité de sa propre
côte et de la convexité d’un segment de côte costa-ricienne à proximité de
Punta de Castilla a un eﬀet limité sur la ligne frontière, en particulier à
une certaine distance de la côte, et ne tire pas suﬃsamment à conséquence
pour justiﬁer un ajustement de la ligne.
   156. La concavité générale de la côte du Costa Rica et les relations de
celui-ci avec le Panama ne sauraient justiﬁer un ajustement de la ligne
d’équidistance dans ses relations avec le Nicaragua. Aux ﬁns de l’établis-
sement de la frontière maritime entre les Parties, la question pertinente
qui se pose est celle de savoir si, en raison de la concavité de la côte
costa-ricienne, les projections maritimes de cette côte sont amputées par

                                                                          61

        délimitation maritime et frontière terrestre (arrêt)            197

celles de la côte nicaraguayenne. Cette amputation alléguée est négli-
geable, d’autant plus une fois que la ligne d’équidistance a été ajustée en
accordant un demi-eﬀet aux îles du Maïs.
   157. L’on obtient la ligne d’équidistance ajustée dans la zone écono-
mique exclusive et sur le plateau continental en reliant par des lignes géo-
désiques les points dont les coordonnées, selon le système WGS 84, sont
les suivantes :
         Point d’inflexion            Latitude nord       Longitude ouest
   Lx (point terminal de la ligne     11° 07ʹ 28,8ʺ        83° 36ʹ 30,4ʺ
   délimitant la mer territoriale)
                 1ʹ                   11° 08ʹ 08,3ʺ        83° 35ʹ 54,5ʺ
                 2ʹ                   11° 09ʹ 01,3ʺ        83° 35ʹ 05,3ʺ
                 3ʹ                   11° 09ʹ 11,5ʺ        83° 34ʹ 55,5ʺ
                 4ʹ                   11° 10ʹ 20,9ʺ        83° 33ʹ 47,9ʺ
                 5ʹ                   11° 10ʹ 49,9ʺ        83° 33ʹ 17,2ʺ
                 6ʹ                   11° 11ʹ 08,1ʺ        83° 32ʹ 57,1ʺ
                 7ʹ                   11° 11ʹ 13,8ʺ        83° 32ʹ 50,5ʺ
                 8ʹ                   11° 12ʹ 39,0ʺ        83° 31ʹ 22,7ʺ
                 9ʹ                   11° 12ʹ 56,2ʺ        83° 31ʹ 04,2ʺ
                 10ʹ                  11° 13ʹ 06,0ʺ        83° 30ʹ 53,5ʺ
                 11ʹ                  11° 13ʹ 07,3ʺ        83° 30ʹ 52,0ʺ
                 12ʹ                  11° 14ʹ 03,7ʺ        83° 29ʹ 46,5ʺ
                 13ʹ                  11° 14ʹ 56,5ʺ        83° 20ʹ 54,2ʺ
                 14ʹ                  11° 14ʹ 56,4ʺ        83° 17ʹ 24,1ʺ
                 15ʹ                  11° 15ʹ 02,4ʺ        83° 07ʹ 50,0ʺ
                 16ʹ                  11° 15ʹ 06,1ʺ        83° 03ʹ 44,9ʺ
                 17ʹ                  11° 15ʹ 39,2ʺ        82° 47ʹ 03,3ʺ
                 18ʹ                  11° 15ʹ 42,5ʺ        82° 45ʹ 38,1ʺ
                 19ʹ                  11° 14ʹ 39,4ʺ        82° 40ʹ 02,5ʺ
                 20ʹ                  11° 13ʹ 58,8ʺ        82° 36ʹ 20,2ʺ
                 21ʹ                  11° 13ʹ 53,6ʺ        82° 35ʹ 51,2ʺ
                 22ʹ                  11° 13ʹ 28,0ʺ        82° 33ʹ 20,0ʺ
                 23ʹ                  11° 11ʹ 56,7ʺ        82° 24ʹ 06,7ʺ
                 24ʹ                  11° 11ʹ 54,6ʺ        82° 23ʹ 53,6ʺ
                 25ʹ                  11° 11ʹ 54,0ʺ        82° 23ʹ 49,7ʺ
                 26ʹ                  11° 11ʹ 49,5ʺ        82° 23ʹ 20,7ʺ
                 27ʹ                  11° 11ʹ 01,9ʺ        82° 18ʹ 01,5ʺ
                 28ʹ                  11° 11ʹ 00,8ʺ        82° 17ʹ 29,5ʺ
                 29ʹ                  11° 11ʹ 00,3ʺ        82° 17ʹ 08,0ʺ
                 30ʹ                  11° 11ʹ 19,6ʺ        82° 08ʹ 49,8ʺ
                 31ʹ                  11° 11ʹ 39,3ʺ        81° 59ʹ 01,5ʺ
                 32ʹ                  11° 11ʹ 43,5ʺ        81° 58ʹ 01,0ʺ
                 33ʹ                  11° 11ʹ 51,9ʺ        81° 57ʹ 00,7ʺ
                 34ʹ                  11° 14ʹ 58,9ʺ        81° 39ʹ 24,5ʺ
                 35ʹ                  11° 19ʹ 31,9ʺ        81° 21ʹ 43,1ʺ
                 36ʹ                  11° 21ʹ 24,5ʺ        81° 10ʹ 12,0ʺ

                                                                         62

        délimitation maritime et frontière terrestre (arrêt)            198

         Point d’inflexion            Latitude nord      Longitude ouest
                37ʹ                   11° 21ʹ 31,1ʺ       81° 09ʹ 34,5ʺ
                38ʹ                   11° 21ʹ 40,2ʺ       81° 08ʹ 50,2ʺ
                39ʹ                   11° 21ʹ 47,5ʺ       81° 08ʹ 17,4ʺ
                40ʹ                   11° 21ʹ 52,2ʺ       81° 07ʹ 55,4ʺ
                41ʹ                   11° 25ʹ 59,0ʺ       80° 47ʹ 51,3ʺ
A partir du point 41ʹ, la ligne de délimitation suit la ligne géodésique
ayant pour azimut initial 77° 49ʹ 08ʺ. Ainsi qu’il a été rappelé précédem-
ment (voir le paragraphe 144 plus haut), cette ligne est construite sans
préjudice des revendications éventuelles d’Etats tiers à l’égard d’une quel-
conque partie des espaces ainsi délimités. Elle est ﬁgurée sur le croquis
no 10 ci-dessous (p. 199).
   158. Etant donné la complexité de la ligne décrite au paragraphe pré-
cédent, la Cour juge plus approprié de tracer une ligne simpliﬁée, sur la
base des principaux points d’inﬂexion de la ligne d’équidistance ajustée,
qui indiquent un changement de direction de ladite ligne. Les coordon-
nées des points de la ligne simpliﬁée ainsi tracée sont les suivantes, selon
le système WGS 84 :
        Point d’inflexion             Latitude nord      Longitude ouest
  Lx (point terminal de la ligne      11° 07ʹ 28,8ʺ       83° 36ʹ 30,4ʺ
  délimitant la mer territoriale)
                M                     11° 08ʹ 08,3ʺ        83° 35ʹ 54,5ʺ
                N                     11° 14ʹ 03,7ʺ        83° 29ʹ 46,5ʺ
                O                     11° 14ʹ 56,5ʺ        83° 20ʹ 54,2ʺ
                P                     11° 15ʹ 42,5ʺ        82° 45ʹ 38,1ʺ
                Q                     11° 11ʹ 00,8ʺ        82° 17ʹ 29,5ʺ
                R                     11° 11ʹ 43,5ʺ        81° 58ʹ 01,0ʺ
                S                     11° 14ʹ 58,9ʺ        81° 39ʹ 24,5ʺ
                T                     11° 19ʹ 31,9ʺ        81° 21ʹ 43,1ʺ
                U                     11° 21ʹ 31,1ʺ        81° 09ʹ 34,5ʺ
                V                     11° 25ʹ 59,0ʺ        80° 47ʹ 51,3ʺ

A partir du point V, la ligne de délimitation suit la ligne géodésique ayant
pour azimut initial 77° 49ʹ 08ʺ. Elle est ﬁgurée sur le croquis no 11
ci-dessous (p. 200).
e) Vérification de l’absence de disproportion
 159. Comme la Cour l’a dit dans l’aﬀaire relative à la Délimitation
maritime en mer Noire (Roumanie c. Ukraine) :
       « Enﬁn, la Cour s’assurera, dans une troisième étape, que la ligne
    (une ligne d’équidistance provisoire ayant ou non été ajustée en fonc-
    tion des circonstances pertinentes) ne donne pas lieu, en l’état, à un
    résultat inéquitable du fait d’une disproportion marquée entre le rap-
    port des longueurs respectives des côtes et le rapport des zones mari-

                                                                           63

délimitation maritime et frontière terrestre (arrêt)   199




                                                        64

délimitation maritime et frontière terrestre (arrêt)   200




                                                        65

        délimitation maritime et frontière terrestre (arrêt)              201

    times pertinentes attribuées à chaque Etat par ladite ligne » (arrêt,
    C.I.J. Recueil 2009, p. 103, par. 122).

   160. La Cour s’est également référée à la nécessité « de s’assurer qu’au-
cune disproportion marquée entre les zones maritimes ne ressort de la
comparaison avec le rapport des longueurs des côtes » (ibid., par. 122).
   161. Dans l’aﬀaire du Différend territorial et maritime (Nicaragua
c. Colombie), la Cour a expliqué ce qui suit :
    « il ne s’agit pas à [cette troisième étape] d’appliquer un principe de
    stricte proportionnalité. La délimitation maritime ne vise pas à éta-
    blir une corrélation entre la longueur des côtes pertinentes respec-
    tives des Parties et la part de la zone pertinente qui est attribuée à
    chacune d’elles… Il incombe donc à la Cour de vériﬁer l’absence de
    toute disproportion marquée. Ce qui constitue une telle dispropor-
    tion varie selon la situation propre à chaque aﬀaire, car on ne saurait
    s’attendre à ce que la Cour, à cette troisième étape du processus,
    fasse ﬁ des considérations jugées importantes aux étapes précé-
    dentes. » (Différend territorial et maritime (Nicaragua c. Colombie),
    arrêt, C.I.J. Recueil 2012 (II), p. 715, par. 240.)
   Ainsi, à cette étape de la délimitation, la Cour s’attachera « à éviter
toute disproportion de nature à « entacher » le résultat et à le rendre
inéquitable » (ibid., p. 716, par. 242). La question de savoir s’il existe une
disproportion marquée reste « une question que la Cour doit examiner au
cas par cas, à la lumière de la géographie de la région dans son ensemble »
(Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt,
C.I.J. Recueil 2009, p. 129, par. 213).
   162. En l’aﬀaire du Différend territorial et maritime (Nicaragua
c. Colombie), la Cour a également expliqué ce qui suit :
    « [l]e calcul de la superﬁcie de la zone pertinente ne vise pas à la pré-
    cision et n’est qu’approximatif. L’« objet de la délimitation est en
    eﬀet de parvenir à un résultat équitable et non à une répartition égale
    des espaces maritimes » » (arrêt, C.I.J. Recueil 2012 (II), p. 683,
    par. 158, citant Délimitation maritime en mer Noire (Roumanie
    c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 100, par. 111).
   163. Les longueurs de côtes pertinentes et leur rapport ont déjà été
déﬁnis (voir le paragraphe 114 plus haut). Il reste à déterminer l’étendue
de l’espace maritime qui revient à chaque Partie une fois la frontière mari-
time tracée.
   164. La Cour observe que l’attribution d’un quelconque espace mari-
time à un Etat tiers aura une incidence sur la part de la zone pertinente
qui revient à chaque Partie. Etant donné que l’espace maritime relevant
d’Etats tiers ne peut être déterminé dans la présente instance, il est impos-
sible à la Cour de déﬁnir avec précision quelle part de la zone pertinente
revient à chaque Partie. Cependant, pour vériﬁer si la délimitation mari-

                                                                           66

        délimitation maritime et frontière terrestre (arrêt)          202

time fait apparaître une disproportion marquée, il suﬃt de calculer
approximativement l’étendue de la zone pertinente. En l’espèce, la Cour
juge approprié de faire ce calcul en tenant compte de l’« extension théo-
rique de la frontière » entre le Panama et le Costa Rica, comme le propose
ce dernier (voir le paragraphe 119 plus haut).




                                                                       67

        délimitation maritime et frontière terrestre (arrêt)              203

   165. Sur la base de ce qui précède, le partage de la zone pertinente (voir
plus haut, p. 202, le croquis no 12) résultant de la frontière maritime aurait
pour eﬀet d’attribuer 73 968 kilomètres carrés au Nicaragua et 30 873 kilo-
mètres carrés au Costa Rica, ce qui donne un rapport de 1 pour 2,4
en faveur du Nicaragua. La comparaison avec le rapport entre les lon-
gueurs de côtes (de 1 pour 2,04, là encore en faveur du Nicaragua : voir le
paragraphe 114 plus haut) ne fait apparaître aucune « disproportion
marquée ».
   166. La Cour conclut en conséquence que, s’agissant de la zone écono-
mique exclusive et du plateau continental dans la mer des Caraïbes, la
frontière entre les Parties suit la ligne décrite au paragraphe 158.


           V. Délimitation maritime dans l’océan Pacifique

   167. La Cour se penche à présent sur la délimitation de la frontière
maritime entre les Parties dans l’océan Paciﬁque. Comme dans la mer des
Caraïbes, elle est priée de délimiter, dans l’océan Paciﬁque, la frontière
divisant la mer territoriale, la zone économique exclusive et le plateau
continental. Les frontières maritimes revendiquées par chacune des Par-
ties sont représentées sur le croquis no 14 ci-dessous (p. 205).

  168. Suivant sa jurisprudence établie, la Cour délimitera la frontière
maritime dans l’océan Paciﬁque selon les méthodes déjà utilisées pour
délimiter la mer territoriale, la zone économique exclusive et le plateau
continental dans la mer des Caraïbes (voir les paragraphes 98 et 135 plus
haut).

              A. Point de départ de la délimitation maritime
   169. Le Costa Rica et le Nicaragua conviennent que le point de
départ de la frontière maritime dans l’océan Paciﬁque correspond au
milieu de la ligne de fermeture de la baie de Salinas et que cette ligne de
fermeture relie Punta Zacate, en territoire costa-ricien, et Punta
Arranca Barba, en territoire nicaraguayen. Selon le Costa Rica, le milieu
de ladite ligne est situé par 11° 04ʹ 00ʺ de latitude nord et 85° 44ʹ 28ʺ
de longitude ouest. Le Nicaragua considère quant à lui que les coordon-
nées exactes de ce point sont 11° 03ʹ 56,3ʺ de latitude nord et 85° 44ʹ 28,3ʺ
de longitude ouest. A l’audience, le Costa Rica n’a soulevé aucune
objection à l’utilisation des coordonnées indiquées par le Nicaragua dans
son contre-mémoire pour situer le point de départ de la frontière maritime
dans l’océan Paciﬁque. Par conséquent, au vu de l’entente entre les
Parties, la Cour établit que la frontière maritime entre le Costa Rica et
le Nicaragua dans l’océan Paciﬁque part du milieu de la ligne de ferme-
ture de la baie de Salinas, au point situé par 11° 03ʹ 56,3ʺ de latitude
nord et 85° 44ʹ 28,3ʺ de longitude ouest (selon le système de référence
WGS 84).

                                                                           68

délimitation maritime et frontière terrestre (arrêt)   204




                                                        69

délimitation maritime et frontière terrestre (arrêt)   205




                                                        70

         délimitation maritime et frontière terrestre (arrêt)              206

                   B. Délimitation de la mer territoriale
   170. Aﬁn d’établir la ligne médiane dans la mer territoriale, le
Costa Rica choisit un certain nombre de points de base. Sur sa propre
côte, il retient des points de base situés sur certains îlots qui se trouvent à
proximité immédiate de Punta Zacate et de Punta Descartes, ainsi que
deux points situés sur une avancée en mer de la péninsule de Santa Elena,
appelée Punta Blanca. Le Costa Rica relève que la péninsule de Santa
Elena a une superﬁcie de quelque 286 kilomètres carrés et une population
permanente de plus de 2400 habitants, ce que le Nicaragua ne conteste
pas. Sur la côte nicaraguayenne, le Costa Rica retient des points de base
situés sur certaines formations dans les environs de Punta Arranca Barba,
Punta La Flor, Frailes Rocks et Punta Sucia. Il soutient qu’il n’existe
aucune circonstance spéciale justiﬁant un ajustement de la ligne d’équidis-
tance provisoire tracée dans la mer territoriale. Il aﬃrme en particulier
que l’on ne saurait considérer que la péninsule de Santa Elena a un eﬀet
de déviation sur la ligne d’équidistance dans la mer territoriale. Le
Costa Rica demande par conséquent à la Cour de délimiter la mer terri-
toriale dans l’océan Paciﬁque en suivant une ligne d’équidistance stricte.
   171. Le Nicaragua s’accorde avec le Costa Rica sur la manière de tra-
cer la ligne d’équidistance provisoire divisant la mer territoriale dans
l’océan Paciﬁque, y compris sur les points de base retenus tant sur la côte
costa-ricienne que sur sa propre côte. Il avance toutefois que la conﬁgu-
ration de la côte immédiatement adjacente à la baie de Salinas constitue
une circonstance spéciale qui impose à la Cour d’ajuster la ligne d’équi-
distance dans la mer territoriale. Plus précisément, le Nicaragua aﬃrme
que la péninsule de Santa Elena fait dévier cette ligne puisque, à partir du
premier point d’inﬂexion déterminé par les points de base situés sur
Punta Blanca, elle a pour eﬀet d’amputer nettement ses projections
côtières dans la mer territoriale. Le Nicaragua demande par conséquent à
la Cour d’ajuster la ligne d’équidistance en faisant abstraction des points
de base situés sur la péninsule de Santa Elena qui feraient dévier la fron-
tière en direction de sa côte.

                                      *
   172. Conformément à sa jurisprudence établie, la Cour appliquera l’ar-
ticle 15 de la CNUDM, cité plus haut au paragraphe 90, en traçant
d’abord une ligne médiane provisoire et en examinant ensuite s’il existe
des circonstances spéciales qui justiﬁent un ajustement de cette ligne (voir
le paragraphe 98 plus haut). La Cour relève que le Costa Rica a tracé des
lignes de base droites dans l’océan Paciﬁque par promulgation du décret
18581-RE du 14 octobre 1988. Le Nicaragua n’a pas soulevé d’objection
à cet égard. Cependant, le Costa Rica ne s’est pas appuyé sur ces lignes de
base droites dans la présente instance.
   173. Aux ﬁns de la construction de la ligne médiane provisoire dans la
présente espèce, le Costa Rica et le Nicaragua ont retenu les mêmes points

                                                                            71

        délimitation maritime et frontière terrestre (arrêt)              207

de base, qui se trouvent sur certaines formations saillantes de leur littoral
(voir les paragraphes 170-171 plus haut). La Cour ne voit aucune raison
de ne pas retenir les points de base choisis par les deux Parties. Partant,
pour tracer la ligne médiane provisoire dans la mer territoriale, la Cour
placera des points de base sur certaines formations du littoral costa-ricien
dans les environs de Punta Zacate, Punta Descartes et Punta Blanca, et
sur certaines formations du littoral nicaraguayen dans les environs de
Punta Arranca Barba, Punta La Flor, Frailes Rocks et Punta Sucia.
   174. Les Parties divergent cependant sur la question de savoir si la
conﬁguration de la côte constitue une circonstance spéciale au sens de
l’article 15 de la CNUDM, qui justiﬁerait un ajustement de la ligne
médiane provisoire dans la mer territoriale. Il s’agit plus précisément de
savoir si le placement de points de base sur la péninsule de Santa Elena
produit sur la ligne médiane provisoire un eﬀet de déviation signiﬁcatif
qui entraînerait l’amputation des projections côtières nicaraguayennes
dans la mer territoriale. Ainsi que la Cour l’a relevé, « certains îlots,
rochers ou légers saillants des côtes » peuvent avoir un eﬀet dispropor-
tionné sur la ligne médiane (Délimitation maritime et questions territo-
riales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J.
Recueil 2001, p. 114, par. 246, citant l’aﬀaire du Plateau continental
(Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 48,
par. 64, citant elle-même Plateau continental de la mer du Nord (Répu-
blique fédérale d’Allemagne/Danemark ; République fédérale d’Allemagne/
Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 36, par. 57). Un tel eﬀet peut
appeler un ajustement de la ligne médiane provisoire dans la mer territo-
riale. Dans les environs de la baie de Salinas, toutefois, la péninsule de
Santa Elena ne saurait être considérée comme un léger saillant de la côte
ayant un eﬀet disproportionné sur la ligne de délimitation. La côte de
cette formation représente une part importante du littoral costa-ricien
dans la zone dans laquelle la Cour est priée de délimiter la mer territo-
riale. Qui plus est, l’ajustement proposé par le Nicaragua dans la mer
territoriale aurait pour eﬀet de repousser la frontière près de la côte costa-
ricienne, de sorte que les projections côtières du Costa Rica dans celle-ci
se trouveraient considérablement amputées.
   175. La Cour conclut que la mer territoriale dans l’océan Paciﬁque
doit être délimitée entre les Parties au moyen d’une ligne médiane com-
mençant au point situé au milieu de la ligne de fermeture de la baie de
Salinas et dont les coordonnées sont indiquées plus haut au para-
graphe 169. Cette ligne médiane doit être tracée à l’aide des points de base
indiqués plus haut au paragraphe 173. La frontière maritime dans la mer
territoriale suit une série de lignes géodésiques reliant les points dont les
coordonnées, selon le système de référence WGS 84, sont les suivantes :
         Point d’inflexion             Latitude nord       Longitude ouest
       Point de départ (SP)            11° 03ʹ 56,3ʺ        85° 44ʹ 28,3ʺ
                A                      11° 03ʹ 56,9ʺ        85° 45ʹ 22,7ʺ
                B                      11° 03ʹ 57,4ʺ        85° 45ʹ 38,5ʺ

                                                                           72

         délimitation maritime et frontière terrestre (arrêt)             208

         Point d’inflexion             Latitude nord       Longitude ouest
                C                      11° 03ʹ 47,6ʺ        85° 46ʹ 34,1ʺ
                D                      11° 03ʹ 53,7ʺ        85° 47ʹ 11,1ʺ
                E                      11° 03ʹ 24,9ʺ        85° 49ʹ 40,8ʺ
                F                      11° 03ʹ 18,5ʺ        85° 50ʹ 02,6ʺ
                G                      11° 02ʹ 44,7ʺ        85° 51ʹ 24,8ʺ
                H                      11° 03ʹ 13,3ʺ        85° 52ʹ 47,9ʺ
                 I                     11° 04ʹ 32,1ʺ        85° 55ʹ 41,4ʺ
                 J                     11° 05ʹ 12,9ʺ        85° 57ʹ 19,4ʺ
                K                      11° 05ʹ 49,2ʺ        86° 00ʹ 39,0ʺ
La frontière dans la mer territoriale prend ﬁn au point Kx (actuellement
situé par 11° 05ʹ 49,5ʺ de latitude nord et 86° 01ʹ 21,7ʺ de longitude ouest),
à l’intersection de la ligne des 12 milles marins et de la ligne géodésique
reliant le point K au premier point d’inﬂexion sur la ligne d’équidistance
provisoire dans la zone économique exclusive, appelé le point 1, dont les
coordonnées sont indiquées plus loin au paragraphe 188. La ligne de déli-
mitation est ﬁgurée sur le croquis no 15 ci-dessous (p. 209).

             C. Délimitation de la zone économique exclusive
                        et du plateau continental
  176. La Cour délimitera à présent la frontière maritime départageant
entre les Parties la zone économique exclusive et le plateau continental
dans l’océan Paciﬁque conformément à sa méthode établie.
a) Côtes et zone pertinentes
    i)   Côtes pertinentes
   177. Le Costa Rica soutient que l’intégralité de la côte nicaraguayenne,
de Punta Arranca Barba à Punta Cosigüina, est pertinente aux ﬁns de la
délimitation dans l’océan Paciﬁque. Il aﬃrme également que sa propre
côte pertinente est divisée en deux parties, dont la première va de Punta
Zacate à Cabo Blanco sur la péninsule de Nicoya, et la seconde, de Punta
Herradura à Punta Salsipuedes. Le Costa Rica mesure la longueur de la
côte pertinente qu’il préconise à la fois en suivant la conﬁguration natu-
relle de la côte et à l’aide de lignes droites correspondant approximative-
ment à la direction de la côte. Selon la première méthode, la côte
pertinente du Nicaragua mesure 345 kilomètres, et celle du Costa Rica,
670 kilomètres. Si l’on applique la deuxième méthode, la longueur de la
côte pertinente du Nicaragua est de 300 kilomètres, et celle du Costa Rica,
de 415 kilomètres (voir plus loin, p. 212, le croquis no 16).
   178. Le Nicaragua fait quant à lui valoir que sa côte paciﬁque perti-
nente s’étend de Punta La Flor, sur la baie de Salinas, jusqu’au
point Corinto. En ce qui concerne la côte pertinente du Costa Rica, il
soutient qu’elle ne comprend que le segment allant de Punta Zacate, sur
la baie de Salinas, à Punta Guiones, sur la péninsule de Nicoya. Il mesure

                                                                           73

délimitation maritime et frontière terrestre (arrêt)   209




                                                        74

        délimitation maritime et frontière terrestre (arrêt)            210

les côtes pertinentes des Parties au moyen de lignes droites correspondant
approximativement à leur direction. Selon lui, sa côte pertinente atteint
238 kilomètres, et celle du Costa Rica, 144 kilomètres (voir plus loin,
p. 213, le croquis no 17).

                                     *
   179. La Cour rappelle que, pour être considérée comme pertinente aux
ﬁns de la délimitation, une côte doit générer des projections qui che-
vauchent celles de la côte de la partie adverse (voir le paragraphe 108 plus
haut). Puisque, dans l’océan Paciﬁque, la côte costa-ricienne est caractéri-
sée par une certaine sinuosité, alors que celle du Nicaragua est largement
rectiligne, la Cour juge approprié de déﬁnir les côtes pertinentes des deux
Parties au moyen de lignes droites.
   180. La Cour relève que, en ce qui concerne la côte pertinente nicara-
guayenne à retenir en l’espèce, les positions des Parties ne sont pas très
éloignées. Elle conclut que l’intégralité de la côte nicaraguayenne, de
Punta Arranca Barba à Punta Cosigüina, est susceptible de générer des
droits maritimes chevauchant ceux du Costa Rica. Dans les circonstances
géographiques de l’espèce, cette conclusion reste la même que les droits
potentiels soient déterminés par la méthode des projections radiales ou
par celle des projections frontales. La longueur de la côte pertinente du
Nicaragua ainsi déﬁnie et mesurée par la Cour en appliquant la méthode
des lignes droites est de 292,7 kilomètres.
   181. En ce qui concerne la côte pertinente du Costa Rica, les argu-
ments des Parties diﬀèrent sensiblement. La Cour considère que la côte
du Costa Rica, entre Punta Guiones et Cabo Blanco, ainsi qu’entre
Punta Herradura et Punta Salsipuedes, est susceptible de générer des
droits maritimes chevauchant ceux générés par la côte pertinente du Nica-
ragua telle que déﬁnie au paragraphe précédent. Dans ces conditions, elle
estime qu’il convient d’inclure dans la côte pertinente certains segments
de la côte costa-ricienne situés au sud de Punta Guiones. Ni l’une ni
l’autre des Parties n’a jugé que le segment de côte costa-ricienne qui va de
Cabo Blanco vers le nord-est dans le golfe de Nicoya et ensuite jusqu’à
Punta Herradura devait faire partie de la côte pertinente. La Cour relève
que les côtes du golfe de Nicoya se font face et considère qu’elles ne sont
pas pertinentes aux ﬁns de la délimitation. Elle conclut que le premier
segment de côte pertinente du Costa Rica suit les lignes droites reliant
Punta Zacate, Punta Santa Elena, Cabo Velas, Punta Guiones et
Cabo Blanco. Le deuxième segment suit les lignes droites reliant
Punta Herradura, la péninsule d’Osa, Punta Llorona et Punta Salsipue-
des. La côte pertinente du Costa Rica ainsi déterminée et mesurée par la
Cour selon des lignes droites est longue de 416,4 kilomètres (voir plus
loin, p. 215, le croquis no 18).




                                                                         75

          délimitation maritime et frontière terrestre (arrêt)          211

    ii)   Zone pertinente
   182. Le Costa Rica soutient qu’un espace maritime ne devrait être
considéré comme pertinent aux ﬁns de la délimitation que dans l’hypo-
thèse où les deux Parties pourraient y prétendre. D’après lui, la détermina-
tion de la zone pertinente ne doit pas nécessairement être exacte. Il déﬁnit
cette zone par rapport aux projections radiales des côtes. Selon cette
méthode, la zone pertinente est circonscrite par l’enveloppe d’arcs ayant
un rayon de 200 milles marins, qui délimite la zone de chevauchement des
droits potentiels des Parties ; cette zone est bordée au nord par une ligne
droite partant de Punta Cosigüina perpendiculairement à la direction de la
côte nicaraguayenne (voir ci-dessous, p. 212, le croquis no 16).
   183. Le Nicaragua convient avec le Costa Rica que la zone pertinente
est déterminée par rapport aux zones dans lesquelles se chevauchent les
droits maritimes potentiels des Parties. Il soutient toutefois qu’elle doit
l’être au moyen de projections frontales. En conséquence, le Nicaragua
préconise que la zone pertinente soit circonscrite, à l’ouest, par la limite
de la zone économique exclusive de 200 milles marins des Parties, au sud,
par une ligne perpendiculaire à la direction générale de la côte costa-ri-
cienne entre Cabo Velas et Punta Guiones et qui partirait de ce dernier
point, et au nord, par une ligne perpendiculaire à la direction générale de
la côte nicaraguayenne qui commencerait au point Corinto (voir ci-
dessous, p. 213, le croquis no 17).

                                     *
   184. La Cour rappelle que la zone pertinente, dont la détermination
s’inscrit dans la méthode de délimitation maritime qu’elle a établie, com-
prend les espaces maritimes dans lesquels les droits susceptibles d’être
générés par les côtes des Parties se chevauchent (voir les paragraphes 115-
116 plus haut). Dans la présente aﬀaire, la Cour estime que les droits
maritimes susceptibles d’être générés par les segments tant septentrional
que méridional de la côte pertinente du Costa Rica (voir le paragraphe 181
plus haut) chevauchent ceux que pourrait générer la côte pertinente du
Nicaragua. Elle considère également que la zone pertinente est bordée, au
nord, par une ligne partant de Punta Cosigüina et perpendiculaire à la
ligne droite correspondant approximativement à la direction générale de
la côte nicaraguayenne (voir le paragraphe 180 plus haut). A l’ouest et
au sud, la zone pertinente est circonscrite par l’enveloppe d’arcs délimi-
tant la zone dans laquelle les droits maritimes potentiels des Parties se
chevauchent.
   185. Le segment de côte qui va de Cabo Blanco vers le nord-est dans le
golfe de Nicoya et ensuite jusqu’à Punta Herradura n’est pas susceptible
de générer des droits maritimes chevauchant ceux générés par la côte
nicaraguayenne. En conséquence, la Cour conclut que l’espace maritime
situé en deçà de la ligne reliant Cabo Blanco et Punta Herradura, corres-
pondant approximativement aux eaux du golfe de Nicoya, ne fait pas

                                                                         76

délimitation maritime et frontière terrestre (arrêt)   212




                                                        77

délimitation maritime et frontière terrestre (arrêt)   213




                                                        78

        délimitation maritime et frontière terrestre (arrêt)             214

partie de la zone pertinente aux ﬁns de la délimitation. La superﬁcie de la
zone pertinente ainsi déﬁnie est d’environ 164 500 kilomètres carrés (voir
ci-dessous, p. 215, le croquis no 18).
b) Ligne d’équidistance provisoire
   186. Aﬁn de tracer la ligne d’équidistance provisoire divisant la zone
économique exclusive et le plateau continental, le Costa Rica choisit un
certain nombre de points de base sur sa propre côte, sur la péninsule de
Santa Elena, à savoir sur les formations dénommées Punta Blanca et
Punta Santa Elena. Il place en outre un point de base sur la péninsule de
Nicoya, à Cabo Velas, qui détermine le tracé de la ligne d’équidistance
provisoire à partir d’un point situé à quelque 120 milles marins de la côte
des Parties. Sur la côte nicaraguayenne, le Costa Rica retient plusieurs
points de base dans les environs de Punta Sucia, Punta Pie del Gigante et
Punta Masachapa. Il aﬃrme que sa ligne d’équidistance provisoire est
sensiblement la même que celle proposée par le Nicaragua.
   187. Le Nicaragua convient que les points de base choisis par le
Costa Rica sur la côte nicaraguayenne traduisent ﬁdèlement la macro-
géographie de la région. Il fait cependant observer que, sans la péninsule de
Nicoya, la ligne d’équidistance provisoire serait globalement perpendicu-
laire à la direction générale de la côte des Parties. La ligne d’équidistance
provisoire qu’il propose ne diﬀère toutefois pas de celle du Costa Rica.
Le Nicaragua note que, s’agissant de la délimitation maritime dans
l’océan Paciﬁque, les points de désaccord entre les Parties ne concernent
pas la première étape de la délimitation, qui consiste à tracer une ligne
d’équidistance provisoire.

                                     *
   188. La Cour tient pour établi que les points de base retenus par les
Parties sont appropriés pour le tracé d’une ligne d’équidistance provisoire
dans l’océan Paciﬁque. La ligne d’équidistance provisoire divisant la zone
économique exclusive et le plateau continental commence au point où
prend ﬁn la frontière dans la mer territoriale (voir le paragraphe 175 plus
haut) et, de là, suit une série de lignes géodésiques reliant les points dont
les coordonnées, selon le système WGS 84, sont les suivantes :
        Point d’inflexion             Latitude nord       Longitude ouest
  Kx (point terminal de la ligne      11° 05ʹ 49,5ʺ        86° 01ʹ 21,7ʺ
  délimitant la mer territoriale)
                1                        11° 05ʹ 51,0ʺ      86° 04ʹ 44,7ʺ
                2                        11° 06ʹ 18,2ʺ      86° 07ʹ 06,2ʺ
                3                        11° 05ʹ 08,3ʺ      86° 17ʹ 40,0ʺ
                4                        11° 04ʹ 26,2ʺ      86° 21ʹ 45,0ʺ
                5                        11° 03ʹ 51,5ʺ      86° 24ʹ 18,7ʺ
                6                        10° 56ʹ 41,7ʺ      86° 45ʹ 05,0ʺ


                                                                            79

délimitation maritime et frontière terrestre (arrêt)   215




                                                        80

        délimitation maritime et frontière terrestre (arrêt)              216

         Point d’inflexion             Latitude nord       Longitude ouest
                 7                     10° 50ʹ 50,5ʺ        86° 56ʹ 32,2ʺ
                 8                     10° 36ʹ 27,5ʺ        87° 23ʹ 48,0ʺ
                 9                     10° 21ʹ 17,1ʺ        87° 47ʹ 54,5ʺ
   189. Du point 1 au point 8, le tracé de la ligne d’équidistance provi-
soire est déterminé, du côté du Costa Rica, par les points de base situés
sur la péninsule de Santa Elena. Au point 9, il commence à être déterminé
par le point de base de Cabo Velas, sur la péninsule de Nicoya. A partir
du point 9, la ligne d’équidistance provisoire suit la ligne géodésique
ayant pour azimut initial 245° 38ʹ 27,4ʺ jusqu’à ce qu’elle rencontre la
limite extérieure de la zone économique exclusive de 200 milles marins des
Parties (voir ci-dessous, p. 217, le croquis no 19).
c) Ajustement de la ligne d’équidistance provisoire
   190. Le Costa Rica fait valoir que la nécessité d’ajuster ou non la ligne
d’équidistance provisoire doit être appréciée au regard de la géographie
côtière. Il soutient qu’il n’existe pas de circonstance pertinente susceptible
de justiﬁer un ajustement de la ligne d’équidistance provisoire dans
l’océan Paciﬁque. Selon lui, les péninsules de Santa Elena et de Nicoya
sont des formations géographiques importantes, qui ne sont pas suscep-
tibles de produire un eﬀet inéquitable en faisant dévier la ligne d’équidis-
tance provisoire au détriment du Nicaragua. Le Costa Rica aﬃrme que la
péninsule de Nicoya, d’une superﬁcie de quelque 7500 kilomètres carrés et
d’une population d’environ 264 000 habitants, est un exemple de forma-
tion géographique importante que l’on ne saurait remodeler en lui don-
nant moins qu’un plein eﬀet pour délimiter la frontière maritime entre les
Parties dans l’océan Paciﬁque. Il soutient également que la disparité entre
les longueurs de côtes pertinentes des Parties n’est pas assez signiﬁcative
pour justiﬁer un ajustement de la ligne d’équidistance provisoire et qu’il
n’existe pas de concavité côtière exerçant un eﬀet d’amputation inéqui-
table sur les projections côtières du Nicaragua. En conséquence, le
Costa Rica demande à la Cour de ne procéder à aucun ajustement de la
ligne d’équidistance provisoire.
   191. Le Nicaragua estime comme le Costa Rica que les circonstances
pertinentes susceptibles de justiﬁer un ajustement de la ligne d’équidis-
tance provisoire pourraient être généralement de nature géographique. Il
aﬃrme que dans l’océan Paciﬁque la ligne d’équidistance provisoire pro-
duit une amputation marquée et injustiﬁée de ses projections côtières. Il
soutient que la direction des côtes des péninsules de Santa Elena et de
Nicoya ne correspond pas à la direction générale de la côte costa-ricienne.
De l’avis du Nicaragua, placer des points de base sur ces formations
aurait pour eﬀet de faire dévier nettement la ligne d’équidistance provi-
soire vers le nord, entraînant une amputation de ses propres projections
côtières. Le Nicaragua estime que le placement de points de base sur les
péninsules de Santa Elena et de Nicoya se traduirait par une déviation

                                                                           81

délimitation maritime et frontière terrestre (arrêt)   217




                                                        82

        délimitation maritime et frontière terrestre (arrêt)              218

excessive de cette ligne si celle-ci n’était pas ajustée. Selon lui, une solu-
tion équitable, pour la zone économique exclusive et le plateau continen-
tal, pourrait être obtenue par l’octroi d’un demi-eﬀet tant à la péninsule
de Santa Elena qu’à la péninsule de Nicoya.

                                      *
   192. Les arguments avancés par les Parties au sujet de l’ajustement de
la ligne d’équidistance provisoire concernent deux questions distinctes :
premièrement, celle de savoir si l’existence de la péninsule de Santa
Elena entraîne une amputation inéquitable des projections côtières du
Nicaragua ; deuxièmement, celle de savoir si l’existence de la péninsule de
Nicoya entraîne de la même manière une amputation inéquitable desdites
projections.
   193. La péninsule de Santa Elena est une avancée proche du point de
départ de la frontière maritime entre les Parties. La Cour a déjà conclu
que l’eﬀet produit par ladite péninsule dans la mer territoriale ne justiﬁait
pas un ajustement de la ligne médiane provisoire en deçà de
12 milles marins (voir le paragraphe 174 plus haut). Cependant, il en va
autrement pour la zone économique exclusive et le plateau continental,
où les points de base sur la péninsule de Santa Elena déterminent le tracé
de la ligne d’équidistance provisoire à partir de la limite des 12 milles
marins de mer territoriale, jusqu’à un point situé à quelque 120 milles
marins des côtes des Parties. La Cour considère que ces points de base
exercent un eﬀet disproportionné sur la direction de la ligne d’équidis-
tance provisoire. Elle considère également que, au-delà de la mer territo-
riale, l’eﬀet de la péninsule de Santa Elena sur ladite ligne ampute
nettement les projections côtières du Nicaragua. De l’avis de la Cour, cet
eﬀet d’amputation est inéquitable.
   194. La Cour en conclut qu’il est opportun d’ajuster la ligne d’équidis-
tance provisoire dans le cas de la zone économique exclusive et du plateau
continental. Elle parvient à cette conclusion en ayant à l’esprit l’exigence
d’eﬀectuer la délimitation de la zone économique exclusive et du plateau
continental de manière à « aboutir à une solution équitable », conformé-
ment aux articles 74 et 83 de la CNUDM. Elle rappelle qu’aucun ajuste-
ment, quel qu’il soit, qui viserait à remédier à une amputation portant
préjudice au Nicaragua ne doit créer une amputation portant préjudice au
Costa Rica (voir Différend territorial et maritime (Nicaragua c. Colombie),
arrêt, C.I.J. Recueil 2012 (II), p. 704, par. 216). Dans les circonstances de
l’espèce, la Cour considère qu’un moyen approprié d’atténuer l’amputa-
tion des projections côtières du Nicaragua résultant de la présence de la
péninsule de Santa Elena consiste à donner un demi-eﬀet à cette péninsule.
De l’avis de la Cour, cela contribue à une solution équitable.
   195. La Cour rappelle que la péninsule de Nicoya est une formation
ayant une masse continentale considérable, qui représente environ un
septième du territoire costa-ricien, et fortement peuplée (voir le para-
graphe 190 plus haut). Sa côte constituant une part appréciable du littoral

                                                                           83

        délimitation maritime et frontière terrestre (arrêt)             219

costa-ricien dans la zone à délimiter, l’on ne saurait dire que sa direction
s’écarte de la direction générale de la côte du Costa Rica. La Cour a tracé
la ligne d’équidistance provisoire en prenant comme point de base
Cabo Velas, situé sur cette péninsule. Cabo Velas détermine le tracé de la
ligne d’équidistance sur environ 80 milles marins, à partir d’un point situé
à quelque 120 milles marins des côtes des Parties, jusqu’au point terminal
de la frontière maritime dans l’océan Paciﬁque (voir les paragraphes 188-
189 plus haut).
   196. Dans l’aﬀaire de la Délimitation de la frontière maritime dans la
région du golfe du Maine (Canada/Etats-Unis d’Amérique), la Chambre
de la Cour a exclu de donner moins qu’un plein eﬀet à certaines forma-
tions continentales importantes. Elle a fait observer ce qui suit :
    « les Parties se sont réciproquement reproché à plusieurs reprises
    d’avoir voulu, pour certains aspects de la région, refaire la nature ou
    refaçonner la géographie. On ne saurait en eﬀet suivre les Etats-Unis
    quand ils prétendent présenter comme une anomalie, comme une dis-
    torsion géographique à prendre en considération comme telle, l’avan-
    cée vers le sud-ouest de la Nouvelle-Ecosse à partir de l’isthme
    Chignectou et voient dans ce fait une dérogation irrégulière à la
    direction générale sud-sud-ouest/nord-nord-est de la côte orientale
    du continent nord-américain. Et l’on ne saurait non plus suivre le
    Canada dans sa prétention de considérer comme négligeable l’exis-
    tence d’une péninsule aussi importante que le cap Cod, parce que
    formant une saillie sur la côte du Massachusetts qui borde à gauche
    le golfe du Maine. La Chambre se doit de rappeler que les faits géo-
    graphiques ne sont pas le produit d’une activité humaine passible
    d’un jugement positif ou négatif, mais le résultat de phénomènes
    naturels et ne peuvent donc qu’être constatés tels qu’ils sont. » (Arrêt,
    C.I.J. Recueil 1984, p. 271, par. 37.)
La péninsule de Nicoya constitue une avancée importante du territoire
continental costa-ricien et est comparable à la péninsule de la Nouvelle-
Ecosse ou au cap Cod ; elle ne saurait par conséquent se voir accorder
moins qu’un plein eﬀet aux ﬁns de la délimitation de la frontière dans la
zone économique exclusive et sur le plateau continental.
   197. En outre, il est bien établi que la Cour, lorsqu’elle délimite une
frontière maritime, ne peut faire abstraction des réalités géographiques de
l’espèce. Dans les aﬀaires du Plateau continental de la mer du Nord (Répu-
blique fédérale d’Allemagne/Danemark ; République fédérale d’Allemagne/
Pays-Bas), elle a relevé que
    « [l]’équité n’implique pas nécessairement l’égalité. Il n’est jamais
    question de refaire la nature entièrement et l’équité ne commande
    pas qu’un Etat sans accès à la mer se voie attribuer une zone de pla-
    teau continental, pas plus qu’il ne s’agit d’égaliser la situation d’un
    Etat dont les côtes sont étendues et celle d’un Etat dont les côtes sont
    réduites. L’égalité se mesure dans un même plan et ce n’est pas à de

                                                                          84

        délimitation maritime et frontière terrestre (arrêt)             220

    telles inégalités naturelles que l’équité pourrait porter remède. »
    (Arrêt, C.I.J. Recueil 1969, p. 49-50, par. 91.)
   198. La Cour considère que, pour aboutir à une solution équitable, il
convient d’ajuster la ligne d’équidistance provisoire en donnant un
demi-eﬀet à la péninsule de Santa Elena. Le placement de points de base
sur la péninsule de Nicoya n’entraînant pas une solution inéquitable, elle
conclut en outre que la présence de ladite péninsule n’appelle aucun ajus-
tement. La Cour est d’avis que sa décision permet d’aboutir à une solu-
tion équitable conformément aux articles 74 et 83 de la CNUDM.

   199. Aﬁn de procéder à l’ajustement requis, la Cour a tracé pour la
zone économique exclusive et le plateau continental deux lignes, l’une
donnant plein eﬀet à la péninsule de Santa Elena et l’autre ne lui donnant
aucun eﬀet (voir plus loin, p. 222, le croquis no 20). La ligne de plein eﬀet
et la ligne d’eﬀet nul partent toutes deux du point terminal de la frontière
dans la mer territoriale (voir le paragraphe 175 plus haut). La ligne qui
donne plein eﬀet à la péninsule de Santa Elena correspond à la ligne
d’équidistance provisoire déjà tracée par la Cour et décrite précédemment
aux paragraphes 188-189. La ligne d’eﬀet nul s’obtient en faisant abstrac-
tion des points de base costa-riciens situés sur la péninsule de Santa Elena
tout en retenant les autres points de base situés sur la côte costa-ricienne.
La Cour a ensuite tracé, à mi-distance entre la ligne de plein eﬀet et celle
d’eﬀet nul, une ligne qui correspond à la ligne d’équidistance provisoire
ajustée de manière à donner un demi-eﬀet à la péninsule de Santa Elena.
   200. La Cour conclut que la frontière maritime divisant la zone écono-
mique exclusive et le plateau continental entre le Costa Rica et le Nicara-
gua dans l’océan Paciﬁque suit une ligne d’équidistance partant du point
terminal de la frontière dans la mer territoriale (le point Kx décrit précé-
demment au paragraphe 175), établie à l’aide des points de base mention-
nés plus haut aux paragraphes 186-188 puis ajustée de la manière décrite
ci-dessus aux paragraphes 198-199. La frontière maritime dans la zone
économique exclusive et sur le plateau continental suit par conséquent
une série de lignes géodésiques reliant les points dont les coordonnées,
selon le système de référence WGS 84, sont les suivantes :
          Point d’inflexion            Latitude nord       Longitude ouest
  Kx (point terminal de la ligne        11° 05ʹ 49,5ʺ        86° 01ʹ 21,7ʺ
   délimitant la mer territoriale)
                  1ʹ                    11° 04ʹ 44,6ʺ        86° 04ʹ 45,2ʺ
                  2ʹ                    11° 04ʹ 42,6ʺ        86° 04ʹ 52,0ʺ
                  3ʹ                    11° 04ʹ 41,0ʺ        86° 04ʹ 58,5ʺ
                  4ʹ                    11° 04ʹ 11,6ʺ        86° 07ʹ 11,4ʺ
                  5ʹ                    11° 00ʹ 25,1ʺ        86° 16ʹ 59,0ʺ
                  6ʹ                    10° 58ʹ 53,3ʺ        86° 20ʹ 37,2ʺ
                  7ʹ                    10° 57ʹ 59,5ʺ        86° 22ʹ 36,3ʺ
                  8ʹ                    10° 57ʹ 30,0ʺ        86° 23ʹ 33,0ʺ


                                                                          85

        délimitation maritime et frontière terrestre (arrêt)            221

         Point d’inflexion            Latitude nord      Longitude ouest
                 9ʹ                   10° 56ʹ 32,8ʺ       86° 27ʹ 24,2ʺ
                10ʹ                   10° 56ʹ 30,5ʺ       86° 27ʹ 33,0ʺ
                11ʹ                   10° 54ʹ 07,7ʺ       86° 36ʹ 39,6ʺ
                12ʹ                   10° 54ʹ 03,9ʺ       86° 36ʹ 53,4ʺ
                13ʹ                   10° 53ʹ 59,3ʺ       86° 37ʹ 08,7ʺ
                14ʹ                   10° 52ʹ 07,4ʺ       86° 43ʹ 05,5ʺ
                15ʹ                   10° 47ʹ 32,1ʺ       86° 54ʹ 46,9ʺ
                16ʹ                   10° 46ʹ 31,9ʺ       86° 57ʹ 17,5ʺ
                17ʹ                   10° 46ʹ 27,7ʺ       86° 57ʹ 27,6ʺ
                18ʹ                   10° 46ʹ 23,5ʺ       86° 57ʹ 37,2ʺ
                19ʹ                   10° 42ʹ 27,4ʺ       87° 06ʹ 09,7ʺ
                20ʹ                   10° 34ʹ 41,9ʺ       87° 22ʹ 45,7ʺ
                21ʹ                   10° 30ʹ 50,2ʺ       87° 30ʹ 16,1ʺ
                22ʹ                   10° 30ʹ 48,6ʺ       87° 30ʹ 19,2ʺ
                23ʹ                   10° 30ʹ 47,6ʺ       87° 30ʹ 20,9ʺ
                24ʹ                   10° 28ʹ 13,7ʺ       87° 34ʹ 56,4ʺ
   9 (dernier point d’inﬂexion,       10° 21ʹ 17,1ʺ       87° 47ʹ 54,5ʺ
   identique à celui de la ligne
    d’équidistance provisoire)
A partir du point 9, la ligne ajustée suit la ligne géodésique ayant pour
azimut initial 245° 38ʹ 27,4ʺ jusqu’à ce qu’elle rencontre la limite exté-
rieure de la zone économique exclusive de 200 milles marins des Parties
(voir ci-dessous, p. 222, le croquis no 20).
   201. Etant donné la complexité de la ligne décrite au paragraphe pré-
cédent, la Cour juge plus approprié de tracer une ligne simpliﬁée, sur la
base des principaux points d’inﬂexion de la ligne d’équidistance ajustée,
qui indiquent un changement de direction de ladite ligne. Les coordon-
nées des points de la ligne simpliﬁée ainsi tracée sont les suivantes, selon
le système WGS 84 :
          Point d’inflexion            Latitude nord      Longitude ouest
   Kx (point terminal de la ligne       11° 05ʹ 49,5ʺ      86° 01ʹ 21,7ʺ
   délimitant la mer territoriale)
                 L                      11° 04ʹ 11,6ʺ      86° 07ʹ 11,4ʺ
                 M                      11° 00ʹ 25,1ʺ      86° 16ʹ 59,0ʺ
                 N                      10° 57ʹ 30,0ʺ      86° 23ʹ 33,0ʺ
                 O                      10° 54ʹ 03,9ʺ      86° 36ʹ 53,4ʺ
                 P                      10° 52ʹ 07,4ʺ      86° 43ʹ 05,5ʺ
                 Q                      10° 46ʹ 27,7ʺ      86° 57ʹ 27,6ʺ
                 R                      10° 34ʹ 41,9ʺ      87° 22ʹ 45,7ʺ
                  S                     10° 21ʹ 17,1ʺ      87° 47ʹ 54,5ʺ
A partir du point S, la ligne de délimitation suit la ligne géodésique ayant
pour azimut initial 245° 38ʹ 27,4ʺ jusqu’à ce qu’elle rencontre la ligne des
200 milles marins (voir ci-dessous, p. 223, le croquis no 21).


                                                                         86

délimitation maritime et frontière terrestre (arrêt)   222




                                                        87

délimitation maritime et frontière terrestre (arrêt)   223




                                                        88

        délimitation maritime et frontière terrestre (arrêt)            224

d) Vérification de l’absence de disproportion
   202. La Cour s’attachera à présent à vériﬁer l’absence de dispropor-
tion, ce qui correspond à la troisième étape de la méthode qu’elle applique
pour délimiter une frontière maritime dans la zone économique exclusive
et sur le plateau continental (voir les paragraphes 159-161 plus haut).
   203. La côte pertinente du Costa Rica dans l’océan Paciﬁque mesure
416,4 kilomètres (voir le paragraphe 181 plus haut), et celle du Nicaragua,
292,7 kilomètres (voir le paragraphe 180 plus haut). Le rapport entre les
deux côtes pertinentes est de 1 pour 1,42 en faveur du Costa Rica. La
Cour constate que la frontière maritime qu’elle a délimitée entre les Par-
ties dans l’océan Paciﬁque divise la zone pertinente (voir les paragraphes
184-185 plus haut) de telle sorte que, de cette zone, environ 93 000 kilo-
mètres carrés reviennent au Costa Rica et 71 500 kilomètres carrés
reviennent au Nicaragua. Le rapport entre les espaces maritimes respecti-
vement attribués aux Parties est de 1 pour 1,30 en faveur du Costa Rica.
La Cour considère, au vu de toutes les circonstances de l’espèce, que la
frontière maritime établie entre le Costa Rica et le Nicaragua dans
l’océan Paciﬁque ne crée pas de disproportion ﬂagrante. Elle en conclut
que la délimitation de la frontière maritime eﬀectuée dans la zone écono-
mique exclusive et sur le plateau continental (voir le paragraphe 201 plus
haut) permet d’aboutir à une solution équitable conformément aux
articles 74 et 83 de la CNUDM.
   204. En conséquence, s’agissant de la zone économique exclusive et du
plateau continental dans l’océan Paciﬁque, la frontière entre les Parties
suit la ligne décrite plus haut au paragraphe 201.

                                       *
                                   *       *

  205. Par ces motifs,
  La Cour,
  1) Par quinze voix contre une,
  Dit que la demande de la République du Nicaragua concernant la sou-
veraineté sur la côte septentrionale d’Isla Portillos est recevable ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
    M. Gaja, Mme Sebutinde, MM. Bhandari, Gevorgian, juges ; MM. Simma,
    Al-Khasawneh, juges ad hoc ;
  contre : M. Robinson, juge ;
  2) Par quatorze voix contre deux,
  Dit que la République du Costa Rica a souveraineté sur toute la partie
septentrionale d’Isla Portillos, y compris sa côte jusqu’au point où la rive
droite du ﬂeuve San Juan rejoint la laisse de basse mer de la côte de la


                                                                         89

délimitation maritime et frontière terrestre (arrêt)   225




                                                        90

         délimitation maritime et frontière terrestre (arrêt)              226

mer des Caraïbes, à l’exception de la lagune de Harbor Head et du cor-
don littoral qui sépare cette dernière de la mer des Caraïbes, sur lesquels
la souveraineté est nicaraguayenne à l’intérieur de la frontière déﬁnie au
paragraphe 73 du présent arrêt ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
    M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, juges ; M. Simma,
    juge ad hoc ;
  contre : M. Gevorgian, juge ; M. Al-Khasawneh, juge ad hoc ;
  3) a) Par quatorze voix contre deux,
   Dit que, en établissant et en maintenant un campement militaire sur le
territoire costa-ricien, la République du Nicaragua a violé la souveraineté
de la République du Costa Rica ;
  pour : M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
    Tomka, Bennouna, Cançado Trindade, Greenwood, Mmes Xue, Donoghue,
    M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson, juges ; M. Simma,
    juge ad hoc ;
  contre : M. Gevorgian, juge ; M. Al-Khasawneh, juge ad hoc ;
      b) A l’unanimité,
   Dit que la République du Nicaragua doit retirer son campement mili-
taire du territoire costa-ricien ;
  4) A l’unanimité,
   Décide que la frontière maritime entre la République du Costa Rica et
la République du Nicaragua dans la mer des Caraïbes suit la ligne décrite
aux paragraphes 106 et 158 du présent arrêt ;
  5) A l’unanimité,
   Décide que la frontière maritime entre la République du Costa Rica et
la République du Nicaragua dans l’océan Paciﬁque suit la ligne décrite
aux paragraphes 175 et 201 du présent arrêt.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le deux février deux mille dix-huit, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis, respectivement, au Gouvernement de la République du Costa Rica et
au Gouvernement de la République du Nicaragua.

                                                        Le président,
                                               (Signé) Ronny Abraham.
                                                          Le greﬃer,
                                             (Signé) Philippe Couvreur.



                                                                            91

        délimitation maritime et frontière terrestre (arrêt)              227

   M. le juge Tomka joint une déclaration à l’arrêt ; Mme la juge Xue joint
à l’arrêt l’exposé de son opinion individuelle ; Mme la juge Sebutinde joint
une déclaration à l’arrêt ; M. le juge Robinson joint à l’arrêt l’exposé de
son opinion individuelle ; M. le juge Gevorgian joint une déclaration à
l’arrêt ; M. le juge ad hoc Simma joint une déclaration à l’arrêt ; M. le juge
ad hoc Al-Khasawneh joint à l’arrêt l’exposé de son opinion dissidente
et une déclaration.


                                                          (Paraphé) R.A.
                                                         (Paraphé) Ph.C.




                                                                           92

